Exhibit 10.1

Execution Version

Published CUSIP Numbers

Deal: 02343LAK1

Revolver: 02343LAL9

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 29, 2018

among

AMEDISYS, INC.

and

AMEDISYS HOLDING, L.L.C.,

as Borrowers,

CERTAIN SUBSIDIARIES OF THE COMPANY PARTY HERETO,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

CAPITAL ONE BANK, NATIONAL ASSOCIATION,

CITIZENS BANK, N.A.,

COMPASS BANK,

FIFTH THIRD BANK,

HANCOCK WHITNEY BANK,

REGIONS BANK,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

THE LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIZENS BANK, N.A.,

FIFTH THIRD BANK

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

JPMORGAN CHASE BANK, N.A.,

as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      39  

1.03

  Accounting Terms      40  

1.04

  Rounding      43  

1.05

  Times of Day      43  

1.06

  Letter of Credit Amounts      43  

1.07

  UCC Terms      43  

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

     43  

2.01

  Loans      43  

2.02

  Borrowings, Conversions and Continuations of Loans      44  

2.03

  Letters of Credit      50  

2.04

  Swingline Loans      57  

2.05

  Prepayments      60  

2.06

  Termination or Reduction of Commitments      61  

2.07

  Repayment of Loans      62  

2.08

  Interest and Default Rate      62  

2.09

  Fees      63  

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     64  

2.11

  Evidence of Debt      64  

2.12

  Payments Generally; Administrative Agent’s Clawback      65  

2.13

  Sharing of Payments by Lenders      66  

2.14

  Cash Collateral      67  

2.15

  Defaulting Lenders      68  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     71  

3.01

  Taxes      71  

3.02

  Illegality and Designated Lenders      75  

3.03

  Inability to Determine Rates      76  

3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      77  

3.05

  Compensation for Losses      79  

3.06

  Mitigation Obligations; Replacement of Lenders      79  

3.07

  Successor LIBOR      80  

3.08

  Survival      80  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     81  

4.01

  Conditions of Initial Credit Extension      81  

4.02

  Conditions to all Credit Extensions      84  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     84  

5.01

  Existence, Qualification and Power      84  

5.02

  Authorization; No Contravention      85  

5.03

  Governmental Authorization; Other Consents      85  

5.04

  Binding Effect      85  

5.05

  Financial Statements; No Material Adverse Effect      85  

 

i



--------------------------------------------------------------------------------

5.06

  Litigation      86  

5.07

  No Default      86  

5.08

  Ownership of Property      86  

5.09

  Environmental Compliance      86  

5.10

  Insurance      87  

5.11

  Taxes      87  

5.12

  ERISA Compliance      87  

5.13

  Margin Regulations; Investment Company Act      89  

5.14

  Disclosure      89  

5.15

  Compliance with Laws      89  

5.16

  Solvency      90  

5.17

  Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act      90  

5.18

  Responsible Officers      90  

5.19

  Subsidiaries; Equity Interests; Loan Parties      90  

5.20

  Collateral Representations      91  

5.21

  Regulation H      92  

5.22

  Compliance with Health Care Laws      92  

5.23

  Labor Matters      94  

5.24

  No EEA Financial Institution      94  

ARTICLE VI AFFIRMATIVE COVENANTS

     94  

6.01

  Financial Statements      94  

6.02

  Certificates; Other Information      96  

6.03

  Notices      98  

6.04

  Payment of Obligations      99  

6.05

  Preservation of Existence, Etc.      100  

6.06

  Maintenance of Properties      100  

6.07

  Maintenance of Insurance      100  

6.08

  Compliance with Laws      101  

6.09

  Books and Records      101  

6.10

  Inspection Rights      101  

6.11

  Use of Proceeds      101  

6.12

  Material Contracts      101  

6.13

  Covenant to Guarantee Obligations      101  

6.14

  Covenant to Give Security      102  

6.15

  Further Assurances      103  

6.16

  Anti-Corruption Laws      103  

6.17

  Compliance Programs      104  

6.18

  Condition of Participation in Third Party Payor Programs      104  

6.19

  Post-Closing Covenants      104  

ARTICLE VII NEGATIVE COVENANTS

     105  

7.01

  Liens      105  

7.02

  Indebtedness      106  

7.03

  Investments      108  

7.04

  Fundamental Changes      110  

7.05

  Dispositions      110  

7.06

  Restricted Payments      110  

7.07

  Change in Nature of Business      111  

7.08

  Transactions with Affiliates      111  

7.09

  Burdensome Agreements      111  

 

ii



--------------------------------------------------------------------------------

7.10

  Use of Proceeds      112  

7.11

  Financial Covenants      112  

7.12

  Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Organization; Form of Entity and Accounting Changes      112  

7.13

  Sale and Leaseback Transactions      113  

7.14

  Prepayments, Etc. of Junior Debt      113  

7.15

  Amendment, Etc. of Indebtedness      113  

7.16

  Ownership of Subsidiaries      113  

7.17

  Sanctions      114  

7.18

  Anti-Corruption Laws      114  

7.19

  Specified Entities      114  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     114  

8.01

  Events of Default      114  

8.02

  Remedies upon Event of Default      117  

8.03

  Application of Funds      117  

ARTICLE IX ADMINISTRATIVE AGENT

     118  

9.01

  Appointment and Authority      118  

9.02

  Rights as a Lender      119  

9.03

  Exculpatory Provisions      119  

9.04

  Reliance by Administrative Agent      120  

9.05

  Delegation of Duties      121  

9.06

  Resignation of Administrative Agent      121  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      123  

9.08

  No Other Duties, Etc.      123  

9.09

  Administrative Agent May File Proofs of Claim; Credit Bidding      123  

9.10

  Collateral and Guaranty Matters      124  

9.11

  Secured Cash Management Agreements and Secured Hedge Agreements      125  

9.12

  ERISA Matters      125  

ARTICLE X CONTINUING GUARANTY

     127  

10.01

  Guaranty      127  

10.02

  Rights of Lenders      128  

10.03

  Certain Waivers      128  

10.04

  Obligations Independent      129  

10.05

  Subrogation      129  

10.06

  Termination; Reinstatement      129  

10.07

  Stay of Acceleration      129  

10.08

  Condition of Borrower      129  

10.09

  Appointment of Company      130  

10.10

  Right of Contribution      130  

10.11

  Keepwell      130  

10.12

  Additional Guarantor Waivers and Agreements      130  

ARTICLE XI MISCELLANEOUS

     131  

11.01

  Amendments, Etc.      131  

11.02

  Notices; Effectiveness; Electronic Communications      133  

11.03

  No Waiver; Cumulative Remedies; Enforcement      135  

11.04

  Expenses; Indemnity; Damage Waiver      136  

11.05

  Payments Set Aside      138  

 

iii



--------------------------------------------------------------------------------

11.06

  Successors and Assigns      138  

11.07

  Treatment of Certain Information; Confidentiality      143  

11.08

  Right of Setoff      145  

11.09

  Interest Rate Limitation      145  

11.10

  Counterparts; Integration; Effectiveness      145  

11.11

  Survival of Representations and Warranties      146  

11.12

  Severability      146  

11.13

  Replacement of Lenders      146  

11.14

  Governing Law; Jurisdiction; Etc.      147  

11.15

  Waiver of Jury Trial      148  

11.16

  Subordination      148  

11.17

  No Advisory or Fiduciary Responsibility      149  

11.18

  Electronic Execution      149  

11.19

  USA PATRIOT Act Notice      150  

11.20

  Concerning Joint and Several Liability      150  

11.21

  ENTIRE AGREEMENT      151  

11.22

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      152
 

11.23

  Amendment and Restatement      152  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)      Certain Addresses for Notices Schedule 1.01(b)     
Commitments and Applicable Percentages Schedule 1.01(c)      Existing Letters of
Credit Schedule 1.01(d)      Responsible Officers Schedule 5.10      Insurance
Schedule 5.19(a)      Subsidiaries, Joint Ventures, Partnerships and Other
Equity Investments Schedule 5.19(b)      Loan Parties Schedule 5.20(b)     
Intellectual Property Schedule 5.20(c)      Deposit Accounts and Securities
Accounts Schedule 5.20(d)      Real Properties Schedule 5.22      Health Care
Laws Schedule 7.01      Existing Liens Schedule 7.02      Existing Indebtedness
Schedule 7.03      Existing Investments Schedule 7.08      Transactions with
Affiliates

EXHIBITS

 

Exhibit A      Form of Assignment and Assumption Exhibit B      Form of
Compliance Certificate Exhibit C      Form of Incremental Term Loan Lender
Joinder Agreement Exhibit D      Form of Incremental Term Note Exhibit E     
Form of Joinder Agreement Exhibit F      Form of Loan Notice Exhibit G      Form
of Notice of Loan Prepayment Exhibit H      Form of Revolving Note Exhibit I  
   Form of Secured Party Designation Notice Exhibit J      Form of Solvency
Certificate Exhibit K      Form of Swingline Loan Notice Exhibit L      Forms of
U.S. Tax Compliance Certificates

 

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of June 29, 2018,
among AMEDISYS, INC., a Delaware corporation (the “Company”), AMEDISYS HOLDING,
L.L.C., a Louisiana limited liability company (“Amedisys Holding” and together
with the Company, each a “Borrower” and collectively, the “Borrowers”), the
Guarantors (defined herein), the Lenders (defined herein), and BANK OF AMERICA,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrowers, the guarantors party thereto, the lenders party thereto,
and Bank of America, N.A., as administrative agent, swingline lender and letter
of credit issuer, have entered into that certain Credit Agreement, dated as of
August 28, 2015 (as amended or modified from time to time prior to the Closing
Date, the “Existing Credit Agreement”); and

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement to (a) provide for loans and other financial accommodations to the
Loan Parties in an aggregate principal amount of up to $550,000,000 and (b) make
certain other amendments and modifications to the Existing Credit Agreement,
subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by any Loan Party or any Wholly Owned
Subsidiary in exchange for, or as part of, or in connection with, any Permitted
Acquisition, whether paid in cash or by exchange of Equity Interests (other than
Qualified Capital Stock of the Company (to the extent not constituting a Change
of Control)) or of properties or otherwise and whether payable at or prior to
the consummation of such Permitted Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing the purchase
price and any assumptions of Indebtedness, deferred purchase price, Earn Out
Obligations and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person. For
purposes of determining the aggregate consideration paid for an Acquisition at
the time of such Acquisition, the amount of any Earn Out Obligations shall be
deemed to be the maximum amount of the earn-out payments in respect thereof as
specified in the documents relating to such Acquisition.



--------------------------------------------------------------------------------

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements, and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided,
that, Additional Secured Obligations of a Loan Party shall exclude any Excluded
Swap Obligations with respect to such Loan Party.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Company and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), claim, dispute, prosecution, governmental investigation,
audit or arbitration (whether or not purportedly on behalf of the Company or any
of its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any claims relating to any
Environmental Liability) that is pending or, to the knowledge of the Company or
any of its Subsidiaries, threatened against or affecting the Company or any of
its Subsidiaries or any property of the Company or any of its Subsidiaries.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Amedisys Holding” has the meaning specified in the introductory paragraph
hereto.

“Applicable Percentage” means (a) in respect of the Revolving Facility, with
respect to any Revolving Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Facility represented by such Revolving
Lender’s Revolving Commitment at such time, subject to adjustment as provided in
Section 2.15, and (b) in respect of an Incremental Term Facility, with respect
to any Incremental Term Lender at any time, the percentage (carried out to the
ninth decimal place) of such Incremental Term Facility represented by the
outstanding principal amount of such Incremental Term Lender’s Incremental Term
Loans with respect to such Incremental Term Facility at such time. If the
Commitments of all of the Lenders to make Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Commitments have expired,

 

2



--------------------------------------------------------------------------------

then the Applicable Percentage of each Lender in respect of the applicable
Facility shall be determined based on the Applicable Percentage of such Lender
in respect of such Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 1.01(b), in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto or in any documentation executed by such Lender pursuant
to Section 2.02(g), as applicable.

“Applicable Rate” means (a) with respect to the Incremental Term Loans made
pursuant to any Incremental Term Loan Lender Joinder Agreement, the
percentage(s) per annum set forth in such Incremental Term Loan Lender Joinder
Agreement, and (b) with respect to Revolving Loans, Swingline Loans, Letter of
Credit Fees and the Commitment Fee, the following percentages per annum, based
upon the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing Tier

   Consolidated
Leverage Ratio      Commitment Fee     Letter of
Credit Fee     Eurodollar Rate
Loans     Base Rate
Loans  

I

     > 3.00 to 1.0        0.35 %      2.00 %      2.25 %      1.25 % 

II

    




< 3.00 to 1.0 but


> 2.00 to 1.0

 


 

     0.30 %      1.75 %      2.00 %      1.00 % 

III

    




< 2.00 to 1.0 but


> 1.00 to 1.0

 


 

     0.25 %      1.50 %      1.75 %      0.75 % 

IV

     < 1.00 to 1.0        0.20 %      1.25 %      1.50 %      0.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier I shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date on which such Compliance Certificate is delivered in
accordance with Section 6.02(b), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate. The Applicable Rate in effect from the Closing Date to
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(b) for the fiscal quarter ending
September 30, 2018 shall be determined based upon Pricing Tier IV.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Arranger” means each of MLPFS (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the Closing Date), Citizens Bank, N.A., Fifth Third Bank and JPMorgan, in their
respective capacities as a joint lead arranger, and MLPFS (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date) and JPMorgan, in their
respective capacities as a joint bookrunner.

“Assessments” has the meaning set forth in Section 5.22(g).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation of any Person, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized
Lease, (c) in respect of any Securitization Transaction of any Person, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in respect of any Sale
and Leaseback Transaction of any Person, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Facility Maturity Date, (b) the date of
termination of the Revolving Commitments pursuant to Section 2.06, and (c) the
date of termination of the Commitment of each Revolving Lender to make Revolving
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

 

4



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%, subject to
the interest rate floors set forth therein; provided, that, if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Loan or an Incremental Term Loan that bears
interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof or if not member-managed, the managers thereof or
any committee of managing members or managers thereof duly authorized to act on
behalf of such Persons, and (d) with respect to any other Person, the board or
committee of such Person serving a similar function.

“Borrower” and “Borrowers” has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Borrowing, a Swingline Borrowing or an Incremental
Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Swingline Lender (as applicable) or the Lenders, as collateral for L/C
Obligations, the Obligations in respect of Swingline Loans, or obligations of
the Revolving Lenders to fund participations in respect of either thereof (as
the context may require), (a) cash

 

5



--------------------------------------------------------------------------------

or deposit account balances, (b) backstop letters of credit entered into on
terms, from issuers and in amounts satisfactory to the Administrative Agent and
the L/C Issuer, and/or (c) if the Administrative Agent and the L/C Issuer or
Swingline Lender shall agree, in their sole discretion, other credit support, in
each case, in Dollars and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer or Swingline Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens): (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or any agency or
instrumentality thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year from the date of acquisition,
(b) certificates of deposit, time deposits, Eurodollar time deposits or
overnight bank deposits having maturities of six (6) months or less from the
date of acquisition issued by any Lender or by any commercial bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $500,000,000, (c) commercial paper of an issuer
rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at least
“A-1” (or the then equivalent grade) by S&P, or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six (6) months from the date of acquisition, (d) repurchase obligations
of any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than thirty (30) days, with
respect to securities issued or fully guaranteed or insured by the United States
government, (e) securities with maturities of one (1) year or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, (f) securities with maturities of six (6) months
or less from the date of acquisition backed by standby letters of credit issued
by any Lender or any commercial bank satisfying the requirements of clause
(b) of this definition, (g) money market mutual or similar funds that invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition, or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a 7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $1,000,000,000.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that (a) at the time it enters into a Cash Management
Agreement with a Loan Party or a Subsidiary, is a Lender or an Affiliate of a
Lender, (b) in the case of any Cash Management Agreement in effect on or prior
to the Closing Date, is, as of the Closing Date or within thirty (30) days
thereafter, a Lender or an Affiliate of a Lender and a party to a Cash
Management Agreement with a Loan Party or a Subsidiary, or (c) within thirty
(30) days after the time it enters into the applicable Cash Management Agreement
with a Loan Party or a Subsidiary, becomes a Lender or an Affiliate of a Lender,
in each case, in its capacity as a party to such Cash Management Agreement;
provided, however, that for any of the foregoing to be included as a “Secured
Cash Management Agreement” on any date of determination by the Administrative
Agent, the applicable Cash Management Bank (other than the Administrative Agent
or an Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

 

6



--------------------------------------------------------------------------------

“CFC” means a Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

“CFC Holdco” means (a) any direct or indirect Domestic Subsidiary all or
substantially all of the assets of which consist of the Equity Interests of one
or more CFCs, and (b) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a CFC (other than any Domestic Subsidiary that is treated as a
C-corporation for U.S. federal income tax purposes or that is owned directly or
indirectly by such a C-corporation and the income of which is treated for U.S.
federal income tax purposes as income of such C-corporation).

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests of the
Company entitled to vote for members of the Board of Directors of the Company on
a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the Board of Directors of the Company cease to be composed of
individuals (i) who were members of that Board of Directors on the first day of
such period, (ii) whose election or nomination to that Board of Directors was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that Board of Directors or
(iii) whose election or nomination to that Board of Directors was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that Board of Directors;
or

(c) a change of control (or any similar event, however defined) occurs under any
Indebtedness with an aggregate principal amount in excess of the Threshold
Amount.

 

7



--------------------------------------------------------------------------------

“Closing Date” means June 29, 2018.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the Secured Parties, are purported to be granted pursuant to and in accordance
with the terms of the Collateral Documents. Notwithstanding anything in the Loan
Documents to the contrary, the term “Collateral” shall not include any Excluded
Property.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, any Mortgaged Property Support Documents, the
Qualifying Control Agreements, each Joinder Agreement, each of the mortgages,
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.14, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Commitment” means a Revolving Commitment or an Incremental Term Commitment, as
the context may require.

“Commitment Fee” has the meaning set forth in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Confidential Information Memorandum” means the lender presentation, dated June
2018, relating to the Borrowers and the Facilities.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Company and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated Cash Interest Charges” means, for any period, Consolidated
Interest Charges for such period, excluding any amount not payable in cash for
such period.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis in accordance with GAAP, an amount equal to
Consolidated Net Income for such period plus (a) the following, without
duplication, to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges for such period; (ii) the provision for
federal, state, local and foreign income taxes paid or payable for such period;
(iii) depreciation and amortization expense for such period; (iv) any non-cash
expenses, losses or charges for such period (including, without limitation, any
non-cash stock based compensation expense for such period) which do not
represent a cash item in such period or any future period; (v) non-recurring
cash expenses during such period resulting from restructuring charges and/or
Adverse Proceedings (that have been disclosed to the Administrative Agent),

 

8



--------------------------------------------------------------------------------

in an aggregate amount not to exceed $15,000,000 for any Measurement Period;
(vi) net losses from discontinued operations for such period; (vii) fees and
expenses for such period in connection with any issuance of Qualified Capital
Stock of the Company or any Permitted Acquisition in an aggregate amount not to
exceed five percent (5%) of Consolidated EBITDA for such period (calculated
without giving effect to the add back permitted pursuant to this clause
(a)(vii)); (viii) to the extent incurred in any Measurement Period ending on or
after December 31, 2018 through and including September 30, 2020, non-recurring
cash costs and expenses in an aggregate amount not to exceed $5,000,000 for any
such period incurred in connection with the opening by the Company or any of its
Subsidiaries of any de novo facility used in connection with a Permitted
Business; and (ix) the amount of net “run rate” cost savings, operating expense
reductions and synergies for such period projected by the Company in good faith
to be realized as a result of specified actions which have been taken or which
are committed to be taken in connection with Permitted Acquisitions, other
Investments permitted pursuant to Section 7.03, Dispositions permitted pursuant
to Section 7.05, restructurings, cost savings initiatives and other initiatives,
in each case, after the Closing Date, net of the amount of actual benefits
realized during such period from such actions; provided, that, (A) in the
Compliance Certificate required to be delivered pursuant to Section 6.02(b) for
such period, the Company shall certify that such cost savings, operating expense
reductions and synergies (x) are reasonably anticipated to be realized within
twelve (12) months after the consummation of such Permitted Acquisition, other
Investment permitted pursuant to Section 7.03, Disposition permitted pursuant to
Section 7.05, restructuring, cost saving initiative or other initiative which is
expected to result in such cost savings, operating expense reductions or
synergies and (y) are factually supportable as determined in good faith by the
Company, (B) no cost savings, operating expense reductions or synergies shall be
added pursuant to this clause (a)(ix) to the extent duplicative of any amounts
otherwise added to, or included in, Consolidated Net Income, whether through a
pro forma adjustment or otherwise, for such period, (C) projected amounts (that
are not yet realized) may no longer be added in calculating Consolidated EBITDA
pursuant to this clause (a)(ix) to the extent occurring more than four (4) full
fiscal quarters after the specified action taken in order to realize such
projected cost savings, operating expense reductions or synergies, and (D) the
aggregate amount added-back pursuant to this clause (a)(ix) shall not to exceed
ten percent (10%) of Consolidated EBITDA for such period (calculated without
giving effect to the add back permitted pursuant to this clause (a)(ix)); minus
(b) the following, without duplication, to the extent included in calculating
such Consolidated Net Income: (i) all non-cash income or gains for such period;
(ii) federal, state, local and foreign income tax credits received during such
period; and (iii) all net gains from discontinued operations for such period.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Company and
its Subsidiaries on a Consolidated basis determined in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, total interest expense
(including that portion attributable to Capitalized Leases and capitalized
interest) of the Company and its Subsidiaries on a Consolidated basis in
accordance with GAAP with respect to all outstanding Funded Indebtedness of the
Company and its Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit securing financial
obligations, bankers’ acceptances financing and receivables financings.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
for the Company and its Subsidiaries on a Consolidated basis, the ratio of
(a) Consolidated EBITDA for the Measurement Period most recently ended on or
prior to such date, to (b) Consolidated Cash Interest Charges for the
Measurement Period most recently ended on or prior to such date.

“Consolidated Leverage Ratio” means, as of any date of determination, for the
Company and its Subsidiaries on a Consolidated basis, the ratio of (a) the total
of (i) Consolidated Funded Indebtedness as of such date, minus (ii) Unrestricted
Cash as of such date, to (b) Consolidated EBITDA for the Measurement Period most
recently ended on or prior to such date.

 

9



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries on a Consolidated basis for such period; provided,
that, Consolidated Net Income shall exclude (a) the income of any Subsidiary of
the Company to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its Organization Documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (b) any after-tax gains or losses
attributable to a Disposition permitted pursuant to Section 7.05 outside of the
ordinary course of business yielding gross proceeds to the Company and its
Subsidiaries in excess of $5,000,000 or returned surplus assets of any Pension
Plan, (c) the income of any Subsidiary that is not a Wholly Owned Subsidiary
except to the extent such income is distributed in cash to a Loan Party and
(d) extraordinary items.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation

 

10



--------------------------------------------------------------------------------

to fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided,
that, such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (or the granting of any option or other right
to do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith and any issuance of Equity Interests by
any Subsidiary, but excluding (a) sales of inventory and dispositions of cash
and Cash Equivalents, in each case, in the ordinary course of business, by the
Company or any of its Subsidiaries, (b) dispositions of used, worn out, obsolete
or surplus property by the Company or any of its Subsidiaries in the ordinary
course of business and the abandonment or other disposition of Intellectual
Property that is, in the reasonable judgment of the Company, no longer
economically practicable to maintain or useful in the conduct of the business of
the Company and its Subsidiaries taken as a whole, (c) any sales, assignments,
transfers, leases, licenses or other dispositions of property by the Company or
any Subsidiary to any Loan Party, (d) the creation of a Lien (but not the sale
or other disposition of the property subject to such Lien) permitted by
Section 7.01, (e) sales of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such sale are promptly applied to the purchase price of
such replacement property, (f) any Involuntary Disposition, (g) to the extent
constituting Dispositions, Investments permitted pursuant to Section 7.03,
fundamental changes permitted pursuant to Section 7.04 and Restricted Payments
permitted pursuant to Section 7.06 (in each case other than by reference to
Section 7.05 or this definition (or any clause of either thereof)), (h) issuance
of Equity Interests of Subsidiaries to any Loan Party, and (i) any sale,
transfer, issuance or other disposition of a de minimis number of shares of the
Equity Interests of a Foreign Subsidiary in order to qualify members of the
governing body of such Subsidiary if required by applicable Law.

 

11



--------------------------------------------------------------------------------

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, prior to
the one hundred eighty-first (181st) day after the Latest Maturity Date,
(b) requires the payment of any cash dividends (other than Permitted Tax
Distributions) at any time prior to the one hundred eighty-first (181st) day
after the Latest Maturity Date, (c) is convertible into or exchangeable (unless
at the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interests referred to in clause (a) or (b) above, in each case at any
time prior to the one hundred eighty-first (181st) day after the Latest Maturity
Date, or (d) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations; provided, that, any Equity Interests that
would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests are convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem or repurchase such Equity Interests upon
the occurrence of a change in control or an asset sale occurring prior to the
one hundred eighty-first (181st) day after the Latest Maturity Date shall not
constitute Disqualified Capital Stock if such Equity Interests provide that the
issuer thereof will not redeem or repurchase any such Equity Interests pursuant
to such provisions prior to the Facility Termination Date.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Company or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. For purposes of determining the amount of any Earn
Out Obligations to be included in the definition of Funded Indebtedness, the
amount of Earn Out Obligations shall be deemed to be the aggregate liability in
respect thereof, as determined in accordance with GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Company, any of its Subsidiaries or
any of their respective ERISA Affiliates.

 

12



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law or any Environmental Permit, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor thereto.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member, (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member, and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member. Any former ERISA Affiliate of the
Company or any of its shall continue to be considered an ERISA Affiliate of the
Company or any such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of the Company or such
Subsidiary and with respect to liabilities arising after such period for which
the Company or such Subsidiary could be liable under the Code or ERISA.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation), (b) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan or the failure to make
any required contribution to a Multiemployer Plan under Section 431 of the Code,
(c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a) (2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA, (d) the withdrawal
by the Company or any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension

 

13



--------------------------------------------------------------------------------

Plan with two or more contributing sponsors or the termination of any such
Pension Plan resulting in liability to the Company, any of its Subsidiaries or
any of their respective Affiliates pursuant to Section 4063 or 4064 of ERISA,
(e) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which might constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan, (f) the imposition of liability on the Company or any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, (g) the withdrawal of the Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA, (h) the occurrence of an
act or omission which could give rise to the imposition on the Company, any of
its Subsidiaries or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (1), or Section 4071 of ERISA in respect of
any Employee Benefit Plan, (i) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against the Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan, (j) receipt from the IRS of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code) to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Pension Plan to qualify for exemption
from taxation under Section 501(a) of the Code, or (k) the imposition of a Lien
pursuant to Section 40l(a)(29) or 412(n) of the Code or pursuant to ERISA with
respect to any Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBO Rate”) at or about 11:00 a.m.
(London time), two (2) Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBO Rate, at or about 11:00 a.m. (London
time), two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for deposits in Dollars with a term of
one (1) month commencing that day;

provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurodollar Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

 

14



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Revolving Loan or an Incremental Term Loan that
bears interest at a rate based on clause (a) of the definition of “Eurodollar
Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Deposit and Securities Accounts” means (a) zero balance accounts,
(b) payroll accounts, (c) withholding and trust accounts, (d) escrow accounts
(to the extent maintained by the Company and its Subsidiaries for the purpose of
establishing or maintaining escrow amounts for third parties), (e) employee
benefit accounts (including 401(k) accounts and pension fund accounts), (f)
deposit and securities accounts not located in the United States or any
political subdivision thereof, (g) tax withholding accounts (to the extent
maintained by the Company and its Subsidiaries exclusively for the purpose of
maintaining or holding tax withholding amounts payable to applicable
Governmental Authorities) and (h) any other deposit or securities account the
average daily balance of which, together with the aggregate average daily
balance of all other deposit accounts and securities accounts excluded pursuant
to this clause (h), does not exceed $100,000.

“Excluded Property” means, with respect to any Loan Party, (a)(i) unless
requested by the Administrative Agent or the Required Lenders, any owned or
leased real property which is located outside of the United States, (ii) any
owned real property with a fair market value of less than $5,000,000, and
(iii) any leased real property for which the annual rent payments do not exceed
$2,500,000, (b) unless requested by the Administrative Agent or the Required
Lenders, any personal property (including, without limitation, motor vehicles)
in respect of which perfection of a Lien is not either (i) governed by the
Uniform Commercial Code or (ii) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (c) the Equity Interests of any Foreign Subsidiary
or CFC Holdco to the extent not required to be pledged to secure the Secured
Obligations pursuant to Section 6.14(a), (d) any property which, subject to the
terms of Section 7.02(c), is subject to a Lien of the type described in
Section 7.01(h) pursuant to documents that prohibit such Loan Party from
granting any other Liens in such property, (e) the Excluded Deposit and
Securities Accounts, (f) the Equity Interests of any Specified Entity, (g) the
Equity Interests of any Immaterial Joint Ventures, (h)(i) that certain 15.3%
limited partnership interest owned by the Company in Heritage Healthcare
Innovation Fund, LP, (ii) all of the Equity Interests owned by (A) the Company
in Alliance Home Health, Inc., (B) the Company in Amedisys PAC, L.L.C. and
(C) Amedisys Holding in Amedisys Maine, P.L.L.C., (iii) that certain 22.7%
membership interest in Clinically Home, LLC owned by Amedisys Ventures, L.L.C.
and (iv) that certain 40% membership interest in Clinically Home of Western New
York, LLC owned by TLC Holdings I, L.L.C. and (i) any real or personal property
as to which the Administrative Agent and the Company agree in writing that the
costs or other consequences of obtaining a security interest or perfection
thereof are excessive in view of the benefits to be obtained by the Secured
Parties therefrom.

“Excluded Subsidiary” means (a) each CFC Holdco, (b) each Immaterial Subsidiary,
(c) each Subsidiary that is not a Wholly Owned Subsidiary, and (d) each Foreign
Subsidiary.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien,

 

15



--------------------------------------------------------------------------------

becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a Master Agreement governing more than one Swap Contract, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swap Contracts for which such Guaranty or Lien is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning set forth in the Preliminary
Statements hereto.

“Existing Letters of Credit” means those certain letters of credit described by
issuer, date of issuance, letter of credit number, undrawn amount, name of
beneficiary and date of expiry as set forth on Schedule 1.01(c).

“Facility” means the Revolving Facility or an Incremental Term Facility, as the
context may require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full in cash (other than contingent
indemnification obligations for which no claim has been asserted), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the L/C Issuer shall have been made).

“Fair Labor Standards Act” means The Fair Labor Standards Act of 1938 (29 U.S.C.
§ 201 et seq.), as amended from time to time, and any successor statute.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate

 

16



--------------------------------------------------------------------------------

on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the fee letter agreement, dated June 7, 2018, among the
Borrowers, Bank of America and MLPFS.

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP (except as expressly provided below): (a)
all obligations, whether current or long-term, for borrowed money (including the
Obligations) and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) the principal portion of all obligations under conditional
sale or other title retention agreements relating to property purchased by such
Person or any Subsidiary thereof (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (e) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), including, without limitation, any
Earn Out Obligations, (f) all Attributable Indebtedness, (g) to the extent
constituting a non-contingent, quantifiable liability in accordance with GAAP,
(i) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Permitted Disqualified Capital
Stock in such Person or any other Person, and (ii) all payment obligations
arising under Guarantees of (A) reasonable indemnity obligations of Subsidiaries
in connection with any Disposition of assets by such Subsidiaries permitted
under this Agreement or any contribution of assets to a Subsidiary pursuant to
an Investment permitted by Section 7.03 or (B) obligations of Subsidiaries under
operating

 

17



--------------------------------------------------------------------------------

leases, (h) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Disqualified Capital Stock
(other than Permitted Disqualified Capital Stock) in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (i) all Funded Indebtedness of others secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (j) all Guarantees with respect
to Funded Indebtedness of the types specified in clauses (a) through (i) above
of another Person, and (k) all Funded Indebtedness of the types referred to in
clauses (a) through (j) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or joint venturer, except to the extent
that such Funded Indebtedness is expressly made non-recourse to such Person.

“Funding Indemnity Letter” means a funding indemnity letter, in form and
substance satisfactory to the Administrative Agent.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB ASC, that are
applicable to the circumstances as of the date of determination, consistently
applied and subject to Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

“Governmental Authorization” means any permit, license, certificate of need,
approval, agreement, provider number, registration, certificate, filing,
consent, authorization, plan, directive, consent order, consent decree or other
permission (including any supplements or amendments thereto) of or from any
Governmental Authority.

“Governmental Third Party Payor” has the meaning set forth in Section 5.22(c).

“Governmental Third Party Payor Programs” has the meaning set forth in
Section 5.22(c).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such

 

18



--------------------------------------------------------------------------------

Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided, that, the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guarantors” means, collectively, (a) each Person identified as a “Guarantor” on
the signature pages hereto, (b) the Subsidiaries of the Company as are or may
from time to time become parties to this Agreement pursuant to Section 6.13, (c)
with respect to Additional Secured Obligations owing by any Loan Party and any
Swap Obligation of a Specified Loan Party (determined before giving effect to
Sections 10.01 and 10.11) under the Guaranty, each Borrower, and (d) the
successors and permitted assigns of the foregoing; provided, however, in no
event shall an Excluded Subsidiary be a Guarantor (subject to the last sentence
of Section 6.13).

“Guaranty” means, collectively, (a) the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, and (b) each other guaranty delivered
pursuant to Section 6.13.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Health Care Laws” means, collectively, (a) any and all federal and state fraud
and abuse laws, including without limitation, the federal Anti-Kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Stark Anti-Self-Referral Law (42 U.S.C. §
1395nn), the Anti-Inducement Law (42 U.S.C. §1320a-7a(a)(5)), the Civil False
Claims Act (31 U.S.C. §S 3729 et seq.), the Administrative False Claims Law (42
U.S.C. § 1320a-7b(a)), the Exclusion Laws (42 U.S.C. § 1320a-7), the Civil
Monetary Penalty Laws (42 U.S.C. § 1320a-7a), the regulations promulgated
pursuant to such statute and any comparable state laws, (b) HIPAA, (c) Medicare,
(d) Medicaid, and (e) any other state or federal law, regulation, guidance
document, manual provision, program memorandum, opinion letter, or other
issuance which regulates patient or program charges, billing and collections,
recordkeeping, claims process, documentation requirements, medical necessity,
referrals, the hiring of employees or acquisition of services or supplies from
those who have been excluded from government health care programs, quality,
safety, privacy, security, licensure, accreditation or any other aspect of
providing health care or reimbursement therefor.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract with a Loan Party or a
Subsidiary that is not prohibited under Article VII, is a Lender or an Affiliate
of a Lender, (b) in the case of any Swap Contract not prohibited under Article
VII in effect on or prior to the Closing Date, is, as of the Closing Date or
within thirty (30) days thereafter, a Lender or an Affiliate of a Lender and a
party to a Swap Contract not prohibited under Article VII with a Loan Party or a
Subsidiary, or (c) within thirty (30) days after the time it enters into the
applicable Swap Contract not prohibited under Article VII with a Loan Party or a
Subsidiary, becomes a Lender or an Affiliate of a Lender, in each case, in its
capacity as a party to such Swap Contract (even if such Person ceases to be a
Lender or such Person’s Affiliate ceased to be a Lender); provided, that, in the
case of a Secured Hedge Agreement with a Person who is no longer a Lender (or
Affiliate of a Lender), such Person shall be considered a Hedge Bank only
through the stated termination date (without extension or

 

19



--------------------------------------------------------------------------------

renewal) of such Secured Hedge Agreement; provided, further, that for any of the
foregoing to be included as a “Secured Hedge Agreement” on any date of
determination by the Administrative Agent, the applicable Hedge Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
(42 U.S.C. § 1320d et seq.), and any comparable state laws.

“HIPAA Compliance Plan” has the meaning set forth in Section 5.22(g).

“HIPAA Compliant” means, to the extent applicable, each of the Company and its
Subsidiaries (a) is in material compliance with any and all of the applicable
requirements of HIPAA and (b) is not subject to, and would not reasonably be
expected to become subject to, any civil or criminal penalty or any
investigation, claim or process that would reasonably be expected to cause a
Material Adverse Effect in connection with any violation by the Company or any
of its Subsidiaries of then effective requirements of HIPAA.

“HMT” has the meaning set forth in the definition of “Sanction(s)”.

“Honor Date” has the meaning set forth in Section 2.03(c).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Joint Venture” means, as of any date, any non-Wholly Owned
Subsidiary designated as such by the Company in writing to the Administrative
Agent that as of the last day of the Measurement Period most recently ended for
which financial statements have been delivered pursuant to Section 6.01(a) or
(b), did not have, together with the Consolidated EBITDA for such Measurement
Period attributable to all Immaterial Joint Ventures in the aggregate,
Consolidated EBITDA attributable to such non-Wholly Owned Subsidiary in excess
of three percent (3%) of Consolidated EBITDA for such Measurement Period.

“Immaterial Subsidiary” means, as of any date, any Wholly Owned Subsidiary
designated as such by the Company in writing to the Administrative Agent that:
(a) as of the last day of the Measurement Period most recently ended for which
financial statements have been delivered pursuant to Section 6.01(a) or (b), did
not have, together with the Consolidated EBITDA for such Measurement Period
attributable to all Immaterial Subsidiaries in the aggregate, Consolidated
EBITDA attributable to such Wholly Owned Subsidiary in excess of five percent
(5%) of Consolidated EBITDA attributable to all Wholly Owned Subsidiaries for
such Measurement Period, and (b) as of the last day of the Measurement Period
most recently ended for which financial statements have been delivered pursuant
to Section 6.01(a) or (b), did not have, together with the Net Revenues for such
Measurement Period attributable to all Immaterial Subsidiaries in the aggregate
(excluding any contribution to Net Revenues from Subsidiaries that are not
Wholly Owned Subsidiaries), Net Revenues attributable to such Wholly Owned
Subsidiary in excess of five percent (5%) of Net Revenues attributable to all
Wholly Owned Subsidiaries for such Measurement Period (excluding any
contribution to Net Revenues from Subsidiaries that are not Wholly Owned
Subsidiaries).

 

20



--------------------------------------------------------------------------------

“Incremental Amount” means, as of any date of determination, the sum of (a) the
total of (i) $125,000,000, minus (ii) the aggregate amount of increases in the
Revolving Facility implemented in reliance on clause (a)(i) above pursuant to
Section 2.02(g)(i) prior to such date, minus (iii) the aggregate principal
amount of all Incremental Term Facilities incurred in reliance on clause (a)(i)
above pursuant to Section 2.02(g)(ii) prior to such date, plus (b) an unlimited
additional amount so long as the Maximum Leverage Ratio Requirement is satisfied
at the time an increase in the Revolving Facility is implemented pursuant to
Section 2.02(g)(i) or an Incremental Term Facility is incurred pursuant to
Section 2.02(g)(ii), as applicable, and after giving effect thereto. For the
avoidance of doubt, any increase in the Revolving Facility implemented pursuant
to Section 2.02(g)(i) and the incurrence of any Incremental Term Facility
pursuant to Section 2.02(g)(ii) shall, in each case, be deemed to have been
implemented or incurred, as applicable, under clause (b) above prior to clause
(a) above.

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and under the same Incremental Term
Facility and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Incremental Term Lenders with respect to such
Incremental Term Facility pursuant to Section 2.01(b).

“Incremental Term Commitment” means, as to each Incremental Term Lender with
respect to an Incremental Term Facility, its obligation to make Incremental Term
Loans with respect to such Incremental Term Facility pursuant to an Incremental
Term Loan Lender Joinder Agreement; provided, that, at any time after the
funding of an Incremental Term Facility, determination of “Required Lenders”
shall include the Outstanding Amount of all Incremental Term Loans with respect
to such Incremental Term Facility.

“Incremental Term Facility” means, at any time, with respect to any Incremental
Term Loan Lender Joinder Agreement, the aggregate principal amount of all
Incremental Term Loans made by Incremental Term Lenders pursuant to such
Incremental Term Loan Lender Joinder Agreement that are outstanding at such
time.

“Incremental Term Lender” means each of the Persons identified as an
“Incremental Term Lender” in an Incremental Term Loan Lender Joinder Agreement,
together with their respective successors and assigns.

“Incremental Term Loan” means an advance made by an Incremental Term Lender
under an Incremental Term Facility.

“Incremental Term Loan Lender Joinder Agreement” means a joinder agreement,
substantially in the form of Exhibit C, executed and delivered in accordance
with the provisions of Section 2.02(g)(ii).

“Incremental Term Loan Maturity Date” with respect to any Incremental Term
Facility, shall be as set forth in the applicable Incremental Term Loan Lender
Joinder Agreement for such Incremental Term Facility.

“Incremental Term Note” means a promissory note made by the applicable Borrower
in favor of an Incremental Term Lender evidencing Incremental Term Loans made by
such Incremental Term Lender, substantially in the form of Exhibit D.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

 

21



--------------------------------------------------------------------------------

(c) all Guarantees with respect to outstanding Indebtedness of the type
specified in clause (b) above of any other Person; and

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person or a Subsidiary
thereof is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person or such Subsidiary.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Infinity Home Care Acquisition” has the meaning specified in Section 6.19(b).

“Information” has the meaning specified in Section 11.07.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” means pertaining to a condition of Insolvency.

“Intellectual Property” means all trademarks, trademark applications, service
marks, trade names, copyrights, copyright applications, patents, patent
applications, patent rights, franchises, licenses and other intellectual
property rights.

“Intercompany Debt” means Indebtedness permitted pursuant to Section 7.02(h).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates, and (b) as to any Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swingline Loans being deemed made under the Revolving Facility for
purposes of this definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the applicable Borrower in its Loan Notice; provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

22



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interim Financial Statements” has the meaning specified in Section 4.01(d)(ii).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application for such Letter of Credit, and any other document, agreement
and instrument entered into by the L/C Issuer and the Company (or any
Subsidiary) or in favor of the L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered in accordance with the provisions of
Section 6.13.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Junior Debt” has the meaning set forth in Section 7.14.

“Junior Debt Payment” has the meaning set forth in Section 7.14.

“Latest Maturity Date” means, at any date of determination, the latest of the
Revolving Facility Maturity Date and the latest Incremental Term Loan Maturity
Date.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

23



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of such Letters of Credit hereunder.
Notwithstanding the foregoing, JPMorgan shall be the L/C Issuer with respect to
the Existing Letters of Credit identified as issued by JPMorgan on Schedule
1.01(c). In the event there is more than one L/C Issuer at any time, references
herein and in the other Loan Documents to the “L/C Issuer” shall be deemed to
refer to the L/C Issuer in respect of the applicable Letter of Credit, or to all
L/C Issuers, as the context may require.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“LCT Test Date” has the meaning specified in Section 1.03(e).

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Company and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Revolving Facility Maturity Date (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$60,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

“Leverage Increase Period” has the meaning specified in Section 7.11(a).

 

24



--------------------------------------------------------------------------------

“LIBO Rate” has the meaning specified in the definition of “Eurodollar Rate”.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Condition Transaction” means (a) a Permitted Acquisition or other
Investment permitted pursuant to Section 7.03 that is not conditioned on the
availability of, or on obtaining, third party financing, or (b) any repayment,
redemption, repurchase or other discharge of any Indebtedness requiring
irrevocable notice in advance thereof.

“Liquidity” means, as of any date of determination, the total of
(a) availability under the Revolving Facility as of such date, plus
(b) unrestricted cash and Cash Equivalents of the Borrowers as of such date,
minus (c) the aggregate amount of payments due pursuant to contractual
settlement agreements, binding arbitration awards and judicial or administrative
judgments or awards within twelve (12) months after the date of determination.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, an Incremental Term Loan or a Swingline Loan.

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Collateral Documents, the Fee Letter, each Issuer Document, each Incremental
Term Loan Lender Joinder Agreement, each Joinder Agreement, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.14 and any other agreement, instrument or documented designated by its
terms as a “Loan Document” (but specifically excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit F or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of a Borrower.

 

25



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Loan Parties and their respective Subsidiaries, taken as a whole, (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of the Loan Parties, taken as a
whole, to perform their respective obligations under any Loan Document, or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Contract” means, with respect to any Person, each contract or
agreement (a) material to the operations, business, assets, properties,
financial condition, performance or prospects of such Person or (b) any other
contract, agreement, permit or license, written or oral, of such Person and its
Subsidiaries as to which the breach, nonperformance, cancellation or failure to
renew by any party thereto, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

“Maturity Date” means the Revolving Facility Maturity Date or an Incremental
Term Loan Maturity Date, as the context may require.

“Maximum Leverage Ratio Requirement” means, with respect to any request pursuant
to Section 2.02(g), the requirement that the Company shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that
immediately after giving Pro Forma Effect to any increase in the Revolving
Facility pursuant to Section 2.02(g)(i) or the incurrence of any Incremental
Term Facility pursuant to Section 2.02(g)(ii), as applicable, and the use of
proceeds therefrom, the Consolidated Leverage Ratio is at least 0.50 less than
the maximum Consolidated Leverage Ratio then permitted pursuant to
Section 7.11(a) for the most recent fiscal quarter end for which the Company was
required to deliver financial statements pursuant to Section 6.01(a) or (b) (it
being understood and agreed that for purposes of calculating such Consolidated
Leverage Ratio, the identifiable proceeds of such increase in the Revolving
Facility or such Incremental Term Facility shall not qualify as Unrestricted
Cash for purposes of the definition of “Consolidated Leverage Ratio”); provided,
that, for the purpose of calculating the Consolidated Leverage Ratio pursuant to
this definition, any such increase in the Revolving Facility pursuant to
Section 2.02(g)(i) and the incurrence of any such Incremental Term Facility
pursuant to Section 2.02(g)(ii), as applicable, shall be deemed to be fully
drawn.

“Measurement Period” means, at any date of determination, (a) for purposes of
determining compliance with the financial covenants set forth in Section 7.11 on
the last day of any fiscal quarter of the Company, the four (4) fiscal quarters
of the Company ending on the last day of such fiscal quarter, and (b) for all
other purposes, the most recently completed four (4) fiscal quarters of the
Company for which the Company was required to deliver financial statements
pursuant to Section 6.01(a) or (b).

“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes
succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements pertaining to such program, including (a) all

 

26



--------------------------------------------------------------------------------

federal statutes (whether set forth in Title XIX of the Social Security Act or
elsewhere) affecting such program, (b) all state statutes and plans for medical
assistance enacted in connection with such program and federal rules and
regulations promulgated in connection with such program, and (c) all applicable
provisions of all rules, regulations, manuals, orders and administrative,
reimbursement, guidelines and requirements of all government authorities
promulgated in connection with such program (whether or not having the force of
law).

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. §1395
et seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, orders or guidelines pertaining to such program, including (a) all
federal statutes (whether set forth in Title XVIII of the Social Security Act or
elsewhere) affecting such program, and (b) all applicable provisions of all
rules, regulations, manuals, orders and administrative, reimbursement,
guidelines and requirements of all governmental authorities promulgated in
connected with such program (whether or not having the force of law).

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to one hundred three percent (103%) of the
Fronting Exposure of the L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, (b) with respect to Cash Collateral consisting of cash
or deposit account balances provided in accordance with the provisions of
Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal to one hundred three
percent (103%) of the Outstanding Amount of all L/C Obligations, and
(c) otherwise, an amount determined by the Administrative Agent and the L/C
Issuer in their sole discretion.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee or leasehold mortgages, deeds of trust and deeds
executed by a Loan Party that purport to grant a Lien to the Administrative
Agent (or a trustee for the benefit of the Administrative Agent) for the benefit
of the Secured Parties in any Mortgaged Properties, in form and substance
satisfactory to the Administrative Agent.

“Mortgaged Property” means any owned or leased property of a Loan Party listed
on Schedule 5.20(d) and identified as a “Mortgaged Property” thereon and any
other owned or leased real property of a Loan Party that is or will become
encumbered by a Mortgage in accordance with the terms of this Agreement.

“Mortgaged Property Support Documents” means with respect to any real property
subject to a Mortgage:

(a) a fully executed and notarized Mortgage encumbering the fee interest and/or
leasehold interest of a Loan Party in such real property;

(b) if requested by the Administrative Agent in its sole discretion, maps or
plats of an as-built survey of the sites of such real property certified to the
Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner satisfactory to each of
the Administrative Agent and such title insurance company, dated a date
satisfactory to each of the Administrative Agent and such title insurance
company by an independent professional licensed land surveyor, which maps or
plats and the surveys on which

 

27



--------------------------------------------------------------------------------

they are based shall be sufficient to delete any standard printed survey
exception contained in the applicable title policy and be made in accordance
with the Minimum Standard Detail Requirements for Land Title Surveys jointly
established and adopted by the American Land Title Association and the National
Society of Professional Surveyors in 2016 with, to the extent required by the
Administrative Agent, items 2, 3, 4, 6(a), 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 13,
14, 16,17 and 19 on Table A thereof completed;

(c) ALTA mortgagee title insurance policies issued by a title insurance company
acceptable to the Administrative Agent with respect to such real property,
assuring the Administrative Agent that the Mortgage covering such real property
creates a valid and enforceable first priority mortgage lien on such real
property, free and clear of all defects and encumbrances except Permitted Liens,
which title insurance policies shall otherwise be in form and substance
satisfactory to the Administrative Agent and shall include such endorsements as
are requested by the Administrative Agent;

(d) evidence (provided at least five (5) Business Days prior to such real
property becoming a Mortgaged Property) as to (i) whether such real property is
a Flood Hazard Property and (ii) if such real property is a Flood Hazard
Property, (A) whether the community in which such real property is located is
participating in the National Flood Insurance Program, (B) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (1) as to the fact that such real property is a Flood
Hazard Property and (2) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (C) copies of insurance policies or certificates of insurance of the
Loan Parties and their respective Subsidiaries evidencing flood insurance
satisfactory to the Administrative Agent and otherwise in compliance with Flood
Laws and naming the Administrative Agent and its successors and/or assigns as
sole loss payee on behalf of the Secured Parties;

(e) if requested by the Administrative Agent or any Lender, a Phase I (and if
requested by the Administrative Agent based on the results of the Phase I, a
Phase II) environmental assessment prepared by a firm acceptable to the
Administrative Agent and/or an environmental questionnaire and such other
environmental diligence items related to such real property as the
Administrative Agent shall request; and

(f) if requested by the Administrative Agent in its sole discretion, an opinion
of legal counsel to the Loan Party granting the Mortgage on such real property,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably acceptable to the Administrative Agent.

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Sections 3(37) and 4001(a)(3) of ERISA.

“Net Revenues” means, for any Person, the gross revenues of such Person, net of
estimated revenue and contractual adjustments in accordance with such Person’s
revenue recognition policies and in accordance with GAAP.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

28



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Revolving Note or an Incremental Term Note, as the context may
require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit G or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided, that, Obligations of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction), (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction), and (d) with respect to all entities, any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization (or equivalent or comparable documents with
respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

29



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to the Revolving Loans, Incremental
Term Loans and Swingline Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of the Revolving Loans, Incremental Term Loans and Swingline Loans,
as the case may be, occurring on such date, and (b) with respect to any L/C
Obligations on any date, the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PATRIOT Act” has the meaning specified in Section 11.19.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereof).

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 of ERISA.

“Permitted Acquisition” means any Acquisition by a Loan Party or any Wholly
Owned Subsidiary (the Person, assets or division, line of business or other
business unit of the Person to be acquired in such Acquisition shall be referred
to herein as the “Target”); provided, that, (a) the Target of such Acquisition
operates a Permitted Business or the assets acquired pursuant to such
Acquisition are used or useful in a Permitted Business, (b) the Company shall
have delivered to the Administrative Agent (for further distribution to each
Lender) a Pro Forma Compliance Certificate demonstrating that, upon giving Pro
Forma Effect to such Acquisition, (i) the Loan Parties would be in compliance
with the financial covenant set forth in Section 7.11(b) as of the most recent
fiscal quarter end for which the Company was required to deliver financial
statements pursuant to Section 6.01(a) or (b) and (ii)(A) with respect to any
Qualified Acquisition, the Consolidated Leverage Ratio is less than 3.75 to 1.0
as of the most recent fiscal quarter end for which the Company was required to
deliver financial statements pursuant to Section 6.01(a) or (b) or (B) with
respect to any other such Acquisition, the Consolidated Leverage Ratio is less
than 2.75 to 1.0 as of the most recent fiscal quarter end for which the Company
was required to deliver financial statements pursuant to Section 6.01(a) or (b),
(c) the aggregate Acquisition Consideration for all such Acquisitions of Persons
that do not become Guarantors and assets that do not become subject to the
security interests created by the Collateral Documents, shall not exceed
$30,000,000 in the aggregate during the term of this Agreement, (d) the Target
of such Acquisition will become a Loan Party and the assets acquired shall be
subject to Liens in favor of the Administrative Agent, in each case in
accordance with, and to the extent required by, Section 6.13 and/or 6.14, (e) no
Default or Event of Default shall exist or would result from giving effect to
such Acquisition and (f) such Acquisition shall not be a “hostile” acquisition
and shall have been approved by the Board of Directors and/or the shareholders
(or equivalent) of the applicable Loan Party and the Target.

“Permitted Business” means any business that is, directly or indirectly through
a Subsidiary, the same as, or reasonably related, ancillary or complementary to,
the business of the Company and its Subsidiaries on the Closing Date.

“Permitted Disqualified Capital Stock” means Disqualified Capital Stock issued
by any non-Wholly Owned Subsidiary; provided, that, such Equity Interests would
not constitute Disqualified Capital Stock but for provisions thereof requiring
such Subsidiary to repurchase such Equity Interests upon the occurrence or
non-occurrence of certain specified events.

 

30



--------------------------------------------------------------------------------

“Permitted Liens” has the meaning set forth in Section 7.01.

“Permitted Refinancing” means, with respect to any Indebtedness of any Person,
any modification, refinancing, refunding, renewal or extension of such
Indebtedness; provided, that, (a) the principal amount thereof does not exceed
the sum of (i) the outstanding principal amount of the Indebtedness so modified,
refinanced, refunded, renewed or extended plus (ii) prepayment premiums paid,
and reasonable and customary fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension, (b) such
modification, refinancing, refunding, renewal or extension has (i) a final
maturity date equal to or later than the final maturity date of the Indebtedness
being modified, refinanced, refunded, renewed or extended, and (ii) a Weighted
Average Life to Maturity equal to or longer than the Weighted Average Life to
Maturity of the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) the direct and contingent obligors of such Indebtedness shall not
be changed, as a result of or in connection with such modification, refinancing,
refunding, renewal or extension, (d) the terms of such Indebtedness shall not be
changed in any manner that is materially adverse, taken as a whole, to the
Company or any Subsidiary, as applicable, as a result of or in connection with
such modification, refinancing, refunding, renewal or extension, (e) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Secured Obligations or secured by Liens
on the Collateral junior to those created under the Collateral Documents, such
modification, refinancing, refunding, renewal or extension is subordinated to
the Secured Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended, (f) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is unsecured, such
modification, refinancing, refunding, renewal or extension shall be unsecured,
and (g) at the time of such modification, refinancing, refunding, renewal or
extension of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing or result therefrom.

“Permitted Tax Distribution” means a cash distribution made by a non-Wholly
Owned Subsidiary to the holders of its Equity Interests solely in respect of the
income tax liabilities attributable to one or more of such holders’ ownership
interests (whether direct or indirect) in such non-Wholly Owned Subsidiary, in
an aggregate amount not to exceed the amount that is required to be included or
recognized by one or more of such holders as income because of one or more of
such holders’ direct or indirect ownership of the Equity Interests of such
non-Wholly Owned Subsidiary. The determination of any such holder’s taxable
income for such period shall be reduced by any cumulative taxable loss
previously allocated to such holder after the Closing Date and not previously
taken into account pursuant to this sentence.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Personal Information” means any individually identifiable information of any
natural Person.

“Plan” means at a particular time, any Employee Benefit Plan that is covered by
ERISA and in respect of which the Borrowers or an ERISA Affiliate is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning specified in Section 6.02.

 

31



--------------------------------------------------------------------------------

“Pledge Agreement” means the amended and restated pledge agreement, dated as of
the Closing Date, executed in favor of the Administrative Agent by each of the
Loan Parties.

“Private Third Party Payor” has the meaning set forth in Section 5.22(c).

“Private Third Party Payor Programs” has the meaning set forth in
Section 5.22(c).

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable Measurement
Period for the applicable covenant or requirement: (a)(i) with respect to any
Specified Disposition, income statement and cash flow statement items (whether
positive or negative) attributable to the Person or property disposed of shall
be excluded and (ii) with respect to any Acquisition or Investment, income
statement and cash flow statement items (whether positive or negative)
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Company
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 and (B) such items are supported by financial
statements or other information satisfactory to the Administrative Agent,
(b) any retirement of Indebtedness and (c) any incurrence or assumption of
Indebtedness by the Company or any Subsidiary (and if such Indebtedness has a
floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination); provided, that, (x) Pro
Forma Basis, Pro Forma Compliance and Pro Forma Effect in respect of any
Specified Transaction shall be calculated in a reasonable and factually
supportable manner and certified by a Responsible Officer of the Company and
(y) any such calculation shall be subject to the applicable limitations set
forth in the definition of “Consolidated EBITDA”.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of the Consolidated
Leverage Ratio and the Consolidated Interest Coverage Ratio as of the most
recent fiscal quarter end for which the Company was required to deliver
financial statements pursuant to Section 6.01(a) or (b) after giving Pro Forma
Effect to the applicable Specified Transaction.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Acquisition” means (a) a Permitted Acquisition for which the
aggregate Acquisition Consideration exceeds $100,000,000 or (b) a series of
related Permitted Acquisitions in any twelve (12) month period, for which the
aggregate Acquisition Consideration for all such Permitted Acquisitions exceeds
$100,000,000; provided, that, for any Permitted Acquisition or series of
Permitted Acquisitions to qualify as a “Qualified Acquisition”, the
Administrative Agent shall have received (not fewer than ten (10) Business Days
(or such lesser period of time as may be agreed to by the Administrative Agent
in its sole discretion) prior to the consummation of such Permitted Acquisition
or series of related Permitted Acquisitions) a Qualified Acquisition Election
Certificate with respect to such Permitted Acquisition or series of Permitted
Acquisitions.

 

32



--------------------------------------------------------------------------------

“Qualified Acquisition Election Certificate” means a certificate of a
Responsible Officer of the Company, in form and substance satisfactory to the
Administrative Agent, (a) certifying that the applicable Permitted Acquisition
or series of related Permitted Acquisitions meet the criteria set forth in
clauses (a) or (b) (as applicable) of the definition of “Qualified Acquisition”
and (b) notifying the Administrative Agent that the Company has elected to treat
such Permitted Acquisition or series of related Permitted Acquisitions as a
“Qualified Acquisition”; provided, that, the Company may not deliver more than
two (2) Qualified Acquisition Election Certificates during the term of this
Agreement.

“Qualified Acquisition Pro Forma Determination” means the determinations of the
Consolidated Leverage Ratio required in connection with (a) the satisfaction of
the Maximum Leverage Ratio Requirement in connection with any increase in the
Revolving Facility pursuant to Section 2.02(g)(i) or incurrence of any
Incremental Term Facility pursuant to Section 2.02(g)(ii), in each case, used to
finance a Permitted Acquisition or series of related Permitted Acquisitions that
the Company elects to treat as a Qualified Acquisition and (b) the calculation
of the amount of Indebtedness permitted to be incurred by the Company and its
Subsidiaries pursuant to Section 7.02(g) (to the extent that such Indebtedness
is incurred in connection with a Permitted Acquisition or a series of related
Permitted Acquisitions that the Company elects to treat as a Qualified
Acquisition); provided, that, in connection with any such determination, the
increase to the maximum permitted Consolidated Leverage Ratio level for purposes
of any such determination shall be 0.50:1.0 (rather than 1.00:1.0).

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance acceptable to the Administrative Agent
and which provides the Administrative Agent with “control” (as such term is used
in Article 9 of the UCC) over the deposit account(s) or securities account(s)
described therein.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning set forth in Section 9.06.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg.
§4043.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Incremental Term Loans or Revolving Loans, a Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swingline Loan, a Swingline Loan Notice.

 

33



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided, that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or the L/C Issuer, as the case may be, in making such
determination.

“Resignation Effective Date” has the meaning set forth in Section 9.06.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party, and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Company or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Company or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(a).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrowers pursuant to Section 2.01(a), (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule
1.01(b) under the caption “Revolving Commitment”, opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.02(g), as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate amount of the Revolving Commitments of all of the
Revolving Lenders on the Closing Date is $550,000,000.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

 

34



--------------------------------------------------------------------------------

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Facility Maturity Date” means June 29, 2023; provided, that, if such
date is not a Business Day, the Revolving Facility Maturity Date shall be the
next preceding Business Day.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit H.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.07.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any Subsidiary and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VII between any Loan Party or
any Subsidiary and any Hedge Bank.

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each Indemnitee and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit I.

 

35



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement” means the amended and restated security agreement, dated as
of the Closing Date, executed in favor of the Administrative Agent by each of
the Loan Parties.

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit J.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that would reasonably be expected to become an actual or
matured liability.

“Specified Disposition” means any sale, transfer or other Disposition of all or
substantially all of the Equity Interests of any Subsidiary or of any business
unit, line of business or division of the Company or any Subsidiary (including
the termination of activities constituting a business) or any other sale,
transfer or other Disposition that results in a Person ceasing to be a
Subsidiary.

“Specified Entities” means, collectively, Wentworth Home Care and Hospice, LLC,
Portneuf Home Health Care, LLC, Marietta Home Health and Hospice, LLC and Tri
Cities Home Health, LLC.

“Specified Event of Default” means any Event of Default pursuant to
Section 8.01(a), Section 8.01(f) or Section 8.01(g).

“Specified Indebtedness” means any Indebtedness having an aggregate principal
amount in excess of $5,000,000.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

“Specified Transaction” means (a) any Acquisition, any Specified Disposition,
any Investment that results in a Person becoming a Subsidiary, in each case,
whether by merger, consolidation or otherwise, (b) any incurrence or repayment
of Specified Indebtedness or (c) any other event that by the terms of the Loan
Documents requires Pro Forma Compliance with a test or covenant, calculation as
to Pro Forma Effect with respect to a test or covenant or requires such test or
covenant to be calculated on a Pro Forma Basis.

 

36



--------------------------------------------------------------------------------

“Subordinating Loan Party” has the meaning specified in Section 11.16.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means Bank of America, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit K or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Swingline Sublimit” means an amount equal to the lesser of (a) $25,000,000, and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

 

37



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning specified in the definition of “Permitted Acquisition”.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Third Party Payor” means any Governmental Third Party Payor or any Private
Third Party Payor.

“Third Party Payor Program” means any Governmental Third Party Payor Program or
any Private Third Party Payor Program.

“Threshold Amount” means $15,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Incremental Term
Loans of such Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means, as of any date of determination, subject to the
limitations set forth in Section 1.03(a) and Section 2.02(g), the aggregate
amount of unrestricted cash and Cash Equivalents of the Loan Parties as of such
date, not to exceed $50,000,000.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

38



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one twelfth) that will elapse between
such date of determination and the making of such payment by (b) the then
outstanding principal amount of such Indebtedness as of such date of
determination.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation one
hundred percent (100%) of whose Equity Interests (other than directors’
qualifying shares or Equity Interests that are required to be held by another
person in order to satisfy a foreign requirement of Law prescribing an equity
owner resident in the local jurisdiction) is at the time owned by such Person
and/or one or more Wholly Owned Subsidiaries of such Person and (b) any
partnership, association, joint venture, limited liability company or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person have a one hundred percent (100%) equity interest at such time. Unless
otherwise specified, all references herein to a “Wholly Owned Subsidiary” or to
“Wholly Owned Subsidiaries” shall refer to a Wholly Owned Subsidiary or Wholly
Owned Subsidiaries of the Company.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,

 

39



--------------------------------------------------------------------------------

Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Any and
all references to “Borrower” regardless of whether preceded by the term a, any,
each of, all, and/or, or any other similar term shall be deemed to refer, as the
context requires, to each and every (and/or any one or all) parties constituting
the Borrower, individually and/or in the aggregate.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at one hundred percent (100%) of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded. Notwithstanding
anything contained herein to the contrary, in connection with the incurrence of
any Indebtedness by the Company or any Subsidiary thereof, the proceeds of such
Indebtedness shall not be counted as Unrestricted Cash in connection with any
calculation of the Consolidated Leverage Ratio for purposes of determining the
permissibility of the incurrence of such Indebtedness under this Agreement.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided, that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

40



--------------------------------------------------------------------------------

(c) Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d) Pro Forma Calculations. Notwithstanding anything to the contrary contained
herein, all calculations of the Consolidated Leverage Ratio (including for
purposes of determining the Applicable Rate) and the Consolidated Interest
Coverage Ratio shall be made on a Pro Forma Basis with respect to all Specified
Transactions occurring during the applicable Measurement Period to which such
calculation relates, and/or subsequent to the end of such Measurement Period but
not later than the date of such calculation; provided, that, notwithstanding the
foregoing, when calculating the Consolidated Leverage Ratio and/or the
Consolidated Interest Coverage Ratio for purposes of determining (i) compliance
with Section 7.11, and/or (ii) the Applicable Rate, any Specified Transaction
and any related adjustment contemplated in the definition of Pro Forma Basis
that occurred subsequent to the end of the applicable Measurement Period shall
not be given Pro Forma Effect. For purposes of determining compliance with any
provision of this Agreement which requires Pro Forma Compliance with any
financial covenant set forth in Section 7.11, (A) in the case of any such
compliance required after delivery of financial statements for the fiscal
quarter ending June 30, 2018, such Pro Forma Compliance shall be determined by
reference to the maximum Consolidated Leverage Ratio and/or minimum Consolidated
Interest Coverage Ratio, as applicable, permitted for the fiscal quarter most
recently then ended for which financial statements have been delivered (or were
required to have been delivered) in accordance with Section 6.01(a) or (b), or
(B) in the case of any such compliance required prior to the delivery referred
to in clause (A) above, such Pro Forma Compliance shall be determined by
reference to (x) the Interim Financial Statements, and (y) the maximum
Consolidated Leverage Ratio and/or minimum Consolidated Interest Coverage Ratio,
as applicable, permitted for the fiscal quarter ending June 30, 2018.

(e) Limited Condition Transactions. Notwithstanding anything to the contrary
herein, to the extent that the terms of this Agreement require (i) compliance
with any financial ratio or test (including any Consolidated Leverage Ratio test
or any Consolidated Interest Coverage Ratio test), (ii) the absence of a Default
or an Event of Default, or (iii) a determination as to whether the
representations and warranties contained in Article II and Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect), in each case in connection with the consummation of a Limited Condition
Transaction, the determination of whether the relevant condition is satisfied
may be made, at the election of the Company, (A) in the case of a Permitted
Acquisition or other Investment, in each case that is a Limited Condition
Transaction, upon either (1) the execution of the definitive agreement with
respect to such Permitted Acquisition or other Investment, or (2) the
consummation of such Permitted Acquisition or other Investment and (B) in the
case of any repayment, redemption, repurchase or other discharge of any
Indebtedness, in each case that is a Limited Condition Transaction, upon either
(1) delivery of notice with respect to such payment, redemption, repurchase or
other discharge, or (2) the making of such payment, redemption, repurchase or
discharge (the dates referred to in clauses (A)(1) and (B)(1) above, each a “LCT

 

41



--------------------------------------------------------------------------------

Test Date”), after giving effect to the relevant Limited Condition Transaction
and related incurrence of Indebtedness, on a Pro Forma Basis; provided, that,
notwithstanding the foregoing, in connection with any Limited Condition
Transaction: (w) the conditions set forth in clause (e) of the proviso to the
definition of “Permitted Acquisition” or clause (x) of the proviso to
Section 7.14(b) shall be satisfied if (I) no Default or Event of Default shall
have occurred and be continuing as of the applicable LCT Test Date, and (II) no
Specified Event of Default shall have occurred and be continuing at the time of
consummation of such Limited Condition Transaction; (x) if the proceeds of an
increase in the Revolving Facility pursuant to Section 2.02(g)(i) are being used
to finance such Limited Condition Transaction, then (I) the condition set forth
in Section 2.02(g)(i)(E)(2)(x) shall be required to be satisfied at the time of
closing of the Limited Condition Transaction and funding of such increase but
may be subject to customary “SunGard” or “certain funds” conditionality and the
representations and warranties required may be limited to customary “specified
representations” and such other representations and warranties as may be
required by the applicable lenders providing such increase, and (II) the
conditions set forth in Section 2.02(g)(i)(B) and Section 2.02(g)(i)(E)(2)(y)
shall, if and to the extent the lenders providing such increase so agree, be
satisfied if (x) no Default or Event of Default shall have occurred and be
continuing as of the applicable LCT Test Date, and (y) no Specified Event of
Default shall have occurred and be continuing at the time of the funding of such
increase in connection with the consummation of such Limited Condition
Transaction; (y) if the proceeds of an Incremental Term Facility pursuant to
Section 2.02(g)(ii) are being used to finance such Limited Condition
Transaction, then (I) the conditions set forth in Section 2.02(g)(ii)(H)(2)(x)
and Section 4.02(a) shall be required to be satisfied at the time of closing of
the Limited Condition Transaction and funding of such Incremental Term Facility
but may be subject to customary “SunGard” or “certain funds” conditionality and
the representations and warranties required may be limited to customary
“specified representations” and such other representations and warranties as may
be required by the applicable lenders providing such Incremental Term Facility,
and (II) the conditions set forth in Section 2.02(g)(ii)(D),
Section 2.02(g)(ii)(H)(2)(y) and Section 4.02(b) shall, if and to the extent the
lenders providing such Incremental Term Facility so agree, be satisfied if
(x) no Default or Event of Default shall have occurred and be continuing as of
the applicable LCT Test Date, and (y) no Specified Event of Default shall have
occurred and be continuing at the time of the funding of such Incremental Term
Facility in connection with the consummation of such Limited Condition
Transaction; and (z) such Limited Condition Transaction and the related
Indebtedness to be incurred (and any associated Lien) and the use of proceeds
thereof (and the consummation of any Permitted Acquisition or Investment) shall
be deemed incurred and/or applied at the LCT Test Date (until such time as the
Indebtedness is actually incurred or the applicable definitive agreement is
terminated without actually consummating the applicable Limited Condition
Transaction) and outstanding thereafter for purposes of Pro Forma Compliance
(other than for purposes of determining Pro Forma Compliance in connection with
the making of any Restricted Payment or the prepayment of any Junior Debt) with
any applicable calculation of the financial covenants set forth in Section 7.11
(it being understood and agreed that with respect to any such ratio test or
basket to be used to effect a Restricted Payment or a prepayment of Junior Debt,
the Company shall demonstrate compliance with the applicable test both after
giving effect to the applicable Limited Condition Transaction and assuming that
such transaction had not occurred). For the avoidance of doubt, if any of such
ratios or amounts for which compliance was determined or tested as of the LCT
Test Date are thereafter exceeded as a result of fluctuations in such ratio or
amount (including due to fluctuations in Consolidated EBITDA), at or prior to
the consummation of the relevant Limited Condition Transaction, such ratios or
amounts will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the relevant Limited
Condition Transaction is permitted to be consummated or taken. Except as set
forth in clause (y) above in connection with the use of the proceeds of an
Incremental Term Facility to finance a

 

42



--------------------------------------------------------------------------------

Limited Condition Transaction (and, in the case of such clause (y), only if and
to the extent the lenders providing such Incremental Term Facility so agree as
provided in such clause (y)), it is understood and agreed that this
Section 1.03(e) shall not limit the conditions set forth in Section 4.02 with
respect to any proposed Credit Extension, in connection with a Limited Condition
Transaction or otherwise.

1.04 Rounding.

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.07 UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrowers in Dollars, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Revolving Facility, and
(ii) the Revolving Exposure of any Lender shall not exceed such Revolving
Lender’s Revolving Commitment. Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow Revolving Loans, prepay under Section 2.05, and reborrow
under this Section 2.01(a). Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, however, any Revolving
Borrowings made on the Closing Date or any of the three (3) Business Days
following the Closing Date shall be made as Base Rate Loans unless the
applicable Borrower delivers a Funding Indemnity Letter not less than three
(3) Business Days prior to the date of such Revolving Borrowing.

 

43



--------------------------------------------------------------------------------

(b) Incremental Term Loans. Subject to Section 2.02(g), on the effective date of
any Incremental Term Loan Lender Joinder Agreement, each Incremental Term Lender
party to such Incremental Term Loan Lender Joinder Agreement severally agrees to
make a term loan in a single advance to the applicable Borrower in the amount of
its respective Incremental Term Commitment with respect to such Incremental Term
Facility as set forth in such Incremental Term Loan Lender Joinder Agreement;
provided, however, that after giving effect to such advances, the Outstanding
Amount of such Incremental Term Loans shall not exceed the aggregate amount of
the Incremental Term Commitments set forth in the applicable Incremental Term
Loan Lender Joinder Agreement of the applicable Incremental Term Lenders. Each
Incremental Term Borrowing shall consist of Incremental Term Loans made
simultaneously by the Incremental Term Lenders in accordance with their
respective Applicable Percentage of the applicable Incremental Term Facility.
Incremental Term Borrowings prepaid or repaid may not be reborrowed. Incremental
Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the applicable Borrower’s irrevocable notice to the Administrative Agent, which
may be given by: (i) telephone or (ii) a Loan Notice; provided, that, any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice. Each such Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (B) on the requested date of any Borrowing of Base Rate Loans.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof (or, (x) in connection with any conversion or continuation of
Incremental Term Loans, if less, the entire principal thereof then outstanding
and (y) if the aggregate Revolving Commitments as of the applicable date are
less than $1,000,000, the aggregate amount of the aggregate Revolving
Commitments as of such date). Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, (x) in connection with any conversion or continuation of Incremental Term
Loans, if less, the entire principal thereof then outstanding and (y) if the
aggregate Revolving Commitments as of the applicable date are less than
$500,000, the aggregate amount of the aggregate Revolving Commitments as of such
date). Each Loan Notice and each telephonic notice shall specify (I) the
applicable Borrower, (II) the applicable Facility and whether such Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Loans, as the case may be, under such Facility, (III) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (IV) the principal amount of Loans to be
borrowed, converted or continued, (V) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (VI) if applicable, the duration
of the Interest Period with respect thereto. If the applicable Borrower fails to
specify a Type of Loan in a Loan Notice or if the applicable Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in

 

44



--------------------------------------------------------------------------------

effect with respect to the applicable Eurodollar Rate Loans. If the applicable
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one (1) month.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a Eurodollar Rate Loan.

(b) Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the applicable
Borrower, the Administrative Agent shall notify each Appropriate Lender of the
details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the applicable Borrower; provided, however, that if, on the date a Loan
Notice with respect to a Revolving Borrowing is given by any Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the applicable Borrower as provided above.

(c) Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

(d) Interest Rates. Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the applicable Borrower and the Lenders in the absence of manifest
error.

(e) Interest Periods. After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than ten
(10) Interest Periods in effect in respect of the Revolving Facility. With
respect to each Incremental Term Facility, after giving effect to all
Incremental Term Borrowings, all conversions of Incremental Term Loans from one
Type to the other, and all continuations of Incremental Term Loans as the same
Type, there shall not be more than five (5) Interest Periods in effect in
respect of such Incremental Term Facility.

(f) Cashless Settlement Mechanism. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or any portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Company, the Administrative Agent
and such Lender.

 

45



--------------------------------------------------------------------------------

(g) Increase in Revolving Facility; Incremental Term Loans. The Borrowers may at
any time and from time to time, upon prior written notice by the Company to the
Administrative Agent, increase the Revolving Facility (but not the Letter of
Credit Sublimit or the Swingline Sublimit) and/or establish one or more
Incremental Term Facilities, by a maximum aggregate amount not to exceed the
Incremental Amount, as follows:

(i) Increase in Revolving Facility. The Borrowers may, at any time and from time
to time, upon prior written notice by the Company to the Administrative Agent,
increase the Revolving Facility (but not the Letter of Credit Sublimit or the
Swingline Sublimit) with additional Revolving Commitments from any Revolving
Lender or new Revolving Commitments from any other Person selected by the
Borrowers and acceptable to the Administrative Agent, the Swingline Lender and
the L/C Issuer (so long as such Persons are not Affiliates of the Company and
would be permitted at such time by Section 11.06(b)(v) to become assignees
hereunder); provided, that:

(A) any such increase shall be in a minimum principal amount of $5,000,000 and
in integral multiples of $1,000,000 in excess thereof;

(B) no Default or Event of Default shall exist and be continuing at the time of
any such increase;

(C) no existing Lender shall be under any obligation to increase its Revolving
Commitment and any such decision whether to increase its Revolving Commitment
shall be in such Lender’s sole and absolute discretion;

(D) (1) any new Lender shall join this Agreement by executing such joinder
documents as are required by the Administrative Agent and/or (2) any existing
Lender electing to increase its Revolving Commitment shall have executed a
commitment agreement satisfactory to the Administrative Agent;

(E) as a condition precedent to such increase, the Company shall have delivered
to the Administrative Agent a certificate of each Loan Party dated as of the
date of such increase (in sufficient copies for each Lender) signed by a
Responsible Officer of each such Loan Party (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (2) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article II and Article V and the other Loan Documents are true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) as of such earlier date, and except that
for purposes of this Section 2.02(g)(i)(E), the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, and (y) no Default or Event of Default exists;

 

46



--------------------------------------------------------------------------------

(F) a Responsible Officer of the Company shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such increase in the Revolving Facility (and assuming
for such calculation that such increase is fully drawn), the Loan Parties would
be in compliance with the financial covenants set forth in Sections 7.11(a) and
(b) as of the most recent fiscal quarter end for which the Company was required
to deliver financial statements pursuant to Section 6.01(a) or Section 6.01(b)
(it being understood and agreed that for purposes of calculating such
Consolidated Leverage Ratio, the identifiable proceeds of such increase in the
Revolving Facility shall not qualify as Unrestricted Cash for purposes of the
definition of “Consolidated Leverage Ratio”); provided, that, with respect to
the calculation referred to in this clause (F), solely in connection with any
increase in the Revolving Facility incurred to fund a Qualified Acquisition, the
Consolidated Leverage Ratio test level set forth in Section 7.11(a) shall be
deemed to be 4.00 to 1.0;

(G) Schedule 1.01(b) shall be deemed revised to include any increase in the
Revolving Facility pursuant to this Section 2.02(g)(i) and to include thereon
any Person that becomes a Lender pursuant to this Section 2.02(g)(i); and

(H) the Administrative Agent shall have received such amendments to the
Collateral Documents as the Administrative Agent reasonably requests to cause
the Collateral Documents to secure the Secured Obligations after giving effect
to such increase in the Revolving Facility.

Upon each increase to the Revolving Facility pursuant to this
Section 2.02(g)(i), each Revolving Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Lender providing a portion of such increase and each such increasing Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swingline Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in such Letters of Credit and/or Swingline
Loans held by each Revolving Lender (including each such increasing Lender), as
applicable, will equal such Revolving Lender’s Applicable Revolving Percentage
of the aggregate outstanding L/C Obligations and Swingline Loans. Additionally,
if any Revolving Loans are outstanding at the time any increase to the Revolving
Facility is effected pursuant to this Section 2.02(g)(i), the applicable
Revolving Lenders immediately after effectiveness of such increase to the
Revolving Facility shall purchase and assign at par such amounts of the
Revolving Loans outstanding at such time as the Administrative Agent may require
such that each Revolving Lender holds its Applicable Revolving Percentage of all
Revolving Loans outstanding immediately after giving effect to all such
assignments. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(ii) Institution of Incremental Term Facilities. The Borrowers may, at any time,
upon prior written notice to the Administrative Agent, institute an Incremental
Term Facility; provided, that:

 

47



--------------------------------------------------------------------------------

(A) the Borrowers (in consultation and coordination with the Administrative
Agent) shall obtain commitments for the amount of such Incremental Term Facility
from existing Lenders or other Persons acceptable to the Administrative Agent
(so long as such Persons are not Affiliates of the Company and would be
permitted at such time by Section 11.06(b)(v) to become assignees hereunder),
which Lenders shall join in this Agreement as Incremental Term Lenders by
executing an Incremental Term Loan Lender Joinder Agreement;

(B) no existing Lender shall be under any obligation to become an Incremental
Term Lender and any such decision whether to become an Incremental Term Lender
shall be in such Lender’s sole and absolute discretion;

(C) such Incremental Term Facility shall be in a minimum aggregate principal
amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof;

(D) no Default or Event of Default shall exist and be continuing at the time of
any such increase;

(E) the Incremental Term Loan Maturity Date for such Incremental Term Facility
shall be as set forth in the Incremental Term Loan Lender Joinder Agreement
relating to such Incremental Term Facility; provided, that, such date shall not
be earlier than the then-Latest Maturity Date;

(F) the scheduled principal amortization payments under such Incremental Term
Facility shall be as set forth in the Incremental Term Loan Lender Joinder
Agreement relating to such Incremental Term Facility; provided, that, the
Weighted Average Life to Maturity of the Incremental Term Loans made under such
Incremental Term Facility shall not be shorter than the then-remaining Weighted
Average Life to Maturity of any Incremental Term Loans under any then-existing
Incremental Term Facility;

(G) all other terms of such Incremental Term Facility (other than as set forth
in Sections 2.02(g)(ii)(E) and (F) above) shall be reasonably satisfactory to
the Administrative Agent (it being understood and agreed that the following
shall be reasonably satisfactory to the Administrative Agent: (x) covenants or
other provisions applicable only to periods after the then-Latest Maturity Date,
(y) covenants or other provisions that are added for the benefit of the
Administrative Agent and the Lenders under this Agreement and the other Loan
Documents, and (z) to the extent required by the lenders providing such
Incremental Term Facility, customary “most-favored-nation” protection, call
protection, and mandatory prepayments (including an excess cash flow
prepayment), in each case, which may be applicable solely with respect to such
Incremental Term Facility (provided, that, to the extent any mandatory
prepayment required in connection with the establishment of an Incremental Term
Facility, such mandatory prepayment shall be applied ratably to all
then-existing Incremental Term Loans));

 

48



--------------------------------------------------------------------------------

(H) as a condition precedent to such institution, the Company shall have
delivered to the Administrative Agent a certificate of each Loan Party dated as
of the date of such institution (in sufficient copies for each Lender) signed by
a Responsible Officer of each such Loan Party (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
institution, and (2) in the case of the Borrowers, certifying that, before and
after giving effect to such institution, (x) the representations and warranties
contained in Article II and Article V and the other Loan Documents are true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality or reference to Material Adverse
Effect) on and as of the date of such institution, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date,
and except that for purposes of this Section 2.02(g)(ii)(H), the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01, and (y) no Default or Event of
Default exists;

(I) a Responsible Officer of the Company shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such Incremental Term Facility, the Loan Parties
would be in compliance with the financial covenants set forth in Sections
7.11(a) and (b) as of the most recent fiscal quarter end for which the Company
was required to deliver financial statements pursuant to Section 6.01(a) or
Section 6.01(b) (it being understood and agreed that for purposes of calculating
such Consolidated Leverage Ratio, the identifiable proceeds of such Incremental
Term Facility shall not qualify as Unrestricted Cash for the purposes of the
definition of “Consolidated Leverage Ratio”); provided, that, with respect to
the calculation referred to in this clause (I), solely in connection with any
Incremental Term Facility incurred to fund a Qualified Acquisition, the
Consolidated Leverage Ratio test level set forth in Section 7.11(a) shall be
deemed to be 4.00 to 1.0;

(J) Schedule 1.01(b) shall be deemed revised to include such Incremental Term
Facility pursuant to this Section 2.02(g)(ii) and to include thereon any Person
that becomes an Incremental Term Lender pursuant to this Section 2.02(g)(ii);
and

(K) the Administrative Agent shall have received such amendments to the
Collateral Documents as the Administrative Agent reasonably requests to cause
the Collateral Documents to secure the Secured Obligations after giving effect
to such Incremental Term Facility.

 

49



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Company or any of its Subsidiaries, and
to amend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Company or its Subsidiaries and any drawings
thereunder; provided, that, after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Revolving Facility, (y) the Revolving Exposure of any Revolving
Lender shall not exceed such Lender’s Revolving Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto and deemed L/C
Obligations, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) the expiry date of the requested Letter of Credit would occur more than
twelve (12) months after the date of issuance, unless the Required Lenders have
approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

 

50



--------------------------------------------------------------------------------

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $500,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by fax transmission, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit

 

51



--------------------------------------------------------------------------------

Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may reasonably
require. Additionally, the Company shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Lender, the Administrative Agent or any Loan Party, at least
one (1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Company (or the applicable Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Lender’s Applicable Revolving Percentage times the
amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall promptly notify the
Company and the Administrative Agent thereof. Not later than 2:00 p.m. (x) on
the date of any payment by the L/C Issuer under a Letter of Credit, if the
Company received notice of such drawing prior to 11:00 a.m., on such date or
(y) otherwise on the Business Day immediately following receipt by the Company
of such notice (each such date, an “Honor Date”), the Company shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing. If the Company fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Applicable Revolving
Percentage thereof. In

 

52



--------------------------------------------------------------------------------

such event, the Company shall be deemed to have requested a Revolving Borrowing
of Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided, that, the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that, each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Company of a Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

53



--------------------------------------------------------------------------------

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

 

54



--------------------------------------------------------------------------------

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Lenders or the Required Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.

 

55



--------------------------------------------------------------------------------

The Company hereby assumes all risks of the acts or omissions of any beneficiary
or transferee with respect to its use of any Letter of Credit; provided,
however, that, this assumption is not intended to, and shall not, preclude the
Company’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in Section 2.03(e); provided,
however, that, anything in such clauses to the contrary notwithstanding, the
Company may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Company, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Company which the
Company proves, as determined by a final nonappealable judgment of a court of
competent jurisdiction, were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight or time draft
and certificate(s) strictly complying with the terms and conditions of a Letter
of Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Company for, and the
L/C Issuer’s rights and remedies against the Company shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and
Trade—International Financial Services Association (BAFT-IFSA), or the Institute
of International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Revolving Percentage, a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. Letter of Credit
Fees shall be (i) due and payable on the first Business Day following each
fiscal quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

56



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to (i) each Letter of Credit (other than any Existing Letter of
Credit issued by JPMorgan), at the rate per annum specified in the Fee Letter,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears, such fronting fee shall be due and payable on
or prior to the date that is ten (10) Business Days following each fiscal
quarter end, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand, and (ii) each Existing Letter of Credit issued by JPMorgan, at the rate,
times and in the amounts separately agreed in writing between the Company and
JPMorgan. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Company shall pay directly to the
L/C Issuer for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the L/C
Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion make loans to the Borrowers (each
such loan, a “Swingline Loan”). Each such Swingline Loan may be made, subject to
the terms and conditions set forth herein, to the Borrowers, in Dollars, from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swingline
Sublimit, notwithstanding the fact that such Swingline Loans, when aggregated
with the Applicable Revolving Percentage of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Lender acting as Swingline Lender, may exceed
the amount of such Lender’s Revolving Commitment; provided, however, that
(i) after giving effect to any Swingline Loan, (A) the Total Revolving
Outstandings shall not exceed the Revolving Facility at such time, and (B) the
Revolving Exposure of any Revolving Lender at such time shall not exceed such
Lender’s Revolving Commitment, (ii) no Borrower shall use the proceeds of any
Swingline Loan to refinance any outstanding Swingline Loan, and (iii) the
Swingline Lender shall not be under any obligation to make any Swingline Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section, prepay under
Section 2.05, and reborrow under this Section. Each Swingline Loan shall bear
interest only at a rate based on the Base Rate plus the Applicable Rate for Base
Rate Loans. Immediately upon the making of a Swingline Loan, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
in an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage times the amount of such Swingline Loan.

 

57



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by: (i) telephone or (ii) a Swingline
Loan Notice; provided, that, any telephonic notice must be confirmed immediately
by delivery to the Swingline Lender and the Administrative Agent of a Swingline
Loan Notice. Each such Swingline Loan Notice must be received by the Swingline
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (A) the applicable Borrower, (B) the amount to
be borrowed, which shall be a minimum of $100,000, and (C) the requested date of
the Borrowing (which shall be a Business Day). Promptly after receipt by the
Swingline Lender of any Swingline Loan Notice, the Swingline Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 2:00 p.m. on the date of the
proposed Swingline Borrowing (1) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.04(a), or (2) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender may, not later than 3:00 p.m.
on the borrowing date specified in such Swingline Loan Notice, make the amount
of its Swingline Loan available to the applicable Borrower at its office by
crediting the account of the applicable Borrower on the books of the Swingline
Lender in immediately available funds.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrowers (which hereby irrevocably authorizes the Swingline
Lender to so request on its behalf), that each Revolving Lender make a Base Rate
Loan in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.02. The Swingline Lender shall furnish the
Company with a copy of the applicable Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Lender shall make an amount
equal to its Applicable Revolving Percentage of the amount specified in such
Loan Notice available to the Administrative Agent in immediately available funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the applicable Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.

 

58



--------------------------------------------------------------------------------

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery of a Loan Notice). No such funding of risk participations shall
relieve or otherwise impair the obligation of the Borrowers to repay Swingline
Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

59



--------------------------------------------------------------------------------

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrowers for interest on the Swingline Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section to refinance such Revolving Lender’s Applicable
Revolving Percentage of any Swingline Loan, interest in respect of such
Applicable Revolving Percentage shall be solely for the account of the Swingline
Lender.

(f) Payments Directly to Swingline Lender. The Borrowers shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

2.05 Prepayments.

(a) Optional.

(i) The Borrowers may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay the Revolving Loans and/or any
Incremental Term Loans in whole or in part without premium or penalty subject to
Section 3.05; provided, that, unless otherwise agreed by the Administrative
Agent, (A) such notice must be received by the Administrative Agent not later
than 11:00 a.m. (1) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans, and (2) on the date of prepayment of Base Rate Loans,
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof, and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment, the Type(s) of Loans to be prepaid, and
whether the Loans to be prepaid are Revolving Loans, and/or Incremental Term
Loans and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility). If such notice is given by the Borrowers, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of principal
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of Incremental Term Loans pursuant to this Section 2.05(a) shall be applied to
any then-existing Incremental Term Loans on a pro rata basis, and shall be
applied to the principal repayment installments thereof, first, to reduce in
direct order of maturity the next four (4) scheduled amortization payments and
thereafter (after such scheduled amortization payments have been eliminated as a
result of such reductions), on a pro rata basis. Subject to Section 2.15, such
prepayments shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.

(ii) The Borrowers may, upon notice to the Swingline Lender pursuant to delivery
to the Swingline Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline

 

60



--------------------------------------------------------------------------------

Loans in whole or in part without premium or penalty; provided, that, unless
otherwise agreed by the Swingline Lender, (A) such notice must be received by
the Swingline Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (B) any such prepayment shall be in a minimum
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal thereof then outstanding). Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.

(b) Mandatory. If for any reason the Total Revolving Outstandings at any time
exceed the Revolving Facility at such time, the Borrowers shall immediately
prepay Revolving Loans, Swingline Loans and L/C Borrowings (together with all
accrued but unpaid interest thereon) and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b) unless, after the prepayment of the Revolving
Loans and Swingline Loans, the Total Revolving Outstandings exceed the Revolving
Facility at such time. Within the parameters of the applications set forth
above, prepayments pursuant to this Section 2.05(b) shall be applied first to
Base Rate Loans and then to Eurodollar Rate Loans in direct order of Interest
Period maturities. All prepayments under this Section 2.05(b) shall be subject
to Section 3.05, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrowers may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Revolving Facility, the
Letter of Credit Sublimit or the Swingline Sublimit; provided, that: unless
otherwise agreed by the Administrative Agent, (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five (5) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$100,000 in excess thereof and (iii) the Borrowers shall not terminate or reduce
(A) the Revolving Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Revolving Facility, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swingline
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swingline Loans would exceed the Swingline
Sublimit.

(b) Mandatory.

(i) The aggregate Incremental Term Commitments with respect to an Incremental
Term Facility shall be automatically and permanently reduced to zero on the date
of funding of the Incremental Term Loans advanced under such Incremental Term
Facility.

(ii) If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the Revolving Facility at such time, the Letter of
Credit Sublimit or the Swingline Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

 

61



--------------------------------------------------------------------------------

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swingline Sublimit or the Revolving Commitments
under this Section 2.06. Upon any reduction of the Revolving Commitments, the
Revolving Commitment of each Revolving Lender shall be reduced by such Lender’s
Applicable Revolving Percentage of such reduction amount. All fees in respect of
the Revolving Facility accrued until the effective date of any termination of
the Revolving Facility shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Revolving Loans. The Borrowers shall repay to the Revolving Lenders on the
Revolving Facility Maturity Date the aggregate principal amount of all Revolving
Loans outstanding on such date.

(b) Incremental Term Loans. The Borrowers shall repay the outstanding principal
amount of all Incremental Term Loans in the installments, on the dates and in
the amounts set forth in the applicable Incremental Term Loan Lender Joinder
Agreement for the Incremental Term Facility under which such Incremental Term
Loans were made (as such installments may hereafter be adjusted as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05), unless accelerated sooner pursuant to Section 8.02.

(c) Swingline Loans. The Borrowers shall repay each Swingline Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Swingline
Loan is made and (ii) the Revolving Facility Maturity Date.

2.08 Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period from the applicable borrowing date at a
rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate, (ii) each Base Rate Loan under a Facility shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate, and
(iii) each Swingline Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate. To the extent that any calculation of
interest or any fee required to be paid under this Agreement shall be based on
(or result in) a calculation that is less than zero, such calculation shall be
deemed zero for purposes of this Agreement.

(b) Default Rate.

(i) (A) If any amount payable by any Loan Party under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, or (B) an Event of Default
pursuant to Sections 8.01(f) or (g) exists, all outstanding Obligations shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

62



--------------------------------------------------------------------------------

(ii) Upon the request of the Required Lenders, while any other Event of Default
exists, all outstanding Obligations (including Letter of Credit Fees) shall
accrue at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee (the “Commitment Fee”) equal to the Applicable Rate
times the actual daily amount by which the Revolving Facility exceeds the sum of
(i) the Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swingline Loans shall not be
counted towards or considered usage of the Revolving Facility for purposes of
determining the Commitment Fee. The Commitment Fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) Other Fees.

(i) The Borrowers shall pay to the Administrative Agent and MLPFS for their own
respective accounts, fees in the amounts and at the times specified in the Fee
Letter. The Borrowers shall pay to each Arranger (other than MLPFS), for its own
account, fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders, such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

63



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365 day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Company
and its Subsidiaries or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Company shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Company under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under any provision of this Agreement to payment of any Obligations hereunder at
the Default Rate or under Article VIII. The Company’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) Maintenance of Records. In addition to the accounts and records referred to
in Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

64



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. Except as otherwise specifically provided for in this
Agreement, if any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the Borrowing available to the Administrative
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If the applicable Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the applicable Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the

 

65



--------------------------------------------------------------------------------

Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Appropriate Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the

 

66



--------------------------------------------------------------------------------

Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time, then, in each case under clauses (a) and (b) above, the Lender receiving
such greater proportion shall (A) notify the Administrative Agent of such fact,
and (B) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swingline Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be; provided, that:

(1) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Loan Party or any Affiliate
thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Section 2.05 or 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrowers shall immediately (in
the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Administrative Agent or the L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). Additionally, if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds one hundred five percent
(105%) of the Letter of Credit Sublimit then in effect, then within two
(2) Business Days after receipt of such notice, the Borrowers shall provide Cash
Collateral for the Outstanding Amount of the L/C Obligations in an amount not
less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.

 

67



--------------------------------------------------------------------------------

(b) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more blocked, non-interest bearing deposit
accounts at Bank of America. The Borrowers shall pay on demand therefor from
time to time all customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or

 

68



--------------------------------------------------------------------------------

otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swingline Lender hereunder; third, to
Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.14; fourth, as the Borrowers may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided, that, if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(a)(v). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

 

69



--------------------------------------------------------------------------------

(C) Defaulting Lender Fees. With respect to any fee payable under
Section 2.09(a) or Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (1) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the L/C Issuer’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. Subject to Section 11.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (B) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

70



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

71



--------------------------------------------------------------------------------

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed

 

72



--------------------------------------------------------------------------------

documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

 

73



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that, if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit L-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

74



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality and Designated Lenders.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (A) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or convert all Eurodollar Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully

 

75



--------------------------------------------------------------------------------

continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(B) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

(b) If, in any applicable jurisdiction, the Administrative Agent, the L/C
Issuer, or any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Administrative
Agent, the L/C Issuer, or any Lender to (i) perform any of its obligations
hereunder or under any other Loan Document, (ii) to fund or maintain its
participation in any Loan or Letter of Credit or (iii) issue, make, maintain,
fund or charge interest with respect to any Credit Extension, such Person shall
promptly notify the Administrative Agent. Upon receipt of such notice, the
Administrative Agent shall promptly notify the Company, and, until such notice
is revoked, any obligation of such Person to issue, make, maintain, fund or
charge interest with respect to any such Credit Extension shall be suspended,
and to the extent required by applicable Law, cancelled. Upon receipt of such
notice, the Borrowers shall (A) repay that Person’s participation in the Loans
or other applicable Obligations on the last day of the Interest Period for each
Loan or other Obligation occurring after the Administrative Agent has notified
the Company or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Appropriate Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the
Appropriate Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

76



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Company and the Appropriate Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (ii) the Administrative
Agent or the Appropriate Lenders notify the Administrative Agent and the Company
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Company written notice thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(d)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made

 

77



--------------------------------------------------------------------------------

by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or such the L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

(e) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided, that, the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

78



--------------------------------------------------------------------------------

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by a Borrower pursuant to
Section 11.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrowers shall also pay customary administrative fees charged by
such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04 (other than Section 3.04(d)), or requires the
Borrowers to pay any Indemnified Taxes or additional amounts to any Lender, the
L/C Issuer, or any Governmental Authority for the account of any Lender or the
L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company, such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or the L/C Issuer, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender or the
L/C Issuer, as the case may be. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 (other than Section 3.04(d)), or if the Borrowers are required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), the Company may
replace such Lender in accordance with Section 11.13.

 

79



--------------------------------------------------------------------------------

3.07 Successor LIBOR.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Company) that the Company or
Required Lenders (as applicable) have determined, that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.07, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Company unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent written notice that such Required Lenders do not accept
such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.08 Survival.

Each Borrower’s obligations under this Article III shall survive termination of
the Aggregate Commitments, repayment of all other Obligations hereunder,
resignation of the Administrative Agent and the Facility Termination Date.

 

80



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension.

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) Execution of Loan Documents. The Administrative Agent shall have received
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.

(b) Organization Documents, Resolutions, Etc. The Administrative Agent shall
have received the following, each of which shall be originals or facsimiles
(followed promptly by originals), in form and substance satisfactory to the
Administrative Agent and its legal counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the jurisdiction of its organization or incorporation, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may require
to evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its
jurisdiction of organization or incorporation.

(c) Legal Opinions of Counsel. The Administrative Agent shall have received an
opinion or opinions of counsel for the Loan Parties, dated the Closing Date and
addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent.

(d) Financial Statements. The Administrative Agent shall have received:

(i) the Audited Financial Statements;

(ii) unaudited consolidated financial statements of the Company and its
Subsidiaries for the fiscal quarter ended March 31, 2018, including balance
sheets and statements of income or operations, shareholders’ equity and cash
flows (the “Interim Financial Statements”); and

(iii) a budget of the Company and its Subsidiaries on a Consolidated basis,
including forecasts prepared by management of the Company, of Consolidated
balance sheets and statements of income or operations and cash flows of the
Company and its Subsidiaries for the first five years following the Closing
Date.

 

81



--------------------------------------------------------------------------------

(e) No Material Adverse Change. There shall not have occurred since December 31,
2017 any event or condition that has had or would be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(f) No Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of the Loan Parties, threatened in any
court or before any arbitrator or governmental authority that would reasonably
be expected to have a Material Adverse Effect.

(g) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien and judgment searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and duly executed notices of grant of security interest in
the form required by the Collateral Documents as are necessary, in the
Administrative Agent’s sole discretion, to perfect the Administrative Agent’s
security interest in the Intellectual Property of the Loan Parties;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

(iv) all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Collateral Documents, together with
duly executed in blank and undated stock powers attached thereto; and

(v) to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect the Administrative Agent’s security
interest in the Collateral.

(h) Liability, Casualty, Property, Terrorism and Business Interruption
Insurance. The Administrative Agent shall have received copies of insurance
policies, declaration pages, certificates, and endorsements of insurance or
insurance binders evidencing liability, casualty, property, terrorism and
business interruption insurance meeting the requirements set forth herein or in
the Collateral Documents or as required by the Administrative Agent.

(i) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Company certifying that the
conditions specified in Sections 4.01(e), (f) and (k) and Sections 4.02(a) and
(b) have been satisfied.

(j) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate signed by a Responsible Officer of the Company as to the
financial condition, solvency and related matters of the Company and its
Subsidiaries, after giving effect to the initial Credit Extensions hereunder and
the other transactions contemplated hereby.

 

82



--------------------------------------------------------------------------------

(k) Consents. All Board of Director, governmental, shareholder and material
third party consents and approvals necessary in connection with the Loan
Documents shall have been obtained and shall be in full force and effect.

(l) Existing Credit Agreement. The Loan Parties shall have (i) repaid in full
all principal and interest owing with respect to the term loan outstanding under
the Existing Credit Agreement, (ii) paid all accrued and unpaid interest on the
revolving loans outstanding under the Existing Credit Agreement to the Closing
Date, (iii) prepaid any revolving loans outstanding under the Existing Credit
Agreement to the extent necessary to keep the outstanding Revolving Loans
ratable with the revised Revolving Commitments as of the Closing Date, and
(iv) paid all accrued fees owing to the lenders under the Existing Credit
Agreement to the Closing Date.

(m) Due Diligence. The Lenders shall have completed a due diligence
investigation of the Loan Parties in scope, and with results, satisfactory to
the Lenders, including, without limitation, OFAC, Foreign Corrupt Practices Act
and “know your customer” due diligence.

(n) KYC Information.

(i) Upon the request of any Lender made at least ten (10) days prior to the
Closing Date, the Borrowers shall have provided to such Lender (and such Lender
shall be reasonably satisfied with) the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least five (5) days prior to the Closing Date.

(ii) At least five (5) days prior to the Closing Date, if any Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, such
Borrower shall deliver, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Borrower.

(o) Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders of
any fees required to be paid on or before the Closing Date.

(p) Attorney Costs. Unless waived by the Administrative Agent, the Company shall
have paid all fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided, that, such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

83



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions.

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension is subject to the following conditions precedent:

(a) Representations and Warranties. The representations and warranties of the
Company and each other Loan Party contained in Article II and Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date,
and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b) Default. No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

(c) Request for Credit Extension. The Administrative Agent and, if applicable,
the L/C Issuer or the Swingline Lender, shall have received a Request for Credit
Extension in accordance with the requirements hereof.

Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

5.01 Existence, Qualification and Power.

Each Loan Party and each Subsidiary (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization (except, in the case of the good standing
in the State of Delaware, for HMR Acquisition, Inc., a Delaware corporation, but
only for so long as such entity is contesting in good faith the payment of
franchise taxes by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP), (b) has all
requisite corporate, limited liability company or other organizational power and
authority, as applicable, and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than the Liens created by the Collateral Documents in
favor of the Administrative Agent), or require any payment to be made under
(i) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject, or (c) violate any Law,
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (b) to the extent that such conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained, (ii) filings to perfect the Liens
created by the Collateral Documents and (iii) approvals, consents, exemptions,
authorizations, actions, notices or filings required under applicable law in
connection with the exercise and enforcement of rights and remedies under the
Loan Documents.

5.04 Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles and/or principles of good faith and fair dealing
(whether enforcement is sought by proceedings in equity or at law).

5.05 Financial Statements; No Material Adverse Effect.

(a) Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholder’s equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

(b) Quarterly Financial Statements. The Interim Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

85



--------------------------------------------------------------------------------

(c) Material Adverse Effect. Since December 31, 2017, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

(d) Budget. The budget of the Company and its Subsidiaries delivered pursuant to
Section 4.01(d)(iii) was prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such budget, and represented, at the time of delivery
pursuant to Section 4.01(d)(iii), the Company’s reasonable estimate of its
future financial condition and performance.

5.06 Litigation.

There are no Adverse Proceedings (a) that purport to affect or pertain to this
Agreement or any other Loan Document or any of the transactions contemplated
hereby, or (b) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, either individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries (i) is in violation of any
applicable laws (including Environmental Laws and Health Care Laws) that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

5.07 No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.09 Environmental Compliance.

There are no Adverse Proceedings regarding environmental matters or compliance
with Environmental Laws that, individually or in the aggregate would reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any of
its Subsidiaries nor any of their respective facilities or operations are
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to any Environmental Law, any claim giving rise to any
Environmental Liability, or any activity relating to any Hazardous Materials
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. There are and, to each of the Company’s and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or activities
relating to Hazardous Materials which would reasonably be expected to form the
basis of a claim giving rise to

 

86



--------------------------------------------------------------------------------

any Environmental Liability against the Company and its Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries nor, to
any Loan Party’s knowledge, any predecessor of the Company and its Subsidiaries
has filed any notice under any Environmental Law indicating past or present
treatment of Hazardous Materials at any facility in violation of any
Environmental Law where such violation is reasonably expected to have a Material
Adverse Effect. None of the Company’s or any of its Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260 270 or any state
equivalent, except in the ordinary course of its business in compliance with all
Environmental Laws. Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws would not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
No event or condition has occurred or is occurring with respect to the Company
and its Subsidiaries relating to any Environmental Law, any release of Hazardous
Materials, or any activity relating to any Hazardous Materials which
individually or in the aggregate has had, or would reasonably be expected to
have, a Material Adverse Effect.

5.10 Insurance.

The properties of the Company and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Company, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates. The general liability, casualty, property, terrorism and business
interruption insurance coverage of the Loan Parties as in effect on the Closing
Date is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 5.10 and such insurance coverage complies with the
requirements set forth in this Agreement and the other Loan Documents.

5.11 Taxes.

Each Loan Party and its Subsidiaries have filed or caused to be filed all
federal, state and other tax returns and reports required to be filed (excluding
such other tax returns and reports with respect to which the failure to pay or
file would not result in the loss, suspension, or impairment of any material
Governmental Authorization, and otherwise would not reasonably be expected to
have a Material Adverse Effect), and have paid all federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no tax assessment proposed in writing
(and received by any Loan Party or any Subsidiary) against any Loan Party or any
Subsidiary that would, if made, have a Material Adverse Effect, nor is there any
tax sharing agreement applicable to the Company or any Subsidiary.

5.12 ERISA Compliance.

(a) Neither a Reportable Event nor the failure to contribute the minimum
required contribution (within the meaning of Section 412 of the Code) has
occurred during the five (5) year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Pension Plan has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five (5) year period. The
present value of all accrued benefits under each Pension Plan (based on those
assumptions used to fund such Plans) did not, as of the last annual valuation
date prior to the date on which this representation is made or

 

87



--------------------------------------------------------------------------------

deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits by a material amount. Neither the Borrowers nor any ERISA
Affiliate has had a complete or partial withdrawal from any Multiemployer Plan
that has resulted or would reasonably be expected to result in a material
liability under ERISA, and neither the Borrowers nor any ERISA Affiliate would
become subject to any material liability under ERISA if the Borrowers or any
such ERISA Affiliate were to withdraw completely from all Multiemployer Plans as
of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is Insolvent.

(b) The Company, and each of its Subsidiaries and each of their respective ERISA
Affiliates are in compliance with all applicable provisions and requirements of
ERISA and the Code and the regulations and published interpretations thereunder
with respect to each Employee Benefit Plan, and have performed all their
obligations under each Employee Benefit Plan, except where such non-compliance
or non-performance would not reasonably be expected to result in a Material
Adverse Effect. Each Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS indicating that such Employee Benefit Plan is so qualified and nothing
has occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status that would
reasonably be expected to result in a Material Adverse Effect. No liability to
the PBGC (other than required premium payments), the IRS, any Employee Benefit
Plan or any trust established under Title IV of ERISA has been or is expected to
be incurred by Company, any of its Subsidiaries or any of their ERISA Affiliates
except to the extent reflected on the consolidated financial statements of the
Company and its Subsidiaries and the notes thereto. No ERISA Event has occurred
or is reasonably expected to occur that would reasonably be expected to result
in a Material Adverse Effect. Except to the extent required under Section 4980B
of the Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
the Company, any of its Subsidiaries or any of their ERISA Affiliates
(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan. As of the most recent valuation date
for each Multiemployer Plan for which the actuarial report is available, the
potential liability of the Company, its Subsidiaries and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA is zero. The Company, its
Subsidiaries and each of their ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan.

(c) Each Borrower represents and warrants as of the Closing Date that such
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.

 

88



--------------------------------------------------------------------------------

5.13 Margin Regulations; Investment Company Act.

(a) Margin Regulations. Neither Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than twenty-five percent (25%) of the value of
the assets (either of a Borrower only or of the Company and its Subsidiaries on
a Consolidated basis) subject to the provisions of Section 7.01 or Section 7.05
or subject to any restriction contained in any agreement or instrument between
any Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section 8.01(e) will be margin stock.

(b) Investment Company Act. No Loan Party is or is required to be registered as
an “investment company” under the Investment Company Act of 1940. No Loan Party
is subject to regulation under any Law that limits its ability to incur
Indebtedness.

5.14 Disclosure.

(a) No statement or information contained in this Agreement, any other Loan
Document, the Confidential Information Memorandum or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished (or, in the case of the Confidential Information Memorandum, as
of the Closing Date) any untrue statement of a material fact or omitted to state
a material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Company to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. The Loan Parties have
no knowledge of any matter or occurrence that would reasonably be expected to
have a Material Adverse Effect that has not been expressly disclosed herein, in
the other Loan Documents, in the Confidential Information Memorandum or in any
other documents, certificates and statements furnished to the Administrative
Agent and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents.

(b) The projections of the Company and its Subsidiaries on a Consolidated basis
for fiscal years 2018 through 2022 that are set forth in the Confidential
Information Memorandum were, as of the date made, based on good faith estimates
and assumptions made by the management of the Company; provided, that, the
projections are not to be viewed as facts and actual results of the Company and
its Subsidiaries on a Consolidated basis for the period or periods covered by
the projections may differ from such projections and the differences may be
material; provided, further, that, management of the Company believes that the
projections, as of the date made, were reasonable and attainable.

(c) As of the Closing Date, the information included in the Beneficial Ownership
Certification (if required) is true and correct in all respects.

5.15 Compliance with Laws.

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

5.16 Solvency.

Each Loan Party is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.

5.17 Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act.

(a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by, any individual or entity that is (i) the subject
or target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and, to the extent applicable, have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

(c) PATRIOT Act. To the extent applicable, each Loan Party and each Subsidiary
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto and
(ii) the PATRIOT Act.

5.18 Responsible Officers.

Set forth on Schedule 1.01(d) are the Responsible Officers of each Loan Party,
holding the offices indicated next to their respective names, as of the Closing
Date, and such Responsible Officers are the duly elected and qualified officers
of such Loan Party and are duly authorized to execute and deliver, on behalf of
each such respective Loan Party, this Agreement, the Notes and the other Loan
Documents.

5.19 Subsidiaries; Equity Interests; Loan Parties.

(a) Set forth on Schedule 5.19(a), is complete and accurate list as of the
Closing Date of each of the following: (i) all Subsidiaries, joint ventures and
partnerships and other equity investments of the Loan Parties, (ii) the number
of shares or ownership interests of each class of Equity Interests in each
Subsidiary outstanding, (iii) the number and percentage of outstanding shares or
ownership interests of each class of Equity Interests owned by the Loan Parties
and their Subsidiaries, (iv) the class or nature of such Equity Interests (i.e.
voting, non-voting, preferred, etc.), and (v) identification of each Subsidiary
that is an Excluded Subsidiary. The outstanding Equity Interests in all
Subsidiaries that are corporations are validly issued, fully paid and
non-assessable. The outstanding Equity Interests in all Subsidiaries (other than
any Subsidiary that is a corporation) are validly issued, fully paid and the
holders thereof have no obligation to make payments or contributions to any such
Subsidiary or its credits by reason of their ownership of the Equity Interests
therein (other than, with respect to non-Wholly Owned Subsidiaries, customary
capital contribution requirements). The outstanding Equity Interests in all
Subsidiaries are owned free and clear of all Liens.

 

90



--------------------------------------------------------------------------------

(b) Set forth on Schedule 5.19(b) is a complete and accurate list as of the
Closing Date of each Loan Party’s: (i) exact legal name, (ii) former legal names
in the four (4) months prior to the Closing Date, if any, (iii) jurisdiction of
its incorporation or organization, as applicable, (iv) type of organization,
(v) chief executive office address (and, if different, principal place of
business address), (vi) U.S. federal taxpayer identification number (or, in the
case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation or organization) and (vii) organization
identification number.

5.20 Collateral Representations.

(a) Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein. Except for filings completed prior to the
Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

(b) Intellectual Property. Set forth on Schedule 5.20(b), as of the Closing
Date, is a list of all Intellectual Property registered or pending registration
with the United States Copyright Office or the United States Patent and
Trademark Office and owned by each Loan Party as of the Closing Date. Except for
such claims and infringements that would not reasonably be expected to have a
Material Adverse Effect, no claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does any Loan Party know of
any such claim, and, to the knowledge of the Loan Parties, the use of any
Intellectual Property by any Loan Party or any of its Subsidiaries or the
granting of a right or a license in respect of any Intellectual Property from
any Loan Party or any of its Subsidiaries does not infringe on the rights of any
Person. As of the Closing Date, none of the Intellectual Property owned by any
of the Loan Parties or any of its Subsidiaries is subject to any licensing
agreement or similar arrangement except as set forth on Schedule 5.20(b).

(c) Deposit Accounts and Securities Accounts. Set forth on Schedule 5.20(c), as
of the Closing Date, is a description of all deposit accounts and securities
accounts of the Loan Parties, including the name of (A) the applicable Loan
Party, (B) in the case of a deposit account, the depository institution and
average amount held in such deposit account and whether such account is an
Excluded Deposit and Securities Account, and (C) in the case of a securities
account, the Securities Intermediary or issuer and the average aggregate market
value held in such securities account, as applicable, and whether such account
is an Excluded Deposit and Securities Account.

(d) Properties. Set forth on Schedule 5.20(d), as of the Closing Date, is a list
of all real property located in the United States that is owned or leased by any
Loan Party (in each case, including (i) the name of the Loan Party owning (or
leasing) such property and an indication of whether such property is a Mortgaged
Property, (ii) if such real property is a Mortgaged Property, the number of
buildings located on such property, (iii) the property address, and (iv) the
city, county (if such real property is a Mortgaged Property), state and zip code
which such property is located).

 

91



--------------------------------------------------------------------------------

5.21 Regulation H.

No Mortgaged Property is a Flood Hazard Property unless the Administrative Agent
shall have received the following: (a) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property,
(ii) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (iii) such
other flood hazard determination forms, notices and confirmations thereof as
requested by the Administrative Agent and (b) copies of insurance policies or
certificates of insurance of the applicable Loan Party evidencing flood
insurance reasonably satisfactory to the Administrative Agent (and otherwise in
compliance with Flood Laws) and naming the Administrative Agent as loss payee on
behalf of the Lenders. All flood hazard insurance policies required hereunder
have been obtained and remain in full force and effect, and the premiums thereon
have been paid in full.

5.22 Compliance with Health Care Laws.

(a) The Company and its Subsidiaries, when taken as a whole, are in compliance
in all material respects with all material Health Care Laws applicable to it,
its products and its properties or other assets or its business or operation.
Each of the Company and its Subsidiaries, taken as a whole, has in effect all
material Governmental Authorizations necessary for it to carry on its business
and operations, as presently conducted. All such Governmental Authorizations are
in full force and effect and there exists no default under, or violation of, any
such Governmental Authorization and neither the Company nor any of its
Subsidiaries has received notice or has knowledge that any Governmental
Authority is considering limiting, suspending, terminating, adversely amending
or revoking any such Governmental Authorization, in each case, except where the
failure to be in full force and effect, and/or default, or violation or such
notice would not reasonably be expected to have a Material Adverse Effect.

(b) Except as set forth on Schedule 5.22, all reports, documents, claims,
notices or approvals required to be filed, obtained, maintained or furnished by
the Company and its Subsidiaries pursuant to any Health Care Law to any
Governmental Authority have been so filed, obtained, maintained or furnished
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and all such reports, documents, claims and notices
were complete and correct in all material respects on the date filed (or were or
will be corrected in or supplemented by a subsequent filing).

(c) Each of the Company and its Subsidiaries, to the extent that it is billing
the applicable Third Party Payor, has the requisite provider number or other
Governmental Authorization to bill under Medicare, the respective Medicaid
program in the state or states in which such entity operates, any other
Governmental Third Party Payor Program and Private Third Party Payor Programs.
There is no investigation, audit, claim review, or other action pending, or
threatened to the knowledge of the Company or its Subsidiaries, which would
result in a revocation, suspension, termination, probation, restriction,
limitation, or non-renewal of any Governmental Third Party Payor or Private
Third Party Payor provider number or result in any of the Company’s or any of
its Subsidiaries’ exclusion from any Governmental Third Party Payor Program or
Private Third Party Payor Program which individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. For purposes of this
Agreement, a “Governmental Third Party Payor” means Medicare, Medicaid, TRICARE,
federal or state

 

92



--------------------------------------------------------------------------------

government insurers or health care programs and any other person or entity which
presently or in the future maintains Governmental Third Party Payor Programs. In
addition, for purposes of this Agreement, “Governmental Third Party Payor
Programs” means all governmental third party payor programs in which the Company
or any of its Subsidiaries participates (including, without limitation,
Medicare, Medicaid, TRICARE or any other federal or state health care programs).
For purposes of this Agreement, a “Private Third Party Payor” means private
insurers and any other person or entity which presently or in the future
maintains Private Third Party Payor Programs. In addition, for purposes of this
Agreement, “Private Third Party Payor Programs” means all non-governmental third
party payor programs in which the Company or any of its Subsidiaries participate
(including, without limitation, managed care plans, or any other private health
care insurance programs).

(d) Each of the Company and its Subsidiaries (i) has received and maintains
accreditation to the extent required by law in good standing and without
limitation or impairment by all applicable accrediting organizations, including
without limitation, The Joint Commission, the Accreditation Commission for
Health Care, Inc. or other applicable nationally recognized accrediting agency,
and (ii) if applicable, has cured all deficiencies or submitted or will submit a
plan of correction to cure all deficiencies noted in its most recent
accreditation survey reports, except in the case of clause (i) and (ii) where
the failure to require, maintain, cure or submit would not reasonably be
expected to have a Material Adverse Effect.

(e) There are no facts, circumstances or conditions that, to the knowledge of
the Company or its Subsidiaries, would reasonably be expected to form the basis
for any valid investigation, suit, claim, audit, action (legal or regulatory) or
proceeding (legal or regulatory) by a Governmental Authority relating to any of
the Health Care Laws against or affecting the Company and its Subsidiaries that
would reasonably be expected to have a Material Adverse Effect. Except as set
forth on Schedule 5.22 or as otherwise disclosed to the Administrative Agent,
neither the Company nor any of its Subsidiaries (i) is a party to a corporate
integrity agreement, or (ii) has any reporting obligations pursuant to a
settlement agreement, plan of correction, or other remedial measure entered into
with any Governmental Authority. Each of the Company and its Subsidiaries, as
applicable, has complied with the terms and conditions of any corporate
integrity agreements, settlement agreements, plans of correction, or other
remedial measures or demand of any Governmental Authority to which it is subject
except where non-compliance would not reasonably be expected to have a Material
Adverse Effect, all of which are set forth on Schedule 5.22.

(f) Neither the Company nor any of its Subsidiaries or their respective
officers, directors, employees or agents is, has been, or, to the knowledge of
the Company or any of its Subsidiaries, has been threatened to be, (i) excluded
from any Governmental Third Party Payor Program pursuant to 42 U.S.C. § 1320a-7b
and related regulations, or (ii) made a party to any other action by any
Governmental Authority that may prohibit it from participating in any
Governmental Third Party Payor Program or selling products to any governmental
or other purchaser pursuant to any Health Care Laws, except where the same would
not reasonably be expected to have a Material Adverse Effect.

(g) To the extent applicable to the Company or any of its Subsidiaries, and for
so long as (i) the Company or any of its Subsidiaries are a “covered entity” as
defined in 45 C.F.R. § 160.103, (ii) the Company or any of its Subsidiaries are
a “business associate” as defined in 45 C.F.R. § 160.103, (iii) the Company or
any of its Subsidiaries are subject to or covered by the HIPAA Administrative
Requirements codified at 45 C.F.R. Parts 160 & 162 and/or the HIPAA Security and
Privacy Requirements codified at 45 C.F.R. Parts 160 & 164, and/or (iv) the

 

93



--------------------------------------------------------------------------------

Company or any of its Subsidiaries sponsor any “group health plans” as defined
in 45 C.F.R. § 160.103, the Company and its Subsidiaries have: (A) completed
surveys, inventories, reviews, analyses and/or assessments, including risk
assessments, (collectively “Assessments”) of all material areas of their
businesses and operations subject to HIPAA, to the extent these Assessments are
required for the Company or any of its Subsidiaries, as the case may be, to be
HIPAA Compliant; (B) developed a plan and time line for becoming HIPAA Compliant
(a “HIPAA Compliance Plan”) and (C) implemented those provisions of its HIPAA
Compliance Plan necessary for the Company and its Subsidiaries to be HIPAA
Compliant except where non-compliance is not reasonably expected to have a
Material Adverse Effect.

(h) The Company and its Subsidiaries maintain a compliance plan that is intended
to ensure that the Company and its Subsidiaries are compliant with all Health
Care Laws applicable to the business of the Company and its Subsidiaries, and is
consistent with compliance guidance from the U.S. Department of Health and Human
Services Office of Inspector General and the U.S. Federal Sentencing Guidelines
that is publicly available as of the Closing Date.

(i) Neither the Company nor any of its Subsidiaries has (i) received any claim
or notice from any Governmental Authority or patient alleging or referencing any
breach, security incident, violation of its information systems or the improper
use, disclosure or access to any Personal Information in its possession, custody
or control, or (ii) had any breaches as defined in HIPAA or in violation of any
other federal or state law applicable to the privacy or security of Personal
Information, except in the case of clause (i) and (ii), where the incident would
not reasonably be expected to have a Material Adverse Effect.

5.23 Labor Matters.

Except as, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against the
Company or any Subsidiary pending or, to the knowledge of the Loan Parties,
threatened; (b) hours worked by and payment made to employees of each of the
Company or any Subsidiary have not been in violation of the Fair Labor Standards
Act or any other applicable requirement of Law dealing with such matters; and
(c) all payments due from the Company or any Subsidiary on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the Company or such Subsidiary.

5.24 No EEA Financial Institution.

No Loan Party is an EEA Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

6.01 Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

94



--------------------------------------------------------------------------------

(a) Audited Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Company, a
Consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related Consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
Consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

(b) Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Company, a Consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal quarter, and the
related Consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such Consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller who is a Responsible Officer of the Company as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries, subject only to
normal year-end audit adjustments and the absence of footnotes.

(c) Business Plan and Budget. As soon as available, but in any event no later
than February 15 of each fiscal year of the Company (or, if earlier, ten
(10) Business Days after approval by the Board of Directors of the Company), an
annual business plan and budget of the Company and its Subsidiaries on a
Consolidated basis, including forecasts prepared by management of the Company,
in form satisfactory to the Administrative Agent, of Consolidated balance sheets
and statements of income or operations and cash flows of the Company and its
Subsidiaries on a quarterly basis for the then current fiscal year.

(d) Fourth Quarter Unaudited Financial Statements. As soon as available, but in
any event within forty-five (45) days after the end of the fourth (4th) fiscal
quarter of each fiscal year of the Company, a Consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
Consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such Consolidated statements to be certified
by the chief executive officer, chief financial officer, treasurer or controller
who is a Responsible Officer of the Company as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Company and its Subsidiaries, subject only to normal year-end audit adjustments
and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

95



--------------------------------------------------------------------------------

6.02 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) Accountants’ Certificate. Concurrently with the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default of a financial nature under Section 7.11 or, if any such Default
shall exist, stating the nature and status of such event.

(b) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), (i) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller which is a Responsible Officer of the Company,
including (A) information regarding the amount of all Dispositions and
Acquisitions that occurred during the period covered by such Compliance
Certificate, (B) a certification as to whether the Loan Parties and their
respective Subsidiaries have performed and observed each covenant and condition
of the Loan Documents applicable to it during the period covered by the
Compliance Certificate (or, if not, a listing of the conditions or covenants
that have not been performed or observed and the nature and status of each such
Default), (C) a certification of compliance with the financial covenants set
forth in Section 7.11(a) and (b), including financial covenant analyses and
calculation for the period covered by the Compliance Certificate, (D) a listing
of (1) all applications by any Loan Party, if any, for any Intellectual Property
made since the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date), (2) all issuances of registrations or letters on
existing applications by any Loan Party for any Intellectual Property received
since the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date), and (3) all licenses relating to any
Intellectual Property entered into by any Loan Party since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
and (E) any updated insurance binder or other evidence of insurance for any
insurance coverage of any Loan Party or any Subsidiary that was renewed,
replaced or modified during the period covered by such Compliance Certificate,
and (ii) a copy of management’s discussion and analysis with respect to such
financial statements. Unless the Administrative Agent or a Lender requests
executed originals, delivery of the Compliance Certificate may be by electronic
communication including fax or email and shall be deemed to be an original and
authentic counterpart thereof for all purposes.

(c) Audit Reports; Management Letters; Recommendations. Promptly after any
request by the Administrative Agent or any Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the Board of
Directors (or the audit committee of the Board of Directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them.

(d) Annual Reports; Etc. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of any Loan Party, and copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto.

 

96



--------------------------------------------------------------------------------

(e) Debt Securities Statements and Reports. Promptly, but in any event within
five (5) days after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02.

(f) SEC Notices. Promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof.

(g) Notices. Not later than five (5) Business Days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of all material notices, requests
and other documents (including amendments, waivers and other modifications) so
received under or pursuant to any material instrument, indenture, loan or credit
or similar agreement and, from time to time upon request by the Administrative
Agent, such information and reports regarding such instruments, indentures and
loan and credit and similar agreements as the Administrative Agent may
reasonably request.

(h) Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that would (i) reasonably be expected to have a Material Adverse Effect
or (ii) cause any Mortgaged Properties to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

(i) Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 1.01(a), or
(b) on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent (by fax
transmission or e-mail transmission) of the posting of any such documents and,
if requested, provide to the Administrative Agent by e-mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

97



--------------------------------------------------------------------------------

The Borrowers hereby acknowledge that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (B) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrowers hereby agree that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (1) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(2) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, any Affiliate thereof, the Arrangers,
the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrowers or their respective securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07), (3) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”, and (4) the Administrative Agent and any
Affiliate thereof and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrowers shall be under no obligation to
mark any Borrower Materials “PUBLIC”.

6.03 Notices.

Promptly notify the Administrative Agent and each Lender of:

(a) the occurrence of any Default;

(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of or forthcoming occurrence of any ERISA Event, including a
written notice specifying the nature thereof, what action the Company, any of
its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto; and with reasonable promptness, provide copies of
(i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by the Company, any of its Subsidiaries or any of their respective
ERISA Affiliates with the Internal Revenue Service with respect to each Pension
Plan; (ii) all notices received by the Company, any of its Subsidiaries or any
of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (iii) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

(d) (i) the institution of any Adverse Proceeding not previously disclosed in
writing by the Company to the Lenders, or (ii) any material development in any
Adverse Proceeding that, in the case of either clause (d)(i) or (d)(ii), is
reasonably expected to result in damages not otherwise covered by insurance in
excess of $7,500,000, or seeks to enjoin or otherwise prevent the consummation
of, or to recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to the Company to enable the Lenders and their
counsel to evaluate such matters;

 

98



--------------------------------------------------------------------------------

(e) any material change in accounting policies or financial reporting practices
by any Loan Party or any Subsidiary thereof, including any determination by the
Company referred to in Section 2.10(b);

(f) (i) (A) any written recommendation from any Governmental Authority or other
regulatory body to the Company or any of its Subsidiaries regarding any
Governmental Authorizations or any Governmental Third Party Payor Program
providers; (B) any written notice regarding any accreditations or supplier
numbers that have been suspended, revoked, or limited in any way; or
(C) notification of any penalties or sanctions imposed that, in the case of any
of clauses (f)(i)(A) through (f)(i)(C), are material to the Company and its
Subsidiaries, taken as a whole; (ii) notice of termination of eligibility to
participate in any reimbursement program of any Third Party Payor Program that
is material to the Company and its Subsidiaries, taken as a whole; (iii) the
occurrence of any reportable event under any settlement agreement or corporate
integrity agreement entered into by the Company or any of its Subsidiaries with
any Governmental Authority; (iv) notice that an officer, manager or employee of
the Company or any of its Subsidiaries: (A) has had a civil monetary penalty
assessed against him or her pursuant to 42 U.S.C. § 1320a-7a or is the subject
of a proceeding seeking to assess such penalty; (B) has been excluded from
participation in a Federal Health Care Program (as that term is defined in 42
U.S.C. § 1320a-7b) or is the subject of a proceeding seeking to assess such
penalty; (C) has been convicted (as that term is defined in 42 C.F.R. § 1001.2)
of any of those offenses described in 42 U.S.C. § 1320a-7b or 18 U.S.C. §§ 669,
1035, 1347 or 1518 or is the subject of a proceeding seeking to assess such
penalty; or (D) has been involved or named in a U.S. Attorney complaint made or
any other action taken pursuant to the federal False Claims Act or a qui tam
action; and (v) copies of any report or communication from any Governmental
Authority in connection with any inspection of any facility of the Company or
any of its Subsidiaries other than those which are routine and non-material to
the Company and its Subsidiaries taken as a whole;

(g) any Mortgaged Property that is, or becomes, a Flood Hazard Property; and

(h) (i) the occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan or any withdrawal from, or the termination, or
Insolvency of, any Multiemployer Plan, or (ii) the institution of proceedings or
the taking of any other action by the PBGC or a Borrower or any ERISA Affiliate
or any Multiemployer Plan with respect to the withdrawal from, or the
termination, or Insolvency of, any Plan.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its material
obligations and liabilities, including (a) all federal, state and other material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by

 

99



--------------------------------------------------------------------------------

appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party or such Subsidiary, (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by such Loan Party or such Subsidiary and (c) all Indebtedness, as
and when due and payable, but subject to any subordination provisions contained
in any instrument or agreement evidencing such Indebtedness, except in the case
of clauses (a), (b) and (c), to the extent that the failure to pay or discharge
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or Section 7.05.

(b) Take all reasonable action to maintain all material rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the Company’s Board of Directors has
determined that the preservation thereof is no longer desirable in the conduct
of the business of such Person and the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

(b) Make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

6.07 Maintenance of Insurance.

(a) Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons, including, without limitation, (i) terrorism insurance and
(ii) flood hazard insurance on all Mortgaged Properties that are Flood Hazard
Properties, on such terms and in such amounts as required by the National Flood
Insurance Reform Act of 1994 or as otherwise required by the Administrative
Agent.

(b) Evidence of Insurance. Cause the Administrative Agent to be named as
lenders’ loss payable, loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Administrative Agent, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums). Annually, upon
expiration of current insurance coverage, the Loan Parties shall provide, or
cause to be provided, to the Administrative Agent, such evidence of

 

100



--------------------------------------------------------------------------------

insurance as required by the Administrative Agent, including, but not limited
to: (i) certified copies of such insurance policies, (ii) evidence of such
insurance policies (including, without limitation and as applicable, ACORD Form
28 certificates (or similar form of insurance certificate), and ACORD Form 25
certificates (or similar form of insurance certificate)), (iii) declaration
pages for each insurance policy and (iv) lender’s loss payable endorsement if
the Administrative Agent for the benefit of the Secured Parties is not on the
declarations page for such policy.

6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records.

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP and all requirements of Law shall be made of all
financial dealings and transactions in relation to its business and activities.

6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender (to the extent accompanied by the Administrative Agent) to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired.

6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness (including certain Indebtedness under the Existing Credit
Agreement), and (b) for other general corporate purposes (including Permitted
Acquisitions); provided, that, in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document.

6.12 Material Contracts.

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms, in
each case, except to the extent that the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.13 Covenant to Guarantee Obligations.

Within thirty (30) days (or such longer period of time as is agreed to by the
Administrative Agent in its sole discretion) after the acquisition or formation
of any Domestic Subsidiary (it being understood that any Subsidiary ceasing to
be an Excluded Subsidiary but remaining a Subsidiary shall be deemed to be the
acquisition of a Subsidiary for purposes of this Section 6.13), cause such
Person to become a

 

101



--------------------------------------------------------------------------------

Guarantor hereunder by way of execution of a Joinder Agreement; provided,
however, no Excluded Subsidiary shall be required to become a Guarantor (subject
to the last sentence of this Section 6.13). In connection with the foregoing,
the Loan Parties shall deliver to the Administrative Agent, with respect to each
new Guarantor to the extent applicable, substantially the same documentation
required pursuant to Sections 4.01(b) and (g) and Section 6.14 (including
applicable Mortgages and Mortgaged Property Security Documents) and, to the
extent required by the Administrative Agent, favorable opinions of counsel to
such Person (which should cover, among other things, the legality, binding
effect and enforceability), all in form, content and scope satisfactory to the
Administrative Agent. It is understood and agreed that, to the extent that, as
of the last day of any Measurement Period for which financial statements were
required to be delivered pursuant to Section 6.01(a) or (b), the Consolidated
EBITDA for such Measurement Period attributable to all Loan Parties in the
aggregate does not equal or exceed seventy percent (70%) of Consolidated EBITDA
for such Measurement Period, the Company shall within thirty (30) days (or such
longer period of time as is agreed to by the Administrative Agent in its sole
discretion) cause Subsidiaries that would otherwise be classified as Excluded
Subsidiaries to become Guarantors in accordance with the foregoing provisions of
Section 6.13 to the extent necessary so that the Consolidated EBITDA that is
attributable only to the Loan Parties is equal to or exceeds seventy percent
(70%) of Consolidated EBITDA for such Measurement Period.

6.14 Covenant to Give Security.

Except with respect to Excluded Property:

(a) Equity Interests. Each Loan Party shall cause (i) one hundred percent (100%)
of the issued and outstanding Equity Interests of each Domestic Subsidiary
directly owned by a Loan Party (other than any CFC Holdco) and (ii) sixty five
percent (65%) (or such greater percentage that, due to a change in an applicable
Law after the Closing Date, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary or such CFC Holdco as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s or such CFC Holdco’s, as
applicable, United States parent and (B) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary and each CFC Holdco, in
each case, directly owned by a Loan Party to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent, for the benefit
of the Secured Parties, pursuant to the terms and conditions of the Collateral
Documents, together with opinions of counsel and any filings and deliveries
necessary in connection therewith to perfect the security interests therein, all
in form and substance satisfactory to the Administrative Agent.

(b) Other Property. Each Loan Party shall cause all property of each Loan Party
to be subject at all times to first priority, perfected and, in the case of real
property (whether leased or owned), title insured (to the extent such title
insurance is required by the Administrative Agent) Liens in favor of the
Administrative Agent to secure the Secured Obligations pursuant to the
Collateral Documents or, with respect to any such property acquired subsequent
to the Closing Date, such other additional security documents as the
Administrative Agent shall request (subject to Permitted Liens) and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may request including filings and
deliveries necessary to perfect such Liens, Organization Documents, resolutions,
Mortgaged Property Support Documents and favorable opinions of counsel to such
Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent. It is understood and

 

102



--------------------------------------------------------------------------------

agreed that, with respect to any Mortgaged Property acquired by any Loan Party
after the Closing Date, the Loan Parties shall have thirty (30) days (or such
longer period of time as may be agreed to by the Administrative Agent in its
sole discretion) to comply with this Section 6.14(b) with respect to such
Mortgaged Property.

(c) Landlord Waivers. In the case of any tangible personal property Collateral
located at any other premises leased by a Loan Party containing personal
property Collateral with a value in excess of $2,500,000, the Loan Parties will
provide the Administrative Agent with such estoppel letters, consents and
waivers from the landlords on such real property to the extent (i) requested by
the Administrative Agent and (ii) the Loan Parties are able to secure such
letters, consents and waivers after using commercially reasonable efforts (such
letters, consents and waivers shall be in form and substance satisfactory to the
Administrative Agent).

(d) Account Control Agreements. Each of the Loan Parties shall not open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (i) deposit accounts and securities accounts that are maintained at all
times with the Administrative Agent, (ii) Excluded Deposit and Securities
Accounts, (iii) deposit accounts that are maintained at all times with
depositary institutions as to which the Administrative Agent shall have received
a Qualifying Control Agreement, (iv) securities accounts that are maintained at
all times with financial institutions as to which the Administrative Agent shall
have received a Qualifying Control Agreement and (v) any other deposit or
securities account to the extent that the Administrative Agent has not requested
that the Loan Parties deliver a Qualifying Control Agreement with respect
thereto (it being understood that the Loan Parties shall have ninety (90) days
(or such longer period of time as is agreed to by the Administrative Agent in
its sole discretion) after such request by the Administrative Agent to deliver
such Qualifying Control Agreements).

6.15 Further Assurances.

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.16 Anti-Corruption Laws.

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and, to the extent applicable, maintain
policies and procedures designed to promote and achieve compliance with such
laws.

 

103



--------------------------------------------------------------------------------

6.17 Compliance Programs.

(a) To the extent necessary, review and revise its policies and procedures to
provide continuing compliance with all applicable Health Care Laws.

(b) Maintain appropriate programs and procedures for communicating such policies
and procedures to all officers, directors and employees of the Company and its
Subsidiaries.

(c) Provide that all officers, directors and employees of the Company and its
Subsidiaries are able to report violations of any Health Care Laws.

(d) Provide that such reported violations are adequately addressed and corrected
as soon as practicable.

6.18 Condition of Participation in Third Party Payor Programs.

To the extent applicable to the Company and its Subsidiaries in the conduct of
their business, (a) maintain its qualification for participation in, and payment
under, Third Party Payor Programs, that provide for payment or reimbursement for
services, except to the extent such loss or relinquishment would not reasonably
be expected to have a Material Adverse Effect; and (b) promptly furnish or cause
to be furnished to Administrative Agent and Lenders copies of all material
reports and correspondence, if any, it sends or receives relating to any
material loss or revocation (or material threatened loss or revocation) of any
qualification described in this Section 6.18.

6.19 Post-Closing Covenants.

(a) Promptly, but in any event within thirty (30) days of the Closing Date (or
such longer period of time as is agreed to by the Administrative Agent in its
sole discretion), in the case of the leased real property located at 3854
American Way, Suite A, Baton Rouge, LA 70816 and 209 10th Avenue South, Suite
512, Nashville, TN 37203, deliver to the Administrative Agent estoppel letters,
consents and waivers, in form and substance satisfactory to the Administrative
Agent, from the landlords of such leased real property, to the extent the Loan
Parties are able to obtain such estoppel letters, consents and waivers after
using commercially reasonable efforts.

(b) Promptly, but in any event within fifteen (15) Business Days of the Closing
Date (or such longer period of time as is agreed to by the Administrative Agent
in its sole discretion), deliver to the Administrative Agent certificates
evidencing the certificated Equity Interests of Infinity Home Care Acquisition
Corp., a Florida corporation (“Infinity Home Care Acquisition”), held by
Infinity Home Care, L.L.C., a Florida limited liability company, and Hi-Tech
Care, Inc., a Florida corporation, held by Infinity Home Care Acquisition, in
each case together with duly executed in blank and undated stock powers attached
thereto.

 

104



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof; provided, that, (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with any such
renewal or extension of the underlying Indebtedness and by an amount equal to
any existing commitments unutilized under the underlying Indebtedness, (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal, replacement, refinancing, restructuring or extension of the
obligations secured or benefited thereby is a Permitted Refinancing permitted by
Section 7.02(b);

(c) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, provided
that adequate reserves with respect thereto are maintained on the books of the
Company or its Subsidiaries, as the case may be, in conformity with GAAP;

(d) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401(a)(29)
or 412(n) of the Code or by ERISA), in each case incurred in the ordinary course
of business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of five
(5) days) are being contested in good faith by appropriate proceedings, so long
as such reserves or other appropriate provisions, if any, as shall be required
by GAAP shall have been made for any such contested amounts;

(e) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness);

(f) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any real
property, in each case whether now or hereafter in existence, (i) not securing
Indebtedness, (ii) not individually or in the aggregate materially impairing the
value or marketability of such real property and (iii) not individually or in
the aggregate materially interfering with the ordinary conduct of the business
of the Company and its Subsidiaries at such real property;

(g) Liens arising out of judgments, attachments or awards not resulting in an
Event of Default;

 

105



--------------------------------------------------------------------------------

(h) Liens securing Indebtedness permitted under Section 7.02(c); provided, that:
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness together with any accessions thereto and proceeds
thereof, (ii) the Indebtedness secured thereby does not exceed the cost
(negotiated on an arm’s length basis) of the property being acquired on the date
of acquisition and (iii) such Liens attach to such property concurrently with or
within one hundred eighty (180) days after the acquisition thereof;

(i) any interest or title of a lessor under any lease entered into by the
Company or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased, so long as no such leases, individually or
in the aggregate, interfere in any material respect with the ordinary conduct of
the business of the Company or any such Subsidiary or materially impair the use
(for its intended purposes) or the value of the property subject thereto;

(j) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business;

(k) non-exclusive licenses of Intellectual Property granted by the Company or
any Subsidiary in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business of the Company and its
Subsidiaries;

(l) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(n) Liens securing Indebtedness permitted pursuant to Section 7.02(d); provided,
that, (i) such Lien is not created in contemplation of or in connection with
such Acquisition, (ii) such Lien shall not apply to any other property of the
Company or any Subsidiary (other than improvements on the property subject
thereto and proceeds thereof), and (iii) such Lien shall secure only those
obligations it secures on the date of Acquisition, and any renewals,
replacements, refinancings, restructurings or extensions thereof so long as the
principal amount of such renewals, replacements, refinancings, restructurings or
extensions thereof does not exceed the principal amount of the obligations being
renewed, replaced, refinanced, restructured or extended except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in each case, in connection with any such
renewals, replacements, refinancings, restructurings or extensions of the
underlying Indebtedness; and

(o) other Liens not permitted by the foregoing clauses of this Section 7.01
securing Indebtedness or other obligations permitted pursuant to this Agreement
in an aggregate principal amount not to exceed $5,000,000 at any one time
outstanding.

7.02 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.02
(and any Permitted Refinancing thereof);

 

106



--------------------------------------------------------------------------------

(c) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations incurred by the Company or any of its
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof; provided, that (i) the total of all such Indebtedness
for all such Persons taken together shall not exceed an aggregate principal
amount of $10,000,000 at any one time outstanding, (ii) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed, and
(iii) no such Indebtedness shall be refinanced for a principal amount in excess
of the principal balance outstanding thereon at the time of such refinancing;

(d) (i) Indebtedness of a Person that becomes a Subsidiary or Indebtedness
incurred to finance assets of a Person that are acquired in a Permitted
Acquisition in an aggregate amount not to exceed at any time $20,000,000;
provided, that, (A) such Indebtedness existed at the time such Person became a
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof, and (B) such Indebtedness is not guaranteed in
any respect by the Company or any of its Subsidiaries (other than by any such
Person that so becomes a Subsidiary), and (ii) any Permitted Refinancing of any
Indebtedness specified in Section 7.02(d)(i);

(e) Indebtedness consisting of Earn Out Obligations incurred in connection with
Permitted Acquisitions;

(f) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts, in each case incurred in the
ordinary course of business;

(g) unsecured Indebtedness of the Company or any of its Subsidiaries owed to
sellers in connection with Permitted Acquisitions; provided, that, (i) the
Company shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving Pro Forma Effect to the incurrence
of such Indebtedness, the Consolidated Leverage Ratio shall be at least 0.50
less than the maximum Consolidated Leverage Ratio then permitted pursuant to
Section 7.11(a) for the most recent fiscal quarter end for which the Company was
required to deliver financial statements pursuant to Section 6.01(a) or
Section 6.10(b), and (ii) no such Indebtedness shall require the Company or any
of its Subsidiaries to comply with any financial covenants;

(h) intercompany Indebtedness arising pursuant to Investments permitted under
Section 7.03 (other than by reference to this Section 7.02 (or any clause
hereof));

(i) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract; provided, that, (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view,” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(j) [reserved];

(k) Guarantees with respect to Indebtedness of any Loan Party permitted under
this Section 7.02; provided, that, if the Indebtedness being Guaranteed is
subordinated to the Secured Obligations, such Guarantee shall be subordinated to
the Guaranty on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

 

107



--------------------------------------------------------------------------------

(l) Indebtedness under Secured Cash Management Agreements;

(m) to the extent constituting Indebtedness, Permitted Disqualified Capital
Stock;

(n) to the extent constituting Indebtedness, Guarantees permitted pursuant to
Section 7.03(k) or Section 7.03(l);

(o) other secured Indebtedness not permitted by any of the foregoing clauses of
this Section 7.02, in an aggregate principal amount not to exceed $5,000,000 at
any time outstanding; and

(p) other unsecured Indebtedness not permitted by any of the foregoing clauses
of this Section 7.02, in an aggregate principal amount not to exceed $20,000,000
at any time outstanding.

Notwithstanding anything in this Section 7.02 to the contrary, Subsidiaries that
are not Loan Parties may not incur Indebtedness for borrowed money under this
Section 7.02 (other than pursuant to Section 7.02(h)) in an aggregate principal
amount in excess of $5,000,000 at any time outstanding.

7.03 Investments.

Make or hold any Investments, except:

(a) Investments existing as of the Closing Date and set forth on Schedule 7.03;

(b) (i) Investments owned as of the Closing Date in any Subsidiary of the
Company, and (ii) Investments made after the Closing Date in any Person that is
a Loan Party prior to giving effect to such Investment (including, for the
avoidance of doubt, Guarantees by a Loan Party of the obligations of another
Loan Party);

(c) Investments made after the Closing Date by Loan Parties in Subsidiaries that
are not Loan Parties, in an aggregate principal amount not to exceed $40,000,000
at any one time outstanding;

(d) Investments in cash and Cash Equivalents;

(e) Investments by any Subsidiary of the Company that is not a Loan Party in any
other Subsidiary of the Company that is not a Loan Party;

(f) [reserved];

(g) loans and advances to employees of the Company or any of its Subsidiaries
made in the ordinary course of business in compliance with applicable
requirements of Law (including Section 402 of the Sarbanes-Oxley Act) in an
aggregate principal amount not to exceed $2,000,000 at any time outstanding;

(h) Guarantees permitted by Section 7.02 (other than by reference to this
Section 7.03 (or any clause hereof));

 

108



--------------------------------------------------------------------------------

(i) Permitted Acquisitions;

(j) (i) Investments in securities of trade creditors or customers received in
connection with the settlement of debts, the satisfaction of judgments,
settlements, compromises or resolutions of litigation, arbitration or other
disputes, upon foreclosure or pursuant to any plan of reorganization or
liquidation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers and (ii) deposits, prepayments and other credits to
suppliers made in the ordinary course of business consistent with the past
practices of the Company or any of its Subsidiaries;

(k) Guarantees of (i) reasonable indemnity obligations of Subsidiaries in
connection with any Disposition of assets by such Subsidiaries permitted under
this Agreement or any contribution of assets to a Subsidiary pursuant to an
Investment permitted by Section 7.03 and (ii) obligations of Subsidiaries under
operating leases (in the case of each of clauses (i) and (ii), other than such
obligations of Subsidiaries constituting Indebtedness);

(l) Guarantees of obligations of non-Wholly Owned Subsidiaries to repurchase
Permitted Disqualified Capital Stock; and

(m) other Investments not permitted by any of the foregoing clauses of this
Section 7.03, in an aggregate principal amount not to exceed $40,000,000 at any
time outstanding (net of amounts realized in respect of such Investments upon
the sale, collection or return of capital (not to exceed the original amount
invested)).

 

109



--------------------------------------------------------------------------------

7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided, that, notwithstanding the foregoing provisions
of this Section 7.04 but subject to the terms of Sections 6.13 and 6.14, (a) the
Company may merge or consolidate with any of its Subsidiaries (other than
Amedisys Holding) provided that the Company shall be the continuing or surviving
corporation, (b) Amedisys Holding may merge or consolidate with any of its
Subsidiaries provided that Amedisys Holding shall be the continuing or surviving
entity, (c) any Loan Party other than a Borrower may merge or consolidate with
any other Loan Party other than a Borrower, (d) any Subsidiary that is not a
Loan Party may be merged or consolidated with or into any Loan Party provided
that such Loan Party shall be the continuing or surviving Person, (e) any
Subsidiary that is not a Loan Party may be merged or consolidated with or into
any other Subsidiary that is not a Loan Party, (f) any Subsidiary (other than
Amedisys Holding) may dissolve, liquidate or wind up its affairs at any time;
provided, that (i) such dissolution, liquidation or winding up, as applicable,
would not reasonably be expected to have a Material Adverse Effect and (ii) the
Lien on and security interest in any property of such Subsidiary granted or to
be granted in favor of the Secured Parties under the Collateral Documents shall
be maintained or created in accordance with the provisions of Section 6.14 or
Section 6.15, as applicable, (g) any Loan Party (other than a Borrower) may
transfer all or substantially all of its assets to a Subsidiary that is not a
Loan Party to effectuate an Investment permitted by Section 7.03(c) (so long as
such transfer is permitted by Section 7.05) and (h) so long as no Event of
Default shall have occurred and be continuing or would result therefrom, any
Subsidiary (other than Amedisys Holding) may change its legal form if the
Company determines that such action is in its best interests and makes such
change in a manner reasonably acceptable to the Administrative Agent (including
with respect to the continued perfection of Liens on the Collateral, a
reaffirmation by each Loan Party of its continued obligations under this
Agreement and the other Loan Documents, continued compliance by the Loan Parties
with Section 6.13 and Section 6.14 and satisfaction of customary PATRIOT Act
requirements).

7.05 Dispositions.

Make any Disposition unless (a) the assets are sold for fair market value (to
the extent the value is greater than $10,000,000 as determined in good faith by
the Board of Directors of the Company), (b) at least seventy percent (70%) of
the aggregate consideration for such Disposition is received in cash or Cash
Equivalents, (c) no Default or Event of Default exists or would result from such
Disposition, and (d) the aggregate net book value of all assets sold or
otherwise disposed of by the Loan Parties and their Subsidiaries during the term
of this Agreement shall not exceed $30,000,000.

7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may make Restricted Payments (i) to any Loan Party or
(ii) to any Subsidiary that is not a Loan Party that owns Equity Interests in
such Subsidiary (and, in the case of Restricted Payments by a non-Wholly Owned
Subsidiary, to the Company and any such other Subsidiary and to each other owner
of Equity Interests of such Subsidiary based on their relative ownership
interests); and

(b) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Qualified Capital Stock of such
Person;

 

110



--------------------------------------------------------------------------------

(c) the Company may make any other Restricted Payment; provided, that, (x) no
Default or Event of Default shall have occurred and be continuing at the time of
such Restricted Payment or would result therefrom, (y) the Company shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving Pro Forma Effect to such Restricted Payment, the
Consolidated Leverage Ratio is less than 2.00 to 1.0 and (z) Liquidity shall be
greater than or equal to $50,000,000 upon giving effect to such Restricted
Payment.

7.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Company and its Subsidiaries on the Closing Date or
any business substantially related or incidental thereto.

7.08 Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 7.02, Section 7.03,
Section 7.04, Section 7.05 or Section 7.06, (d) reasonable and customary
director, officer and employee compensation (including bonuses) and other
benefits (including retirement, health, stock option and other benefit plans)
and reasonable indemnification and severance arrangements, (e) transactions
pursuant to agreements or plans in existence on the Closing Date and set forth
on Schedule 7.08, and (f) except as otherwise specifically limited in this
Agreement, other transactions which are entered into in the ordinary course of
such Person’s business on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction
with a Person other than an officer, director or Affiliate.

7.09 Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligations owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i) through (v) above) for
(1) this Agreement and the other Loan Documents, (2) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 7.05 pending the consummation of such sale, (3) any
agreement in effect at the time such Subsidiary becomes a Subsidiary of the
Company, so long as such agreement was not entered into in connection with or in
contemplation of such person becoming a Subsidiary of the Company, (4) any
instrument governing Indebtedness assumed in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired and (5) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures entered into in the ordinary course of business relating to the assets
and Equity Interests of such joint venture, or (b) requires the grant of any
security for any obligation if such property is given as security for the
Secured Obligations.

 

111



--------------------------------------------------------------------------------

7.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Measurement Period ending as of the end of any fiscal quarter of
the Company to be greater than 3.00 to 1.0; provided, that, for each of the four
(4) Measurement Periods immediately following a Qualified Acquisition (such
period of increase, the “Leverage Increase Period”), the ratio set forth above
shall be increased to (i) 4.00 to 1.0, as of the end of the first Measurement
Period immediately following such Qualified Acquisition, (ii) 3.75 to 1.0, as of
the end of the second Measurement Period immediately following such Qualified
Acquisition, (iii) 3.50 to 1.0, as of the end of the third Measurement Period
immediately following such Qualified Acquisition, and (iv) 3.25 to 1.0, as of
the end of the fourth Measurement Period immediately following such Qualified
Acquisition; provided, further, that, (A) for at least one (1) fiscal quarter
immediately following each Leverage Increase Period, the Consolidated Leverage
Ratio as of the end of such fiscal quarter shall not be greater than the
applicable test level set forth above before the first proviso prior to giving
effect to another Leverage Increase Period pursuant to the immediately preceding
proviso, (B) there shall be no more than two (2) Leverage Increase Periods
during the term of this Agreement, and (C) the Leverage Increase Period shall
only apply with respect to the calculation of the Consolidated Leverage Ratio
for purposes of determining compliance with this Section 7.11(a) as of the end
of any Measurement Period ending as of the end of any fiscal quarter of the
Company and for purposes of any Qualified Acquisition Pro Forma Determination.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period ending as of the end of
any fiscal quarter of the Company to be less than 3.00 to 1.0.

7.12 Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Organization; Form of Entity and Accounting Changes.

(a) Terminate, amend or modify any of its Organization Documents (including
(i) by the filing or modification of any certificate of designation and (ii) any
election to treat any Pledged Shares (as defined in the Pledge Agreement) as a
“security” under Section 8-103 of the UCC other than concurrently with the
delivery of certificates representing such Pledged Shares to the Administrative
Agent) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments
or modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders.

(b) Change its fiscal year.

(c) Change its name, state of organization, form of organization or principal
place of business; provided, that, such changes may be made so long as written
notice of such change is provided to the Administrative Agent within fifteen
(15) Business Days (or such longer period as the Administrative Agent shall
accept in its sole discretion) thereafter.

(d) Permit any Domestic Subsidiary that is not a C-corporation that does not
hold Equity Interests of a CFC on the Closing Date to hold Equity Interests of a
CFC.

 

112



--------------------------------------------------------------------------------

(e) Permit Amedisys Holding to fail be a Wholly Owned Subsidiary of the Company.

(f) Make any change in accounting policies or reporting practices, except as
required by GAAP.

7.13 Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction.

7.14 Prepayments, Etc. of Junior Debt.

Make any payment or prepayment of principal of or redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness that is expressly subordinated in right of payment to the Secured
Obligations, any Indebtedness secured by Liens on the Collateral contractually
junior to those created under the Collateral Documents, any unsecured
Indebtedness for borrowed money or any Permitted Refinancing of any of the
foregoing (collectively, “Junior Debt”), or make any payment in violation of any
subordination terms applicable to any such Indebtedness (each a “Junior Debt
Payment”), except that:

(a) the Company and each Subsidiary may declare and make Junior Debt Payments
payable solely in the Qualified Capital Stock of such Person; and

(b) the Company and its Subsidiaries may make any other Junior Debt Payment;
provided, that, (x) no Default or Event of Default shall have occurred and be
continuing at the time of such Junior Debt Payment or would result therefrom,
(y) the Company shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving Pro Forma Effect to such
Junior Debt Payment, the Consolidated Leverage Ratio is less than 2.00 to 1.0,
and (z) Liquidity shall be greater than or equal to $50,000,000 upon giving
effect to such Junior Debt Payment.

7.15 Amendment, Etc. of Indebtedness.

Amend or modify any of the terms of any Indebtedness of any Loan Party or any
Subsidiary (other than Indebtedness arising under the Loan Documents) if such
amendment or modification would add or change any terms in a manner adverse to
any Loan Party or any Subsidiary, shorten the final maturity or Weighted Average
Life to Maturity, require any payment to be made sooner than originally
scheduled, increase the interest rate applicable thereto or otherwise be
materially adverse to the Secured Parties.

7.16 Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(a) establish, create or acquire any additional Subsidiaries without the prior
written consent of the Required Lenders; provided, that, without such consent,
the Company may (i) establish or create one or more Wholly Owned Subsidiaries of
the Company that are Domestic Subsidiaries or (ii) establish, create or acquire
one or more Domestic Subsidiaries in connection with an Investment permitted by
Section 7.03, so long as, in each case, Sections 6.13 and 6.14 shall be complied
with to the extent required by such sections, and in the case of any Subsidiary
which is not a Wholly Owned Subsidiary (other than the Specified Entities and
Immaterial Joint Ventures), the applicable Loan Party shall obtain consent from
all holders of the Equity Interests of such Subsidiary (x) for the pledge of the
Equity Interests of such Subsidiary owned by the

 

113



--------------------------------------------------------------------------------

applicable Loan Party to secure the Secured Obligations and (y) to admit the
Administrative Agent or its designee as a substitute member or partner, as the
case may be, following any foreclosure on such Equity Interests, (b) permit any
Loan Party or any Subsidiary to issue or have outstanding any shares of
Disqualified Capital Stock (other than Permitted Disqualified Capital Stock),
(c) create, incur, assume or suffer to exist any Lien on any Equity Interests of
any Subsidiary of any Loan Party, except for Permitted Liens, or (d) own,
directly or indirectly, any Foreign Subsidiary (other than any Foreign
Subsidiary that is organized under the laws of a territory of the United
States).

7.17 Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.

7.18 Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

7.19 Specified Entities.

Permit the aggregate Net Revenues of the Specified Entities to exceed five
percent (5%) of the consolidated Net Revenues of the Company and its
Subsidiaries (excluding any contribution to Net Revenues from Subsidiaries that
are not Wholly Owned Subsidiaries).

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an “Event of Default”:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three (3) Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a) and (b) (with
respect to the Borrowers only), 6.11, 6.13, 6.14 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or Section 8.01(b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for a period of ten (10) Business Days after the
earlier of (i) notice to the Company from the Administrative Agent or the
Required Lenders, and (ii) a Responsible Officer becoming aware of such default;
or

 

114



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be materially incorrect or
misleading when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount (provided, that, if (and
only for so long as) all such failures to pay are in the nature of a setoff
against purchase price adjustments or indemnities, in each case, arising from
seller financing permitted pursuant to Section 7.02 in connection with Permitted
Acquisitions, then such $15,000,000 threshold amount shall be deemed to be
$25,000,000), or (B) fails to observe or perform any other agreement or
condition relating to any Indebtedness or Guarantee having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded, or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; or

 

115



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) The occurrence of an ERISA Event, or (ii) any other event or
condition shall occur or exist with respect to a Plan, and, such event or
condition, together with all other such events or conditions, if any, has had or
would reasonably be expected to have a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all Obligations arising under
the Loan Documents, ceases to be in full force and effect; or any Loan Party or
any Affiliate thereof contests in any manner the validity or enforceability of
any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document; or

(k) Health Care Laws. The Company or any of its Subsidiaries shall fail to
(i) comply, in any material respect, with any Health Care Law or (ii) maintain
any material Governmental Authorization, material accreditation or material
Government Third Party Payor Program provider number or agreement or otherwise
become no longer eligible for participation in any material Government Third
Party Payor Program, and, in each case, such failure will cause a Material
Adverse Effect; or

(l) Collateral Documents. Any Lien created by the Collateral Documents shall at
any time fail to constitute a valid and (to the extent required by the
Collateral Documents or as otherwise permitted under this Agreement) perfected
Lien on any material portion of the Collateral purported to be subject thereto,
securing the obligations purported to be secured thereby, with the priority
required by the Loan Documents, or any Loan Party shall so assert in writing, in
each case other than as a result of action or inaction of the Administrative
Agent or any Lender; or

(m) Settlement Agreement. A default, event of default or similar event, however
so defined under the terms thereof, shall occur under the settlement agreement
between the Company and the relevant Governmental Authority in respect of the
U.S. Department of Justice Civil Investigative Demand Pursuant to False Claims
Act and Stark Law Matters; or

(n) Change of Control. There occurs any Change of Control.

 

116



--------------------------------------------------------------------------------

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by the Administrative Agent
(with the approval of requisite Appropriate Lenders (in their sole discretion)
as determined in accordance with Section 11.01); and once an Event of Default
occurs under the Loan Documents, then such Event of Default will continue to
exist until it is expressly waived by the requisite Appropriate Lenders or by
the Administrative Agent with the approval of the requisite Appropriate Lenders,
as required hereunder in Section 11.01.

8.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

117



--------------------------------------------------------------------------------

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans and L/C
Borrowings, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Secured Obligations constituting
accrued and unpaid principal of the Loans and L/C Borrowings, (b) payment of
that portion of the Secured Obligations then owing under Secured Hedge
Agreements, (c) payment of that portion of the Secured Obligations then owing
under Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, Hedge Banks, Cash Management Banks and the
L/C Issuers in proportion to the respective amounts described in this clause
Fourth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or its assets, but appropriate adjustments shall
be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent

 

118



--------------------------------------------------------------------------------

to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither any Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article IX and
Article XI (including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

119



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02 or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Company, a Lender or the L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (E) the value
or the sufficiency of any Collateral, or (F) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The

 

120



--------------------------------------------------------------------------------

Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that, in no event shall any successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Company and such Person remove such Person as Administrative Agent and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

121



--------------------------------------------------------------------------------

(c) Effect of Resignation or Removal. With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (x) while the
retiring or removed Administrative Agent was acting as Administrative Agent, and
(y) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including,
without limitation, acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Secured Parties and in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent.

(d) L/C Issuer and Swingline Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swingline Lender. If Bank of America resigns
as the L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.04(c). Upon the appointment by the Company of a successor L/C Issuer
or Swingline Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as applicable, (ii) the retiring L/C Issuer and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

122



--------------------------------------------------------------------------------

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, an Arranger, a Lender or the L/C Issuer
hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer or in any such proceeding.

 

123



--------------------------------------------------------------------------------

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid,
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in Section 11.01), (iii) the Administrative Agent shall be authorized
to assign the relevant Secured Obligations to any such acquisition vehicle pro
rata by the Lenders, as a result of which each of the Lenders shall be deemed to
have received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Secured Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Secured Obligations shall automatically be reassigned to the
Lenders pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Secured Obligations that had been assigned
to the acquisition vehicle shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action.

9.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and each of the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 11.01;

 

124



--------------------------------------------------------------------------------

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(h); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.

9.12 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

 

125



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers or any other
Loan Party, that:

(i) none of the Administrative Agent, any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

126



--------------------------------------------------------------------------------

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X

CONTINUING GUARANTY

10.01 Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided, that: (i) the Guaranteed Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor and
(ii) the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any comparable

 

127



--------------------------------------------------------------------------------

provisions of any applicable state law. Without limiting the generality of the
foregoing, the Guaranteed Obligations shall include such indebtedness,
obligations, and liabilities, or portion thereof, which may be or hereafter
become unenforceable or compromised or shall be allowed or disallowed claim
under any proceeding or case commenced by or against any debtor under any Debtor
Relief Laws. The Administrative Agent’s books and records showing the amount of
the Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Secured Obligations. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

10.02 Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof, (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations,
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine, and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

10.03 Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrowers or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrowers or any other Loan Party, (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrowers or any other Loan Party, (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder, (d) any right to
proceed against the Borrowers or any other Loan Party, proceed against or
exhaust any security for the Secured Obligations, or pursue any other remedy in
the power of any Secured Party whatsoever, (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party, and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations. Each Guarantor waives any rights and defenses
that are or may become available to it by reason of §§ 2787 to 2855, inclusive,
and §§ 2899 and 3433 of the California Civil Code. The foregoing waivers and the
provisions hereinafter set forth in this Guaranty which pertain to California
law are included solely out of an abundance of caution, and shall not be
construed to mean that any of the above-referenced provisions of California law
are in any way applicable to this Guaranty or the Secured Obligations.

 

128



--------------------------------------------------------------------------------

10.04 Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not any Borrower or any other
person or entity is joined as a party.

10.05 Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

10.06 Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of a Borrower or a Guarantor is made, or any
of the Secured Parties exercises its right of setoff, in respect of the Secured
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Secured Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

10.07 Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or a
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

10.08 Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from each Borrower and any other guarantor
such information concerning the financial condition, business and operations of
each Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of each Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

129



--------------------------------------------------------------------------------

10.09 Appointment of Company.

Each of the Loan Parties hereby appoints the Company to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Company may execute such documents and provide such authorizations on behalf of
such Loan Parties as the Company deems appropriate in its sole discretion and
each Loan Party shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice or communication
delivered by the Administrative Agent, the L/C Issuer or a Lender to the Company
shall be deemed delivered to each Loan Party and (c) the Administrative Agent,
the L/C Issuer or the Lenders may accept, and be permitted to rely on, any
document, authorization, instrument or agreement executed by the Company on
behalf of each of Loan Parties.

10.10 Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

10.11 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

10.12 Additional Guarantor Waivers and Agreements.

(a) Each Guarantor understands and acknowledges that if the Secured Parties
foreclose judicially or nonjudicially against any real property security for the
Secured Obligations, that foreclosure could impair or destroy any ability that
such Guarantor may have to seek reimbursement, contribution, or indemnification
from the Borrowers or others based on any right such Guarantor may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by such Guarantor under this Guaranty. Each Guarantor further understands
and acknowledges that in the absence of this paragraph, such potential
impairment or destruction of such Guarantor’s rights, if any, may entitle such
Guarantor to assert a defense to this Guaranty based on Section 580d of the
California Code of Civil Procedure as interpreted in Union Bank v. Gradsky, 265
Cal. App. 2d 40 (1968). By executing this Guaranty, each Guarantor freely,
irrevocably, and unconditionally: (i) waives and relinquishes that defense and
agrees that it will be fully liable under this Guaranty even though the Secured
Parties may foreclose, either by judicial foreclosure or by exercise of power of
sale, any deed of trust securing the Secured Obligations, (ii) agrees that it
will not assert that defense in any action or proceeding which the Secured
Parties may commence to enforce this Guaranty, (iii) acknowledges and agrees
that the rights and defenses waived by such Guarantor in this Guaranty include
any right or defense that it may have or be entitled to assert based upon or
arising out of any one or more of §§ 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure or § 2848 of the California Civil Code, and
(iv) acknowledges and agrees that the Secured Parties are relying on this waiver
in creating the Secured Obligations, and that this waiver is a material part of
the consideration which the Secured Parties are receiving for creating the
Secured Obligations.

 

130



--------------------------------------------------------------------------------

(b) Each Guarantor waives all rights and defenses that it may have because any
of the Secured Obligations is secured by real property. This means, among other
things: (i) the Secured Parties may collect from any Guarantor without first
foreclosing on any real or personal property collateral pledged by the other
Loan Parties, and (ii) if the Secured Parties foreclose on any real property
collateral pledged by the other Loan Parties: (A) the amount of the Secured
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) the Secured Parties may collect from any Guarantor even if the
Secured Parties, by foreclosing on the real property collateral, have destroyed
any right such Guarantor may have to collect from the Borrowers. This is an
unconditional and irrevocable waiver of any rights and defenses each Guarantor
may have because any of the Secured Obligations is secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon § 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.

(c) Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under such other Loan Document without
the written consent of each Lender entitled to such payment or whose Commitments
are to be reduced;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required

 

131



--------------------------------------------------------------------------------

Lenders shall be necessary to amend (i) the definition of “Default Rate” or to
waive any obligation of the Borrowers to pay interest or Letter of Credit Fees
at the Default Rate, or (ii) any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(d) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or thereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

(f) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(g) release all or substantially all of the Guarantors (except in connection
with a merger or consolidation permitted under Section 7.04 or a Disposition
permitted under Section 7.05), without the written consent of each Lender,
except to the extent the release of any Subsidiary from the Guaranty is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

(h) release a Borrower or permit a Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender; or

(i) change or waive any provision of Article X as the same applies to the
Administrative Agent, or any other provision hereof as the same applies to the
rights or obligations of the Administrative Agent, in each case without the
written consent of the Administrative Agent; and

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it, (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement, (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document, and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, (A) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under a Facility, may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (1) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (2) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender, or all Lenders or each affected Lender under a Facility, that by its
terms affects any Defaulting Lender disproportionately adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender;
(B) each Lender is entitled to vote as such Lender sees fit on any bankruptcy

 

132



--------------------------------------------------------------------------------

reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (C) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

Notwithstanding anything herein to the contrary, (w) in order to implement any
additional Commitments and/or any Incremental Term Facility in accordance with
Section 2.02(g), this Agreement may be amended for such purpose (but solely to
the extent necessary to implement such additional Commitments and/or such
Incremental Term Facility in accordance with Section 2.02(g)) by the Borrowers,
the other Loan Parties, the Administrative Agent and the relevant Lenders
providing such additional Commitments and/or providing a portion of such
Incremental Term Facility, (x) if following the Closing Date, the Administrative
Agent and the Borrowers shall have jointly identified an inconsistency, obvious
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Loan
Parties shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Documents if the same is not objected to in writing by the Required Lenders
within three (3) Business Days following receipt of notice thereof, (y) this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, each Borrower, the other Loan
Parties and the relevant Lenders providing such additional credit facilities
(1) to add one or more additional credit facilities to this Agreement, to permit
the extensions of credit from time to time outstanding hereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof and to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders, and (2) to
change, modify or alter Section 2.13 or Section 8.03 or any other provision
hereof relating to the pro rata sharing of payments among the Lenders to the
extent necessary to effectuate any of the amendments (or amendments and
restatements) enumerated in this clause (y), and (z) the Administrative Agent
and the Borrowers may make amendments contemplated by Section 3.07.

Notwithstanding anything herein to the contrary, as to any amendment, amendment
and restatement or other modifications otherwise approved in accordance with
this Section, it shall not be necessary to obtain the consent or approval of any
Lender that, upon giving effect to such amendment, amendment and restatement or
other modification, would have no Commitment or outstanding Loans so long as
such Lender receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, amendment and restatement or other modification becomes
effective.

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

133



--------------------------------------------------------------------------------

(i) if to any Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swingline Lender, to the address, fax number, e-mail address
or telephone number specified for such Person on Schedule 1.01(a); and

(ii) if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to a Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices to any Lender, the Swingline Lender or the L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrowers may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided, that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER

 

134



--------------------------------------------------------------------------------

CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrowers, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of any Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet.

(d) Change of Address, Etc. Each Borrower, the Administrative Agent, the L/C
Issuer and the Swingline Lender may change its address, fax number or telephone
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
fax number or telephone number or e-mail address for notices and other
communications hereunder by notice to the Company, the Administrative Agent, the
L/C Issuer and the Swingline Lender. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
fax number and e-mail address to which notices and other communications may be
sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one (1) individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to a Borrower or its securities for purposes of United States
federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including, without limitation, telephonic or electronic notices, Loan
Notices, Letter of Credit Applications, Notice of Loan Prepayment and Swingline
Loan Notices) purportedly given by or on behalf of any Loan Party even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

135



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (1) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (2) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
any Borrowers or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby

 

136



--------------------------------------------------------------------------------

or thereby, or, in the case of the Administrative Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided, that, such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for a
material breach in bad faith of such Indemnitee’s obligations hereunder or under
any other Loan Document, if the Company or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. Without limiting the provisions of Section 3.01(c),
this Section 11.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swingline Lender or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by

 

137



--------------------------------------------------------------------------------

unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect,
in the applicable currency of such recovery or payment. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither any Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

138



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided,
that, in each case with respect to any Facility, any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such Assignment and
Assumption) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of any Incremental Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed);

provided, that, the foregoing minimum amounts shall not apply to assignments
made by the Administrative Agent which are permitted pursuant to Section 9.09.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

139



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Incremental Term Commitment or any Revolving Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Incremental Term Loan to a Person that is not
a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the L/C Issuer and the Swingline Lender shall be required for
any assignment in respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; provided, further,
that, the processing and recordation fee shall not apply to assignments made by
the Administrative Agent which are permitted pursuant to Section 9.09. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any Affiliates or Subsidiaries of any Borrower, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

140



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the applicable Borrowers (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by any Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or any Borrower or any Affiliate or Subsidiaries of any
Borrower) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided, that, (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso

 

141



--------------------------------------------------------------------------------

to Section 11.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided, that, such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided, that, such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that, no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided, that, no such pledge or assignment shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f) Resignation as L/C Issuer or Swingline Lender after Assignment.

(i) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving Commitment and Revolving Loans
pursuant to subsection (b) above, Bank of America may, (A) upon thirty
(30) days’ notice to the Company and the Lenders, resign as an L/C Issuer and/or
(B) upon thirty (30) days’ notice to the Company, resign as Swingline Lender. In
the event of any such resignation as an L/C Issuer or Swingline Lender, the
Company shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swingline Lender hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America as an L/C Issuer or Swingline Lender, as the case may be. If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,

 

142



--------------------------------------------------------------------------------

privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by Bank of America and outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swingline Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swingline Lender, as the case may be, and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, issued by Bank of America and outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

(ii) Notwithstanding anything to the contrary contained herein, if at any time
JPMorgan assigns all of its Revolving Commitment and Revolving Loans pursuant to
subsection (b) above, JPMorgan may, upon thirty (30) days’ notice to the Company
and the Lenders, resign as an L/C Issuer. In the event of any such resignation
as an L/C Issuer, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer hereunder; provided, however, that no failure by
the Company to appoint any such successor shall affect the resignation of
JPMorgan as an L/C Issuer. If JPMorgan resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by JPMorgan and outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor L/C Issuer, (A) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (B) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, issued by JPMorgan and outstanding at the time of such succession or
make other arrangements satisfactory to JPMorgan to effectively assume the
obligations of JPMorgan with respect to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors, and to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in,

 

143



--------------------------------------------------------------------------------

or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement or any Eligible Assignee invited to be a Lender
pursuant to Section 2.02(g) or (B) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrowers and their respective
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to (A) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder, (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, the L/C Issuer and/or the Swingline Lender to deliver Borrower Materials
or notices to the Lenders, or (C) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, or
(viii) with the consent of the Company or to the extent such Information
(1) becomes publicly available other than as a result of a breach of this
Section or (2) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrowers. For purposes of this Section, “Information”
means all information received from the Company or any Subsidiary relating to
the Company or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or any L/C Issuer on a nonconfidential basis prior to disclosure by the Company
or any Subsidiary; provided, that, in the case of information received from the
Company or any Subsidiary after the Closing Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the Arrangers and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Commitments.

(b) Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

(c) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Administrative Agent or any Lender or their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Administrative Agent, unless (and only to the extent
that) the Loan Parties or such Affiliate is required to do so under law and
then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure (it being
understood that the Loan Parties or such Affiliate shall not be required to so
consult with such Person (x) if such consultation is prohibited by applicable
law, rule or regulation or (y) with respect to filings required to be made
pursuant to the Securities Act or the Securities Exchange Act of 1934, as
amended).

(d) Customary Advertising Material. The Loan Parties consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties.

 

144



--------------------------------------------------------------------------------

11.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. Notwithstanding
the provisions of this Section 11.08, if at any time any Lender, the L/C Issuer
or any of their respective Affiliates maintains one or more deposit accounts for
the Company or any other Loan Party into which Medicare and/or Medicaid
receivables are deposited, such Person shall waive the right of setoff set forth
herein.

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede

 

145



--------------------------------------------------------------------------------

any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

11.13 Replacement of Lenders.

If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided, that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

 

146



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER

 

147



--------------------------------------------------------------------------------

JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16 Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under the Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the

 

148



--------------------------------------------------------------------------------

Subordinating Loan Party under this Agreement. Without limitation of the
foregoing, so long as no Default has occurred and is continuing, the Loan
Parties may make and receive payments with respect to Intercompany Debt;
provided, that, in the event that any Loan Party receives any payment of any
Intercompany Debt at a time when such payment is prohibited by this Section,
such payment shall be held by such Loan Party, in trust for the benefit of, and
shall be paid forthwith over and delivered, upon written request, to the
Administrative Agent.

11.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arrangers and the
Lenders are arm’s-length commercial transactions between each Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and, as applicable, its Affiliates (including MLPFS) and
the Lenders and their Affiliates (collectively, solely for purposes of this
Section, the “Lenders”), on the other hand, (ii) the Borrowers and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrowers and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents, (b) (i) the Administrative Agent and its Affiliates
(including MLPFS) and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for any Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (ii) neither the Administrative Agent, any of its
Affiliates (including MLPFS) nor any Lender has any obligation to any Borrower,
any other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents, and (c) the Administrative Agent and its
Affiliates (including MLPFS) and the Lenders may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, any of its Affiliates (including MLPFS) nor any Lender has
any obligation to disclose any of such interests to any Borrower, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each Borrower and each other Loan Party hereby waives and releases any
claims that it may have against the Administrative Agent, any of its Affiliates
(including MLPFS) or any Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transactions
contemplated hereby.

11.18 Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, that without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

149



--------------------------------------------------------------------------------

11.19 USA PATRIOT Act Notice.

Each Lender that is subject to the PATRIOT Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the PATRIOT Act. The Borrowers and the Loan Parties
agree to, promptly following a request by the Administrative Agent or any
Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act and the Beneficial Ownership
Regulation.

11.20 Concerning Joint and Several Liability.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them.

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Obligations arising under this Agreement and the other
Loan Documents, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Borrowers without preferences or distinction among them.

(c) If and to the extent that a Borrower shall fail to make any payment with
respect to any of the obligations hereunder as and when due or to perform any of
such obligations in accordance with the terms thereof, then in each such event,
the other Borrower will make such payment with respect to, or perform, such
obligation.

(d) The obligations of each Borrower under the provisions of this Section 11.20
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

(e) Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Agreement), or of any demand
for any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent or the Lenders under or in respect of any of
the Secured Obligations hereunder, any requirement of diligence and, generally,
all demands, notices and other formalities of every kind in connection with this
Agreement. Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Secured Obligations
hereunder, the acceptance of any partial payment

 

150



--------------------------------------------------------------------------------

thereon, any waiver, consent or other action or acquiescence by the Lenders at
any time or times in respect of any default by any Borrower in the performance
or satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Lenders in respect of any of the
Secured Obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such Secured Obligations or the addition, substitution or release, in whole or
in part, of any Borrower. Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or any failure to act on
the part of the Administrative Agent or the Lenders, including any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder which might, but for the
provisions of this Section 11.20, afford grounds for terminating, discharging or
relieving such Borrower, in whole or in part, from any of its obligations under
this Section 11.20, it being the intention of each Borrower that, so long as any
of the Secured Obligations hereunder remain unsatisfied, the obligations of such
Borrower under this Section 11.20 shall not be discharged except by performance
and then only to the extent of such performance. The obligations of each
Borrower under this Section 11.20 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any reconstruction or
similar proceeding with respect to any Borrower or the Lenders. The joint and
several liability of the Borrowers hereunder shall continue in full force and
effect notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or the Lenders.

(f) The provisions of this Section 11.20 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Borrowers as often as occasion therefore may arise and without requirement
on the part of any Lender first to marshal any of its claims or to exercise any
of its rights against any other Borrower or to exhaust any remedies available to
it against any other Borrower or to resort to any other source or means of
obtaining payment of any of the Secured Obligations or to elect any other
remedy. The provisions of this Section 11.20 shall remain in effect until the
Facility Termination Date. If at any time, any payment, or any part thereof,
made in respect of any of the Secured Obligations, is rescinded or must
otherwise be restored or returned by the Lenders upon the insolvency, bankruptcy
or reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 11.20 will forthwith be reinstated and in effect as though such payment
had not been made.

(g) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or Swap Contracts or Cash Management Agreements, the
obligations of each Borrower hereunder shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance under Section 548 of the Bankruptcy Code of the United
States or any comparable provisions of any applicable Debtor Relief Law.

11.21 ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

151



--------------------------------------------------------------------------------

11.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

11.23 Amendment and Restatement.

The parties hereto agree that, on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto: (a) the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety pursuant to this Agreement; (b) all obligations under
the Existing Credit Agreement outstanding on the Closing Date shall in all
respects be continuing and shall be deemed to be Obligations outstanding
hereunder; (c) the guarantees made to the lenders, the letter of credit issuers,
the administrative agent and each other holder of the obligations under the
Existing Credit Agreement, shall remain in full force and effect with respect to
the Secured Obligations and are hereby reaffirmed; and (d) the security
interests and liens in favor of Bank of America, as administrative agent for the
benefit of the holders of the obligations under the Existing Credit Agreement,
created under the collateral documents entered into in connection with the
Existing Credit Agreement shall remain in full force and effect with respect to
the Secured Obligations and are hereby reaffirmed. On the Closing Date, (i) the
Loan Parties shall prepay any revolving loans outstanding under the Existing
Credit Agreement to the extent necessary to keep the outstanding Revolving Loans
ratable with the revised Revolving Commitments as of the Closing Date, and
(ii) the revolving credit extensions and revolving commitments made by the
lenders under the Existing Credit Agreement shall be re-allocated and restated
among the Lenders so that, as of the Closing Date, the respective Revolving
Commitments of the Lenders shall be as set forth on Schedule 1.01(b). The
parties hereto further acknowledge and agree that this Agreement constitutes an
amendment to the Existing Credit Agreement made under and in accordance with the
terms of Section 11.01 of the Existing Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

152



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:   AMEDISYS, INC.,   a Delaware corporation   By:  

/s/ Scott G. Ginn

  Name:   Scott G. Ginn   Title:   Chief Financial Officer  

AMEDISYS HOLDING, L.L.C.,

a Louisiana limited liability company

  By:  

/s/ Scott G. Ginn

  Name:   Scott G. Ginn   Title:   Vice-President & Treasurer GUARANTORS:  
ACCUMED HEALTH SERVICES, L.L.C.,   a Texas limited liability company   By:  

/s/ Scott G. Ginn

  Name:   Scott G. Ginn   Title:   Vice-President & Treasurer   ACCUMED HOME
HEALTH OF GEORGIA, L.L.C.,   a Georgia limited liability company   By:  

/s/ Scott G. Ginn

  Name:   Scott G. Ginn   Title:     Vice-President & Treasurer   ADVENTA
HOSPICE, L.L.C.,   a Florida limited liability company   By:  

/s/ Scott G. Ginn

  Name:   Scott G. Ginn   Title:   Vice-President & Treasurer   ALBERT GALLATIN
HOME CARE AND HOSPICE SERVICES, LLC,   a Delaware limited liability company  
By:  

/s/ Scott G. Ginn

  Name:   Scott G. Ginn   Title:   Vice-President & Treasurer

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS ALABAMA, L.L.C., an Alabama limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS ARIZONA,
L.L.C., an Arizona limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS ARKANSAS,
LLC, an Arkansas limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

AMEDISYS BA, LLC,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS DELAWARE,
L.L.C., a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

AMEDISYS FLORIDA, L.L.C.,

a Florida limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

AMEDISYS GEORGIA, L.L.C.,

a Georgia limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS HEALTH CARE WEST, L.L.C.,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

AMEDISYS HOME HEALTH OF ALABAMA, L.L.C.,

an Alabama limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

AMEDISYS HOME HEALTH OF SOUTH CAROLINA, L.L.C.,

a South Carolina limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

AMEDISYS HOME HEALTH OF VIRGINIA, L.L.C.,

a Virginia limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

AMEDISYS HOSPICE, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

AMEDISYS HOSPICE DELAWARE, INC.,

a Delaware corporation

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS IDAHO, L.L.C.,

an Idaho limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

AMEDISYS ILLINOIS, L.L.C.,

an Illinois limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

AMEDISYS INDIANA, L.L.C.,

an Indiana limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

AMEDISYS KANSAS, L.L.C.,

a Kansas limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

AMEDISYS LA ACQUISITIONS, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

AMEDISYS LOUISIANA, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS MAINE,
P.L.L.C., a Maine professional limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS MARYLAND, L.L.C.,

a Maryland limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS MISSISSIPPI,
L.L.C., a Mississippi limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS MISSOURI,
L.L.C., a Missouri limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS NEW
HAMPSHIRE, L.L.C., a New Hampshire limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS NEW JERSEY,
L.L.C., a New Jersey limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS NORTH
CAROLINA, L.L.C., a North Carolina limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS NORTHWEST,
L.L.C., a Georgia limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS OHIO, L.L.C.,

an Ohio limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS OKLAHOMA,
L.L.C., an Oklahoma limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS OREGON,
L.L.C., an Oregon limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS PENNSYLVANIA,
L.L.C., a Pennsylvania limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS PERSONAL
CARE, LLC, a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS RHODE ISLAND,
L.L.C., a Rhode Island limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS SC, L.L.C., a
South Carolina limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS SPECIALIZED MEDICAL SERVICES, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS SP-IN,
L.L.C., an Indiana limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS SP-KY,
L.L.C., a Kentucky limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS SP-OH,
L.L.C., an Ohio limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS SP-TN,
L.L.C., a Tennessee limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS TENNESSEE,
L.L.C., a Tennessee limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS TEXAS,
L.L.C., a Texas limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS TLC ACQUISITION, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS WASHINGTON,
L.L.C., a Washington limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS WEST
VIRGINIA, L.L.C., a West Virginia limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AMEDISYS WISCONSIN,
L.L.C., a Wisconsin limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer ANGEL WATCH HOME CARE,
L.L.C., a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer ASSOCIATED HOME CARE,
LLC, a Massachusetts limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer AVENIR VENTURES,
L.L.C., a Louisiana limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BEACON HOSPICE, L.L.C.,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer CH HOLDINGS, LLC, a
Louisiana limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer COMPREHENSIVE HOME
HEALTHCARE SERVICES, L.L.C., a Tennessee limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer ELDER HOME OPTIONS,
LLC, a Massachusetts limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer EMERALD CARE, L.L.C.,
a North Carolina limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer FAMILY HOME HEALTH
CARE, L.L.C., a Kentucky limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

HI-TECH CARE, INC., a Florida corporation By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Treasurer

HHC, L.L.C.,

a Tennessee limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

HMR ACQUISITION, INC.,

a Delaware corporation

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Treasurer

HOME HEALTH OF ALEXANDRIA, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

HOME HOSPITALISTS OF AMERICA, LLC,

a Delaware limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

HORIZONS HOSPICE CARE, L.L.C.,

an Alabama limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

HOUSECALL HOME HEALTH, L.L.C.,

a Tennessee limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

INFINITY HOME CARE, L.L.C., a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer INFINITY HOME CARE
ACQUISITION CORP., a Florida corporation By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Treasurer INFINITY HOME CARE OF BROWARD, LLC, a
Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer INFINITY HOME CARE OF
JACKSONVILLE, LLC, a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer INFINITY HOME CARE OF
LAKELAND, LLC, a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer INFINITY HOME CARE OF
OCALA, LLC, a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer INFINITY HOME CARE OF
PINELLAS, LLC, a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

INFINITY HOME CARE OF PORT CHARLOTTE, LLC, a Florida limited liability company
By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer INFINITY HOMECARE OF
DISTRICT 9, LLC, a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer NINE PALMS 2, LLC, a
Mississippi limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer NINE PALMS 1, L.L.C.,
a Virginia limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer TENDER LOVING CARE
HEALTH CARE SERVICES INTERNATIONAL, LLC, a Delaware limited liability company
By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer TENDER LOVING CARE
HEALTH CARE SERVICES OF BROWARD, LLC, a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

TENDER LOVING CARE HEALTH CARE SERVICES OF ERIE NIAGARA, LLC,

a New York limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Treasurer TENDER LOVING CARE HEALTH CARE SERVICES
OF GEORGIA, LLC, a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer TENDER LOVING CARE
HEALTH CARE SERVICES OF NASSAU SUFFOLK, LLC, a New York limited liability
company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Treasurer TENDER LOVING CARE HEALTH CARE SERVICES
OF NEW ENGLAND, LLC, a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer TENDER LOVING CARE
HEALTH CARE SERVICES OF WEST VIRGINIA, LLC, a Delaware limited liability company
By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer TENDER LOVING CARE
HEALTH CARE SERVICES SOUTHEAST, LLC, a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

TENDER LOVING CARE HEALTH CARE SERVICES WESTERN, LLC, a Delaware limited
liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer TLC HEALTH CARE
SERVICES, L.L.C., a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer TLC HOLDINGS I,
L.L.C., a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President & Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:  

Brenda Schriner

    Name:   Brenda Schriner     Title:   Vice President

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender, an L/C Issuer and the
Swingline Lender     By:  

/s/ H. Hope Walker

    Name:   H. Hope Walker     Title:   Senior Vice President

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender and an L/C Issuer

By:  

/s/ Laura Woodward

Name:   Laura Woodward Title:   Vice President

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as a Lender

By:  

/s/ Nicholas Christofer

Name:   Nicholas Christofer Title:   Vice President

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Lender

By:  

/s/ Thomas Avery

Name:   Thomas Avery Title:   Director

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CAPITAL ONE BANK, NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Jeffrey A. Schaal

Name:   Jeffrey A. Schaal Title:   Duly Authorized Signatory

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

By:  

/s/ Latrice Tubbs

Name:   Latrice Tubbs Title:   Senior Vice President

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:  

/s/ Philip J. Dermody

Name:   Philip J. Dermody Title:   Vice President

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Kent Davis

Name:   Kent Davis Title:   Managing Director

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

HANCOCK WHITNEY BANK,

as a Lender

By:  

/s/ Joshua N. Livingston

Name:   Joshua N. Livingston Title:   Senior Vice President

 

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BOKF, NA DBA BANK OF TEXAS,

as a Lender

By:  

/s/ Chris Frey

Name:   Chris Frey Title:   AVP, Commercial Banking

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 1.01(a)

Certain Addresses for Notices

[Intentionally Omitted]

Schedule 1.01(b)

Commitments and Applicable Percentages

[Intentionally Omitted]

Schedule 1.01(c) Existing Letters of Credit

[Intentionally Omitted]

Schedule 1.01(d)

Responsible Officers

[Intentionally Omitted]

Schedule 5.10 - Insurance

[Intentionally Omitted]

Schedule 5.19(a)

Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments

[Intentionally Omitted]

Schedule 5.19(b)

Loan Parties

[Intentionally Omitted]

Schedule 5.20(b)

Intellectual Property

[Intentionally Omitted]

Schedule 5.20(c) - Deposit & Securities Accounts

[Intentionally Omitted]

Schedule 5.20(d) Real Properties

[Intentionally Omitted]

Schedule 5.22

Health Care Laws

[Intentionally Omitted]



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

[Intentionally Omitted]

Schedule 7.02

Existing Indebtedness

[Intentionally Omitted]

Schedule 7.03

Investments

[Intentionally Omitted]

Schedule 7.08

Transactions with Affiliates

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT A

[Form of] Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other Loan Documents in the amount[s] and equal to the percentage
interest[s] identified below of all the outstanding rights and obligations under
the respective facilities identified below (including, without limitation, the
[Letters of Credit and the Swingline Loans] included in such facilities5) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Loan Documents or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (a) and (b) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.    Assignor[s]:   

 

                 

 

                  [Assignor [is][is not] a Defaulting Lender.]                  
            2.    Assignee[s]:   

 

                 

 

                  [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5  Include all applicable subfacilities.



--------------------------------------------------------------------------------

3.    Borrowers:    Amedisys, Inc., a Delaware corporation       Amedisys
Holding, L.L.C., a Louisiana limited liability company 4.    Administrative
Agent:    Bank of America, N.A., as the administrative agent under the Credit
Agreement 5.    Credit Agreement: Amended and Restated Credit Agreement, dated
as of June 29, 2018 among the Borrowers, the Guarantors party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer 6.    Assigned Interest:

Assignor[s]6

   Assignee[s]7      Facility
Assigned8      Aggregate
Amount of
Commitment/
Loans
for all Lenders9      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans10      CUSIP
Number            $      $        %               $      $        %           
   $      $        %     

 

[7.    Trade Date:                                    ]11

Effective Date:                             , 20        [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Incremental Term Commitment”, etc.).

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

11  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]

[NAME OF ASSIGNOR]

By:                                                            
                      

Name:

 

Title:

 

ASSIGNEE[S]

[NAME OF ASSIGNEE]

By:                                                            
                      

Name:

 

Title:

 

 

[Consented to and]12 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:                                                                             

Name:

 

Title:

 

[Consented to:]13

BANK OF AMERICA, N.A.,

as [Swingline Lender and L/C Issuer]

By:                                                                             

Name:

 

Title:

 

AMEDISYS, INC.,

a Delaware corporation

By:                                                                             

Name:

 

Title:

 

 

12  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13  To be added only if the consent of the Company and/or other parties (e.g.
Swingline Lender, L/C Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Standard Terms and Conditions for Assignment and Assumption

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Credit
Agreement (subject to such consents, if any, as may be required under the terms
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents as
a Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to the terms
of the Credit Agreement, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[Form of] Compliance Certificate

☐ Check for distribution to public and private side Lenders

Financial Statement Date: [                ,         ]

 

TO:    Bank of America, N.A., as Administrative Agent RE:    Amended and
Restated Credit Agreement, dated as of June 29, 2018, by and among Amedisys,
Inc., a Delaware corporation (the “Company”), Amedisys Holding, L.L.C., a
Louisiana limited liability company (“Amedisys Holding” and together with the
Company, each a “Borrower” and collectively, the “Borrowers”), the Guarantors
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE:    [Date]

 

 

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he][she] is the [                                        ] of the Company, and
that, as such, [he][she] is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Company and the other Loan
Parties, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrowers have delivered the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Company ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrowers have delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Company
ended as of the above date. Such Consolidated financial statements fairly
present the financial condition, results of operations, shareholders’ equity and
cash flows of the Company and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his][her] supervision, a
detailed review of the transactions and financial condition of the Company and
its Subsidiaries during the accounting period covered by such financial
statements.

 

1  This certificate should be from the chief executive officer, chief financial
officer, treasurer or controller of the Company.



--------------------------------------------------------------------------------

3. A review of the activities of the Company and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Company and its
Subsidiaries performed and observed all its obligations under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each of the
Company and its Subsidiaries performed and observed each covenant and condition
of the Loan Documents applicable to it, and no Default has occurred and is
continuing.]

[--or--]

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule A
attached hereto are true and accurate on and as of the date of this Certificate.

5. Set forth on Schedule B hereto is true and accurate information regarding the
amount of all Dispositions and Acquisitions that occurred during the period
covered by this Compliance Certificate.2

6. Attached hereto as Schedule C is a listing of listing of (a) all applications
by any Loan Party, if any, for any Intellectual Property made since the date of
the prior certificate (or, in the case of the first such certificate, the
Closing Date), (2) all issuances of registrations or letters on existing
applications by any Loan Party for any Intellectual Property received since the
date of the prior certificate (or, in the case of the first such certificate,
the Closing Date), and (3) all licenses relating to any Intellectual Property
entered into by any Loan Party since the date of the prior certificate (or, in
the case of the first such certificate, the Closing Date).3

7. Attached hereto as Schedule D is any updated insurance binder or other
evidence of insurance for any insurance coverage of any Loan Party or any
Subsidiary that was renewed, replaced or modified during the period covered by
this Certificate.4

8. Attached hereto as Schedule E is a copy of management’s discussion and
analysis with respect to such financial statements delivered herewith.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2  If no such updates are applicable, Schedule B should reflect “None”.

3  If no such updates are applicable, Schedule C should reflect “None”.

4  If no such updates are applicable, Schedule D should reflect “None”.



--------------------------------------------------------------------------------

The undersigned Responsible Officer of the Company has caused this certificate
to be executed as of the date first above written.

 

AMEDISYS, INC.,

a Delaware corporation

By:                                                            
                      

Name:

 

Title:

 



--------------------------------------------------------------------------------

Schedule A

Financial Statement Date: [                ,                 ] (“Statement
Date”)

Computation of Financial Covenants

Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement. In the event of conflict between the provisions and formulas
set forth in this Schedule A and the provisions and formulas set forth in the
Credit Agreement, the provisions and formulas of the Credit Agreement shall
prevail.

 

1. Consolidated Leverage Ratio

 

  (a) Consolidated Funded Indebtedness:

 

  (i) Funded Indebtedness of the Company and its Subsidiaries on a Consolidated
basis (without duplication) determined in accordance with GAAP (except as
expressly provided below):

 

(A)  all obligations, whether current or long-term, for borrowed money
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments

   $                   

 

(B)  all purchase money Indebtedness

   $   

 

(C)  the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by such Person or any
Subsidiary thereof (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of business)

   $   

 

(D)  all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments

   $   

 

(E)  all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
including, without limitation, any Earn Out Obligations

   $   

 

(F)  all Attributable Indebtedness

   $   

 



--------------------------------------------------------------------------------

(G)  to the extent constituting a non-contingent, quantifiable liability in
accordance with GAAP, (i) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Permitted
Disqualified Capital Stock in such Person or any other Person, and (ii) all
payment obligations arising under Guarantees of (A) reasonable indemnity
obligations of Subsidiaries in connection with any Disposition of assets by such
Subsidiaries permitted under the Credit Agreement or any contribution of assets
to a Subsidiary pursuant to an Investment permitted by Section 7.03 of the
Credit Agreement or (B) obligations of Subsidiaries under operating leases

   $                

(H)  all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock (other
than Permitted Disqualified Capital Stock) in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends

   $                

(I)   all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed

   $                

(J)   all Guarantees with respect to Funded Indebtedness of the types specified
in clauses (A) through (I) above of another Person

   $                

(K)  all Funded Indebtedness of the types referred to in clauses (A) through (J)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that such Funded
Indebtedness is expressly made non-recourse to such Person

   $                

(ii)  Consolidated Funded Indebtedness

        [(a)(i)(A) + (a)(i)(B) + (a)(i)(C) + (a)(i)(D) + (a)(i)(E) + (a)(i)(F) +
(a)(i)(G) + (a)(i)(H) + (a)(i)(I) + (a)(i)(J) + (a)(i)(K)]

   $                



--------------------------------------------------------------------------------

  (b) Unrestricted Cash

 

 

(c)   Consolidated EBITDA for the Measurement Period most recently ended on or
prior to such date:

   $                    

 

(i)    Consolidated Net Income    $                        For the following to
the extent deducted in calculating such Consolidated Net Income (without
duplication):    (ii)    Consolidated Interest Charges for such period   
$                     (iii)    the provision for federal state, local and
foreign income taxes paid or payable for such period    $                    
(iv)    depreciation and amortization expense for such period   
$                     (v)    any non-cash expenses, losses or charges for such
period (including, without limitation, any non-cash stock based compensation
expense for such period) which do not represent a cash item in such period or
any future period    $                     (vi)    non-recurring cash expenses
during such period resulting from restructuring charges and/or Adverse
Proceedings (that have been disclosed to the Administrative Agent) in an
aggregate amount not to exceed $15,000,000 for any Measurement Period   
$                     (vii)    net losses from discontinued operations for such
period    $                     (viii)    fees and expenses for such period in
connection with any issuance of Qualified Capital Stock of the Company or any
Permitted Acquisition in an aggregate amount not to exceed five percent (5%) of
Consolidated EBITDA for such period (calculated without giving effect to the add
back permitted pursuant to this clause (c)(viii))    $                    



--------------------------------------------------------------------------------

(ix) to the extent incurred in any Measurement Period ending on or after
December 31, 2018 through and including September 30, 2020, non-recurring cash
costs and expenses in an aggregate amount not to exceed $5,000,000 for any such
period incurred in connection with the opening by the Company or any of its
Subsidiaries of any de novo facility used in connection with a Permitted
Business

   $                

(x)   the amount of net “run rate” cost savings, operating expense reductions
and synergies for such period projected by the Company in good faith to be
realized as a result of specified actions which have been taken or which are
committed to be taken in connection with Permitted Acquisitions, other
Investments permitted pursuant to Section 7.03 of the Credit Agreement,
Dispositions permitted pursuant to Section 7.05 of the Credit Agreement,
restructurings, cost savings initiatives and other initiatives, in each case,
after the Closing Date, net of the amount of actual benefits realized during
such period from such actions; provided, that, (A) the Company hereby certifies
that such cost savings, operating expense reductions and synergies (x) are
reasonably anticipated to be realized within twelve (12) months after the
consummation of such Permitted Acquisition, other Investment permitted pursuant
to Section 7.03 of the Credit Agreement, Disposition permitted pursuant to
Section 7.05 of the Credit Agreement, restructuring, cost saving initiative or
other initiative which is expected to result in such cost savings, operating
expense reductions or synergies and (y) are factually supportable as determined
in good faith by the Company, (B) no cost savings, operating expense reductions
or synergies shall be added pursuant to this clause (c)(x) to the extent
duplicative of any amounts otherwise added to, or included in, Consolidated Net
Income, whether through a pro forma adjustment or otherwise, for such period,
(C) projected amounts (that are not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (c)(x) to the extent
occurring more than four (4) full fiscal quarters after the specified action
taken in order to realize such projected cost savings, operating expense
reductions or synergies, and (D) the aggregate amount added-back pursuant to
this clause (c)(x) shall not exceed ten percent (10%) of Consolidated EBITDA for
such period (calculated without giving effect to the add back permitted pursuant
to this clause (c)(x))

 

   $                

For the following to the extent included in calculating such Consolidated Net
Income (without duplication):

  

(xi) all non-cash income or gains for such period

   $                



--------------------------------------------------------------------------------

 

(xii)  federal, state, local and foreign income tax credits received during such
period

   $                  

(xiii) all net gains from discontinued operations for such period

   $                  

(xiv) Consolidated EBITDA

 

[(c)(i) + (c)(ii) + (c)(iii) + (c)(iv) + (c)(v) + (c)(vi) + (c)(vii) + (c)(viii)
+ (c)(ix) + (c)(x) – (c)(xi) – (c)(xii) – (c)(xiii)]

   $                     
(d)   
   
 

Consolidated Leverage Ratio

        [((a)(ii) – (b)/(c)(xiv))]

                 :1.0

Compliance with Section 7.11(a) of the Credit Agreement:    Y  ☐    N   ☐



--------------------------------------------------------------------------------

2. Consolidated Interest Coverage Ratio

 

(a)   Consolidated EBITDA for the Measurement Period most recently ended on or
prior to such date

   $                    

[1.(c)(xiv) above]

  

(b)   Consolidated Cash Interest Charges for the Measurement Period most
recently ended on or prior to such date

   $                    

(c)   Consolidated Interest Coverage Ratio

                       :1.0

[(a)/(b)]

  

Compliance with Section 7.11(b) of the Credit Agreement:        Y  ☐    N  ☐



--------------------------------------------------------------------------------

Schedule B

Dispositions and Acquisitions



--------------------------------------------------------------------------------

Schedule C

Intellectual Property



--------------------------------------------------------------------------------

Schedule D

Insurance



--------------------------------------------------------------------------------

Schedule E

Management’s Discussion and Analysis



--------------------------------------------------------------------------------

EXHIBIT C

[Form of] Incremental Term Loan Lender Joinder Agreement

THIS INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT dated as of [            ,
        ] (this “Agreement”) is by and among each of the Persons identified as
“Incremental Term Lenders” on the signature pages hereto (each, an “Incremental
Term Lender”), Amedisys, Inc., a Delaware corporation (the “Company”), Amedisys
Holding, L.L.C., a Louisiana limited liability company (“Amedisys Holding” and
together with the Company, each a “Borrower” and collectively, the “Borrowers”),
the Guarantors party hereto, and Bank of America, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

W I T N E S S E T H

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of June 29, 2018 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”) among the Borrowers, the
Guarantors party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer, the
Lenders have agreed to provide the Borrowers with the credit facilities provided
for therein;

WHEREAS, pursuant to Section 2.01(b) of the Credit Agreement, the Borrowers have
requested that each Incremental Term Lender provide an Incremental Term Facility
under the Credit Agreement; and

WHEREAS, each Incremental Term Lender has agreed to provide an Incremental Term
Facility on the terms and conditions set forth herein and to become an
“Incremental Term Lender” under the Credit Agreement in connection therewith.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Each Incremental Term Lender severally agrees to make an Incremental Term
Loan in a single advance to [the Company][Amedisys Holding] on the date hereof
in the amount of its respective Incremental Term Commitment; provided, that,
after giving effect to such advances, the Outstanding Amount of all Incremental
Term Loans shall not exceed the aggregate amount of the Incremental Term
Commitments of the Incremental Term Lenders. The Incremental Term Commitments of
each of the Incremental Term Lenders and the Applicable Percentage of the
Incremental Term Facility for each of the Incremental Term Lenders shall be as
set forth on Schedule 1.01(b) attached hereto. The existing Schedule 1.01(b) to
the Credit Agreement shall be deemed to be amended to include the information
set forth on Schedule 1.01(b) attached hereto.

2. The Applicable Rate with respect to the Incremental Term Facility shall be
(a) [    ] percent ([    ]%), with respect to Eurodollar Rate Loans, and (b)
[    ] percent ([    ]%), with respect to Base Rate Loans.

3. The Incremental Term Loan Maturity Date shall be [    ].



--------------------------------------------------------------------------------

4. [The Company][Amedisys Holding] shall repay to the Incremental Term Lenders
the principal amount of the Incremental Term Loans in quarterly installments on
the dates set forth below as follows:

 

Date

  

Principal

Amortization

Payment

  

Date

  

Principal

Amortization Payment

         

Incremental Term

Loan Maturity Date

  

Outstanding Amount

Total:

  

5. Each Incremental Term Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become an Incremental Term Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the date hereof, it shall be bound by the provisions of the
Credit Agreement as an Incremental Term Lender thereunder and shall have the
obligations of an Incremental Term Lender thereunder, (iv) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to the terms thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Incremental Term Lender, and (v) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as an Incremental Term Lender.

6. Each of the Administrative Agent, the Borrowers, and each Guarantor agrees
that, as of the date hereof, each Incremental Term Lender shall (a) be a party
to the Credit Agreement and the other Loan Documents, (b) be an “Incremental
Term Lender” for all purposes of the Credit Agreement and the other Loan
Documents and (c) have the rights and obligations of an Incremental Term Lender
under the Credit Agreement and the other Loan Documents.

7. The address of each Incremental Term Lender for purposes of all notices and
other communications is as set forth on the Administrative Questionnaire
delivered by such Incremental Term Lender to the Administrative Agent.

8. This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

9. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

INCREMENTAL TERM LENDERS:     [INSERT INCREMENTAL TERM LENDER]     By:  

                                          

    Name:       Title:   BORROWERS:     AMEDISYS, INC.,     a Delaware
corporation     By:  

                                  

    Name:      

Title:

     

AMEDISYS HOLDING, L.L.C.,

a Louisiana limited liability company

    By:  

                                          

    Name:       Title:   GUARANTORS:     [INSERT GUARANTOR]     By:  

                              

    Name:       Title:   ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as
Administrative Agent     By:  

                                                      

    Name:       Title:  



--------------------------------------------------------------------------------

EXHIBIT D

[Form of] Incremental Term Note

[                    ,         ]

FOR VALUE RECEIVED, the undersigned ([the][each, a] “Borrower” [and,
collectively, the “Borrowers”]), hereby [jointly and severally] promise[s] to
pay to [                     ] or its registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Incremental Term Loan from time to time made by the
Lender to [one or both of] the Borrower[s] under that certain Amended and
Restated Credit Agreement, dated as of June 29, 2018 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower[s], [Amedisys, Inc., a Delaware corporation][Amedisys
Holding, L.L.C., a Louisiana limited liability company], the Guarantors party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer.

[Each][The] Borrower [jointly and severally] promises to pay interest on the
unpaid principal amount of each Incremental Term Loan from the date of such
Incremental Term Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Incremental Term
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Incremental Term Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Incremental Term Note and endorse thereon the date, amount and maturity
of its Incremental Term Loans and payments with respect thereto.

[Each][The] Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Incremental Term Note.

THIS INCREMENTAL TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [each][the] Borrower has caused this Incremental Term Note
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

[AMEDISYS, INC.,

a Delaware corporation

By:  

                                              

Name: Title:]

[AMEDISYS HOLDING, L.L.C.,

a Louisiana limited liability company

By:  

                                          

Name: Title:]



--------------------------------------------------------------------------------

EXHIBIT E

[Form of] Joinder Agreement

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [                    ,
            ], is by and among [                    , a                     ]
(the “Subsidiary Guarantor”), Amedisys, Inc., a Delaware corporation (the
“Company”), Amedisys Holding, L.L.C., a Louisiana limited liability company
(“Amedisys Holding” and together with the Company, each a “Borrower” and
collectively, the “Borrowers”), and Bank of America, N.A., in its capacity as
administrative agent (in such capacity, the “Administrative Agent”), under that
certain Amended and Restated Credit Agreement, dated as of June 29, 2018 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”), by and among the Borrowers, the Guarantors party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer. Capitalized terms used
herein but not otherwise defined shall have the meanings provided in the Credit
Agreement.

The Loan Parties are required by Section 6.13 of the Credit Agreement to cause
the Subsidiary Guarantor to become a “Guarantor” thereunder.

Accordingly, the Subsidiary Guarantor and the Borrowers hereby agree as follows
with the Administrative Agent, for the benefit of the Secured Parties:

1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
rights and obligations of a Guarantor thereunder as if it had executed the
Credit Agreement and the other Loan Documents as a Guarantor. The Subsidiary
Guarantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
representations and warranties, covenants and other terms, conditions and
provisions of the Credit Agreement and the other applicable Loan Documents.
Without limiting the generality of the foregoing terms of this Paragraph 1, the
Subsidiary Guarantor hereby guarantees, jointly and severally together with the
other Guarantors, the prompt payment of the Secured Obligations in accordance
with Article X of the Credit Agreement.

2. Each of the Subsidiary Guarantor and the Borrowers hereby agree that all of
the representations and warranties contained in Article II and Article V of the
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date,
and except for the purposes of this Agreement, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement.

3. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Security Agreement, and shall have all the obligations of a
“Grantor” (as such term is defined in the Security Agreement) thereunder as if
it had executed the Security Agreement. The Subsidiary Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Security Agreement. Without limiting
the generality of the foregoing terms of this



--------------------------------------------------------------------------------

Paragraph 3, the Subsidiary Guarantor hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a continuing security interest in, and a
right of set off against any and all right, title and interest of the Subsidiary
Guarantor in and to the Collateral (as such term is defined in Section 2 of the
Security Agreement) of the Subsidiary Guarantor.

4. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Pledge Agreement, and shall have all the rights and obligations of
a “Pledgor” (as such term is defined in the Pledge Agreement) thereunder as if
it had executed the Pledge Agreement. The Subsidiary Guarantor hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Pledge Agreement. Without limiting the
generality of the foregoing terms of this Paragraph 4, the Subsidiary Guarantor
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right of set off against any
and all right, title and interest of the Subsidiary Guarantor in and to the
Pledged Collateral (as such term is defined in Section 2 of the Pledge
Agreement) of the Subsidiary Guarantor.

5. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
other Loan Document and the schedules and exhibits thereto. The Subsidiary
Guarantor hereby represents and warrants to the Administrative Agent, for the
benefit of the Secured Parties, that:

(a) Set forth on Schedule 1 attached hereto are the Responsible Officers of the
Subsidiary Guarantor, holding the offices indicated next to their respective
names, as of the date hereof, and such Responsible Officers are the duly elected
and qualified officers of the Subsidiary Guarantor and are duly authorized to
execute and deliver, on behalf of the Subsidiary Guarantor, this Agreement, and
the other Loan Documents.

(b) Set forth on Schedule 2 attached hereto is complete and accurate list as of
the date hereof of (i) all Subsidiaries, joint ventures and partnerships and
other equity investments of the Subsidiary Guarantor, (ii) the number of shares
of each class of Equity Interests in each Subsidiary Guarantor outstanding,
(iii) the number and percentage of outstanding shares of each class of Equity
Interests owned by the Subsidiary Guarantor and its Subsidiaries, (iv) the class
or nature of such Equity Interests (i.e. voting, non-voting, preferred, etc.),
and (v) identification of each Subsidiary that is an Excluded Subsidiary. The
outstanding Equity Interests in all Subsidiaries of the Subsidiary Guarantor are
validly issued, fully paid and non-assessable (other than, with respect to
non-Wholly Owned Subsidiaries, customary capital contribution requirements) and
are owned free and clear of all Liens.

(c) Set forth on Schedule 3 attached hereto is a complete and accurate list as
of the date hereof of the Subsidiary Guarantor’s (i) exact legal name,
(ii) former legal names in the four (4) months prior to the date hereof, if any,
(iii) jurisdiction of its incorporation or organization, as applicable,
(iv) type of organization, (v) chief executive office address (and, if
different, principal place of business address), (vi) U.S. federal taxpayer
identification number, and (vii) organization identification number.

(d) Set forth on Schedule 4 attached hereto is a list of all Intellectual
Property registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by the
Subsidiary Guarantor as of the date hereof. Except for such claims and
infringements that could not reasonably be expected to have a Material Adverse
Effect, no claim has been asserted and is pending by any Person challenging or
questioning the use of such Intellectual Property or the validity or
effectiveness of such



--------------------------------------------------------------------------------

Intellectual Property, nor does the Subsidiary Guarantor know of any such claim,
and, to the knowledge of the Subsidiary Guarantor, the use of such Intellectual
Property by such Subsidiary Guarantor or any of its Subsidiaries or the granting
of a right or a license in respect of such Intellectual Property from the
Subsidiary Guarantor or any of its Subsidiaries does not infringe on the rights
of any Person. As of the date hereof, none of the Intellectual Property owned by
the Subsidiary Guarantor or any of its Subsidiaries is subject to any licensing
agreement or similar arrangement except as set forth on Schedule 4 attached
hereto.

(e) Set forth on Schedule 5 attached hereto is a description of all deposit
accounts and securities accounts of the Subsidiary Guarantor as of the date
hereof, including (i) in the case of a deposit account, the depository
institution and average amount held in such deposit account and whether such
account is an Excluded Deposit and Securities Account, and (ii) in the case of a
securities account, the securities intermediary or issuer and the average
aggregate market value held in such securities account and whether such account
is an Excluded Deposit and Securities Account.

(f) Set forth on Schedule 6 attached hereto is a list of all real property
located in the United States that is owned or leased by the Subsidiary Guarantor
as of the date hereof (in each case, including (i) if such real property is a
Mortgaged Property, the number of buildings located on such property, (ii) the
property address, and (iii) the city, county (if such real property is a
Mortgaged Property), state and zip code which such property is located).

(g) Set forth on Schedule 7 attached hereto is a list of all Commercial Tort
claims of the Subsidiary Guarantor seeking damages in excess of $100,000.

(h) Set forth on Schedule 8 attached hereto is a description of all Instruments,
Documents or Tangible Chattel Paper required to be pledged and delivered to the
Administrative Agent pursuant to Section 4(a) of the Security Agreement held by
the Subsidiary Guarantor.

6. The address and contact information of the Subsidiary Guarantor for purposes
of all notices and other communications is [    ].

7. The Subsidiary Guarantor hereby waives acceptance by the Administrative Agent
and the Secured Parties of the guaranty by the Subsidiary Guarantor under
Article X of the Credit Agreement upon the execution of this Agreement by the
Subsidiary Guarantor.

8. The Borrowers confirm that the Credit Agreement is, and upon the Subsidiary
Guarantor becoming a Guarantor, shall continue to be, in full force and effect.
The parties hereto confirm and agree that immediately upon the Subsidiary
Guarantor becoming a Guarantor the term “Obligations,” as used in the Credit
Agreement, shall include all obligations of the Subsidiary Guarantor under the
Credit Agreement and under each other Loan Document.

9. Each Borrower and the Subsidiary Guarantor agrees that at any time and from
time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement and the other Loan Documents in order to
effect the purposes of this Agreement.

10. This Agreement may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.



--------------------------------------------------------------------------------

11. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York. The terms of Sections 11.14 and 11.15 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower and the Subsidiary Guarantor has caused this
Agreement to be duly executed by its authorized officer, and the Administrative
Agent, for the benefit of the Secured Parties, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

SUBSIDIARY GUARANTOR:        [SUBSIDIARY GUARANTOR]        By:   

                 

       Name:           Title:    BORROWERS:       

AMEDISYS, INC.,

a Delaware corporation

       By:   

                                          

       Name:        Title:       

AMEDISYS HOLDING, L.L.C.,

a Louisiana limited liability company

       By:   

                              

       Name:        Title: Acknowledged, accepted and agreed:       

BANK OF AMERICA, N.A.,

as Administrative Agent

       By:  

                                                      

       Name:        Title:       



--------------------------------------------------------------------------------

Schedule 1

[Responsible Officers]



--------------------------------------------------------------------------------

Schedule 2

[Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments]



--------------------------------------------------------------------------------

Schedule 3

[Subsidiary Information]



--------------------------------------------------------------------------------

Schedule 4

[Intellectual Property]



--------------------------------------------------------------------------------

Schedule 5

[Deposit Accounts and Securities Accounts]



--------------------------------------------------------------------------------

Schedule 6

[Real Properties]



--------------------------------------------------------------------------------

Schedule 7

[Commercial Tort Claims]



--------------------------------------------------------------------------------

Schedule 8

[Instruments, Documents and Tangible Chattel Papers]



--------------------------------------------------------------------------------

EXHIBIT F

[Form of] Loan Notice

 

TO:    Bank of America, N.A., as Administrative Agent RE:    Amended and
Restated Credit Agreement, dated as of June 29, 2018, by and among Amedisys,
Inc., a Delaware corporation (the “Company”), Amedisys Holding, L.L.C., a
Louisiana limited liability company (“Amedisys Holding” and together with the
Company, each a “Borrower” and collectively, the “Borrowers”), the Guarantors
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE:    [Date]

 

 

The undersigned hereby requests (select one):

 

  ☐ A Borrowing of [Revolving][Incremental Term] Loans

 

  ☐ A [conversion][continuation] of [Revolving][Incremental Term] Loans

---

 

  1. On                      (a Business Day)

 

  2. In the amount of $                                 .

 

  3. Comprised of: ☐ Base Rate Loans

 

                                     ☐ Eurodollar Rate Loans

 

  4. For Eurodollar Rate Loans: with an Interest Period of __ months.

With respect to such Borrowing, the undersigned Borrower hereby represents and
warrants that [(i) such request complies with the requirements of [Section
2.01(a)][Section 2.01(b)] of the Credit Agreement and (ii)] each of the
conditions set forth in Section 4.02 of the Credit Agreement have been satisfied
on and as of the date of such Borrowing.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

The undersigned Responsible Officer of the undersigned Borrower has caused this
Loan Notice to be executed as of the date first above written.

 

[AMEDISYS, INC.,

a Delaware corporation

By:  

                                              

Name: Title:]

[AMEDISYS HOLDING, L.L.C.,

a Louisiana limited liability company

By:  

                                  

Name: Title:]



--------------------------------------------------------------------------------

EXHIBIT G

[Form of] Notice of Loan Prepayment

 

TO:    Bank of America, N.A., as [Administrative Agent][and Swingline Lender]
RE:    Amended and Restated Credit Agreement, dated as of June 29, 2018, by and
among Amedisys, Inc., a Delaware corporation (the “Company”), Amedisys Holding,
L.L.C., a Louisiana limited liability company (“Amedisys Holding” and together
with the Company, each a “Borrower” and collectively, the “Borrowers”), the
Guarantors party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:   
[Date]

  

 

[The Company][Amedisys Holding] hereby notifies the Administrative Agent [and
the Swingline Lender] that on [Date], pursuant to the terms of Section 2.05 of
the Credit Agreement, [the Company][Amedisys Holding] intends to prepay/repay
the following Loans as more specifically set forth below:

☐ Voluntary prepayment of [Revolving][Incremental Term] Loans in the following
amount(s):

☐ Eurodollar Rate Loans: $                                

Applicable Interest Period(s):                                

☐ Base Rate Loans: $                                

☐ Voluntary prepayment of Swingline Loans in the following amount:
$                            

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

The undersigned Responsible Officer of the undersigned Borrower has caused this
Notice of Loan Prepayment to be executed as of the date first above written.

 

[AMEDISYS, INC.,

a Delaware corporation

By:                                                                         
Name: Title:] [AMEDISYS HOLDING, L.L.C., a Louisiana limited liability company
By:                                                                         
Name: Title:]



--------------------------------------------------------------------------------

EXHIBIT H

[Form of] Revolving Note

[                    ,             ]

FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”), hereby jointly and severally promise to pay to
[                        ] or its registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Revolving Loan from time to time made by the Lender
to one or more of the Borrowers under that certain Amended and Restated Credit
Agreement, dated as of June 29, 2018 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement;” the terms
defined therein being used herein as therein defined), among the Borrowers, the
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of each Revolving Loan from the date of such Revolving Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Credit Agreement. Except as otherwise provided in
Section 2.04(f) of the Credit Agreement with respect to Swingline Loans, all
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower has caused this Revolving Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

AMEDISYS, INC.,

a Delaware corporation

By:                                                                         
Name: Title:

AMEDISYS HOLDING, L.L.C.,

a Louisiana limited liability company

By:                                                                         
Name: Title:



--------------------------------------------------------------------------------

EXHIBIT I

[Form of] Secured Party Designation Notice

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

THIS SECURED PARTY DESIGNATION NOTICE is made by                 , a
                     (the “Designor”), to BANK OF AMERICA, N.A., as
Administrative Agent under that certain Credit Agreement referenced below (in
such capacity, the “Administrative Agent”). All capitalized terms not defined
herein shall have the meaning ascribed to them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, Amedisys, Inc., a Delaware corporation (the “Company”), Amedisys
Holding, L.L.C., a Louisiana limited liability company (“Amedisys Holding” and
together with the Company, each a “Borrower” and collectively, the “Borrowers”),
the Guarantors party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer
have entered into that certain Amended and Restated Credit Agreement, dated as
of June 29, 2018 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”), pursuant to which
certain loans and financial accommodations have been made to the Borrowers;

WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Cash Management Agreement][Swap Contract]
as a [“Secured Cash Management Agreement”][“Secured Hedge Agreement”] under the
Credit Agreement and the Collateral Documents;

WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. DESIGNATION. [                        ] hereby designates the [Cash
Management Agreement][Swap Contract] described on Schedule 1 hereto to be a
[“Secured Cash Management Agreement”][“Secured Hedge Agreement”] and hereby
represents and warrants to the Administrative Agent that such [Cash Management
Agreement][Swap Contract] satisfies all the requirements under the Loan
Documents to be so designated. By executing and delivering this Secured Party
Designation Notice, the Designor, as provided in the Credit Agreement, hereby
agrees to be bound by all of the provisions of the Loan Documents which are
applicable to it as a provider of a [Secured Cash Management Agreement][Secured
Hedge Agreement] and hereby (a) confirms that it has received a copy of the Loan
Documents and such other documents and information as it has deemed appropriate
to make its own decision to enter into this Secured Party Designation Notice,
(b) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion



--------------------------------------------------------------------------------

under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant thereto as are delegated to the Administrative Agent
by the terms thereof, together with such powers as are incidental thereto
(including, without limitation, the provisions of Section 9.01 of the Credit
Agreement), and (c) agrees that it will be bound by the provisions of the Loan
Documents and will perform in accordance with its terms all the obligations
which by the terms of the Loan Documents are required to be performed by it as a
provider of a [Cash Management Agreement][Swap Contract]. Without limiting the
foregoing, the Designor agrees to indemnify the Administrative Agent as
contemplated by Section 11.04(c) of the Credit Agreement.

2. GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

 

DESIGNOR: By:                                     
                                    Name: Title:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:                                                                         
Name: Title:



--------------------------------------------------------------------------------

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT J

[Form of] Solvency Certificate

June 29, 2018

This Solvency Certificate is being executed and delivered pursuant to
Section 4.01(j) of that certain Amended and Restated Credit Agreement, dated as
of the date hereof (the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Amedisys, Inc., a Delaware corporation (the
“Company”), as a Borrower, Amedisys Holding, L.L.C., a Louisiana limited
liability company, as a Borrower, the Guarantors party thereto, the Lenders
party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer.

I, [        ], the [        ] of the Company, hereby certify that I am the
[        ] of the Company and that I am generally familiar with the businesses
and assets of the Company and its Subsidiaries, and that I have made such other
investigations and inquiries as I have deemed appropriate and I am duly
authorized to execute this Solvency Certificate on behalf of the Company
pursuant to the Credit Agreement.

I further certify, as of the date hereof and after giving effect to the initial
Credit Extensions under the Credit Agreement on the date hereof and the other
transactions contemplated by the Credit Agreement, that, (a) the fair value of
the property of the Company and its Subsidiaries is greater than the total
amount of liabilities, including contingent liabilities, of such Persons,
(b) the present fair saleable value of the assets of the Company and its
Subsidiaries is not less than the amount that will be required to pay the
probable liability of such Persons on their debts as they become absolute and
matured, (c) the Company and its Subsidiaries do not intend to, and do not
believe that they will, incur debts or liabilities beyond their ability to pay
such debts and liabilities as they mature, (d) the Company and its Subsidiaries
are not engaged in a business or a transaction, and are not about to engage in a
business or a transaction, for which their property would constitute
unreasonably small capital, and (e) the Company and its Subsidiaries are able to
pay their debts and other liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business. For the purposes
hereof, the amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that would reasonably be expected to become an
actual or matured liability.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

[Name], [Title] of Amedisys, Inc.



--------------------------------------------------------------------------------

EXHIBIT K

[Form of] Swingline Loan Notice

 

TO:    Bank of America, N.A., as Administrative Agent and Swingline Lender RE:
   Amended and Restated Credit Agreement, dated as of June 29, 2018, by and
among Amedisys, Inc., a Delaware corporation (the “Company”), Amedisys Holding,
L.L.C., a Louisiana limited liability company (“Amedisys Holding” and together
with the Company, each a “Borrower” and collectively, the “Borrowers”), the
Guarantors party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:   
[Date]

The undersigned hereby requests a Swingline Loan:

 

  1. On                                                                         
(a Business Day)

 

  2. In the amount of $                                                     .

With respect to such Borrowing of Swingline Loans, the undersigned Borrower
hereby represents and warrants that (i) such request complies with the
requirements of Section 2.04(a) of the Credit Agreement and (ii) each of the
conditions set forth in Section 4.02 of the Credit Agreement have been satisfied
on and as of the date of such Borrowing.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

The undersigned Responsible Officer of the undersigned Borrower has caused this
Swingline Loan Notice to be executed as of the date first above written.

 

[AMEDISYS, INC.,

a Delaware corporation

By:                                                                             
Name: Title:]

[AMEDISYS HOLDING, L.L.C.,

a Louisiana limited liability company

By:                                                                             
Name: Title:]



--------------------------------------------------------------------------------

EXHIBIT L-1

[Form of] U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 29, 2018, by and among Amedisys, Inc., a Delaware corporation (the
“Company”), Amedisys Holding, L.L.C., a Louisiana limited liability company
(“Amedisys Holding” and together with the Company, each a “Borrower” and
collectively, the “Borrowers”), the Guarantors party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”). Pursuant
to the provisions of Section 3.01 of the Credit Agreement, the undersigned
hereby certifies that (a) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of a
Borrower within the meaning of Section 881(c)(3)(B) of the Code, and (d) it is
not a controlled foreign corporation related to a Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (b) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                                     
                                Name: Title:

Date:                              ,         



--------------------------------------------------------------------------------

EXHIBIT L-2

[Form of] U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 29, 2018, by and among Amedisys, Inc., a Delaware corporation (the
“Company”), Amedisys Holding, L.L.C., a Louisiana limited liability company
(“Amedisys Holding” and together with the Company, each a “Borrower” and
collectively, the “Borrowers”), the Guarantors party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”). Pursuant
to the provisions of Section 3.01 of the Credit Agreement, the undersigned
hereby certifies that (a) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (b) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not
a ten percent shareholder of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to a Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                     
                                Name: Title:

Date:                                      ,             



--------------------------------------------------------------------------------

EXHIBIT L-3

[Form of] U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 29, 2018, by and among Amedisys, Inc., a Delaware corporation (the
“Company”), Amedisys Holding, L.L.C., a Louisiana limited liability company
(“Amedisys Holding” and together with the Company, each a “Borrower” and
collectively, the “Borrowers”), the Guarantors party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”). Pursuant
to the provisions of Section 3.01 of the Credit Agreement, the undersigned
hereby certifies that (a) it is the sole record owner of the participation in
respect of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such participation, (c) with
respect to such participation, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct or
indirect partners/members is a ten percent shareholder of a Borrower within the
meaning of Section 881(c)(3)(B) of the Code, and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to a
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                     
                            Name: Title:

Date:                                  ,             



--------------------------------------------------------------------------------

EXHIBIT L-4

[Form of] U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 29, 2018, by and among Amedisys, Inc., a Delaware corporation (the
“Company”), Amedisys Holding, L.L.C., a Louisiana limited liability company
(“Amedisys Holding” and together with the Company, each a “Borrower” and
collectively, the “Borrowers”), the Guarantors party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”). Pursuant
to the provisions of Section 3.01 of the Credit Agreement, the undersigned
hereby certifies that (a) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) its direct or indirect partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (c)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent shareholder of a Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (e) none of its direct or indirect
partners/members is a controlled foreign corporation related to a Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (b) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (ii) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                                     
                                    Name: Title:

Date:                              ,             